Exhibit 10.1


EXECUTION VERSION


Deal Cusip: 26747FAK5
Revolver Cusip: 26747FAL3
Term Loan A Cusip: 26747FAM1


 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of October 19, 2018
among
 
DYCOM INDUSTRIES, INC.,
as the Borrower,
 
THE SUBSIDIARIES OF THE BORROWER PARTY HERETO FROM TIME TO TIME,
as the Guarantors,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer,
 
and
 
THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME




WELLS FARGO BANK, NATIONAL ASSOCIATION
and
SUNTRUST BANK,
as Co-Syndication Agents,


and


CITIZENS BANK, N.A.,
FIFTH THIRD BANK,
PNC BANK, NATIONAL ASSOCIATION,
BRANCH BANKING & TRUST COMPANY,
BMO HARRIS BANK N.A.,
CAPITAL ONE, N.A.,
MUFG BANK, LTD.,
REGIONS BANK
and
TD BANK, N.A.,
as Co-Documentation Agents




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1
     
1.01
Definitions.
1
 
1.02
Other Interpretive Provisions.
37
 
1.03
Accounting Terms.
38
 
1.04
Rounding.
39
 
1.05
Times of Day.
39
 
1.06
Letter of Credit Amounts.
39
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
39
         
2.01
Commitments.
40
 
2.02
Borrowings, Conversions and Continuations of Loans.
42
 
2.03
Letters of Credit.
44
 
2.04
Swingline Loans.
55
 
2.05
Prepayments.
57
 
2.06
Termination or Reduction of Aggregate Revolving Commitments.
60
 
2.07
Repayment of Loans.
60
 
2.08
Interest.
61
 
2.09
Fees.
61
 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
62
 
2.11
Evidence of Debt.
63
 
2.12
Payments Generally; Administrative Agent’s Clawback.
63
 
2.13
Sharing of Payments by Lenders.
65
 
2.14
Cash Collateral.
66
 
2.15
Defaulting Lenders.
67
 
2.16
Reverse Dutch Auction Prepayments.
69
 
2.17
Refinancing Facilities.
70
 
2.18
Amend and Extend Transactions.
72
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
73
         
3.01
Taxes.
73
 
3.02
Illegality.
78
 
3.03
Inability to Determine Rates.
79
 
3.04
Increased Costs.
79
 
3.05
Compensation for Losses.
80
 
3.06
Mitigation Obligations; Replacement of Lenders.
81
 
3.07
Successor LIBOR.
81
 
3.08
Survival.
82
       
ARTICLE IV. GUARANTY
82
         
4.01
The Guaranty.
83
 
4.02
Obligations Unconditional.
83
 
4.03
Reinstatement.
84
 
4.04
Certain Additional Waivers.
84
 
4.05
Remedies.
84
 
4.06
Rights of Contribution.
85
 
4.07
Guarantee of Payment; Continuing Guarantee.
85
 
4.08
Keepwell.
86
 
4.09
Appointment of Borrower.
86

 
 
i

--------------------------------------------------------------------------------

 
ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
86
         
5.01
Conditions of Effectiveness.
86
 
5.02
Conditions to all Credit Extensions.
89
       
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
90
         
6.01
Financial Condition.
90
 
6.02
No Material Adverse Change.
90
 
6.03
Organization; Existence.
90
 
6.04
Power; Authorization; Enforceable Obligations.
90
 
6.05
Conflict.
91
 
6.06
No Material Litigation.
91
 
6.07
No Default.
91
 
6.08
Taxes.
91
 
6.09
ERISA.
92
 
6.10
Governmental Regulations, Etc.
92
 
6.11
Subsidiaries.
92
 
6.12
Use of Proceeds.
93
 
6.13
Compliance with Laws.
93
 
6.14
Accuracy and Completeness of Information.
93
 
6.15
Environmental Matters.
93
 
6.16
Solvency.
94
 
6.17
Insurance.
94
 
6.18
Anti-Corruption Laws.
95
 
6.19
Sanctions.
95
 
6.20
Security Documents.
95
 
6.21
No EEA Financial Institution.
95
       
ARTICLE VII. AFFIRMATIVE COVENANTS
95
         
7.01
Financial Statements.
95
 
7.02
Certificates; Other Information.
96
 
7.03
Notices.
99
 
7.04
Maintenance of Existence; Compliance with Laws.
100
 
7.05
Maintenance of Property; Insurance.
100
 
7.06
Inspection of Property; Books and Records; Discussions.
100
 
7.07
Financial Covenants.
101
 
7.08
Use of Proceeds.
101
 
7.09
Additional Guarantors.
101
 
7.10
Payment of Taxes.
102
 
7.11
Environmental Laws.
103
 
7.12
Pledged Equity Interests.
103
 
7.13
Further Assurances.
104
 
7.14
Anti-Corruption Laws.
104
 
7.15
Sanctions.
104
       
ARTICLE VIII. NEGATIVE COVENANTS
105
         
8.01
Indebtedness.
105
 
8.02
Liens.
107
 
8.03
Nature of Business.
107
 
8.04
Consolidation, Merger, Sale or Purchase of Assets, Etc.
107
 
8.05
Advances; Investments and Loans.
108

 
ii

--------------------------------------------------------------------------------

 

 
8.06
Transactions with Affiliates.
109
 
8.07
Fiscal Year; Organizational Documents.
109
 
8.08
Limitation on Restricted Actions.
109
 
8.09
Restricted Payments.
110
 
8.10
Sale Leasebacks.
111
 
8.11
No Further Negative Pledges.
111
 
8.12
Capital Expenditures.
112
       
ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
112
         
9.01
Events of Default.
112
 
9.02
Remedies upon Event of Default.
114
 
9.03
Application of Funds.
115
       
ARTICLE X. ADMINISTRATIVE AGENT
116
         
10.01
Appointment and Authority.
116
 
10.02
Rights as a Lender.
116
 
10.03
Exculpatory Provisions.
117
 
10.04
Reliance by Administrative Agent.
117
 
10.05
Delegation of Duties.
118
 
10.06
Resignation of Administrative Agent.
118
 
10.07
Non-Reliance on Administrative Agent and Other Lenders.
119
 
10.08
No Other Duties; Etc.
120
 
10.09
Administrative Agent May File Proofs of Claim; Credit Bids.
120
 
10.10
Collateral and Guaranty Matters.
121
 
10.11
Secured Treasury Management Agreements and Secured Swap Contracts.
122
 
10.12
ERISA Matters.
122
       
ARTICLE XI. MISCELLANEOUS
124
         
11.01
Amendments, Etc.
124
 
11.02
Notices; Effectiveness; Electronic Communications.
127
 
11.03
No Waiver; Cumulative Remedies; Enforcement.
129
 
11.04
Expenses; Indemnity; and Damage Waiver.
129
 
11.05
Payments Set Aside.
131
 
11.06
Successors and Assigns.
131
 
11.07
Treatment of Certain Information; Confidentiality.
136
 
11.08
Set-off.
137
 
11.09
Interest Rate Limitation.
137
 
11.10
Counterparts; Integration; Effectiveness; Amendment and Restatement.
138
 
11.11
Survival of Representations and Warranties.
138
 
11.12
Severability.
138
 
11.13
Replacement of Lenders.
138
 
11.14
Governing Law; Jurisdiction; Etc.
139
 
11.15
Waiver of Right to Trial by Jury.
140
 
11.16
No Advisory or Fiduciary Responsibility.
141
 
11.17
Electronic Execution.
141
 
11.18
USA PATRIOT Act Notice.
141
 
11.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
142




iii

--------------------------------------------------------------------------------



SCHEDULES
 
1.01
Existing Letters of Credit
 
2.01
Commitments and Applicable Percentages
 
2.03
L/C Commitment
 
2.04
Swingline Commitment
 
6.11
Subsidiaries
 
8.01
Indebtedness Existing on the Closing Date
 
8.02
Liens Existing on the Closing Date
 
8.05
Investments Existing on the Closing Date
 
11.02
Certain Addresses for Notices
EXHIBITS
 
2.01(c)
Form of Lender Joinder Agreement
 
2.02
Form of Loan Notice
 
2.03
Form of Letter of Credit Report
 
2.04
Form of Swingline Loan Notice
 
2.05
Form of Notice of Loan Prepayment
 
2.11(a)-1
Form of Revolving Note
 
2.11(a)-2
Form of Swingline Note
 
2.11(a)-3
Form of Term Note
 
2.16
Form of Auction Procedures
 
3.01(e)-1-4
Form of U.S. Tax Compliance Certificates
 
5.01(d)
Form of Secretary’s Certificate
 
5.01(j)
Form of Solvency Certificate
 
7.02(b)
Form of Compliance Certificate
 
7.09
Form of Guarantor Joinder Agreement
 
11.06(b)
Form of Assignment and Assumption



 


iv

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of October 19,
2018 among DYCOM INDUSTRIES, INC., a Florida corporation (the “Borrower”), the
Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer (each, as defined
herein).
 
The Borrower is party to that certain Credit Agreement, dated as of December 3,
2012 (as amended, supplemented or otherwise modified from time to time until
(but not including) the Closing Date, the “Existing Credit Agreement”) with the
Borrower’s Subsidiaries party thereto, the lenders party thereto and Bank of
America, N.A., as administrative agent, swingline lender and L/C issuer.
 
The parties to this Credit Agreement desire to amend the Existing Credit
Agreement as set forth herein and to restate the Existing Credit Agreement in
its entirety to read as follows.  This Credit Agreement is not a novation of the
Existing Credit Agreement.
 
The Borrower has requested that the Lenders provide the credit facilities
specified herein for the purposes set forth herein, and the Lenders are willing
to do so on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS
 
1.01          Definitions.
 
As used in this Credit Agreement, the following terms shall have the meanings
set forth below:
 
“2021 Convertible Notes” means the Borrower’s convertible senior notes due
September 15, 2021.
 
“Acceptable Intercreditor Agreement” means an intercreditor agreement on
customary terms reasonably acceptable to the Administrative Agent and the
Required Lenders.
 
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.
 
“Additional Term Loan” has the meaning specified in Section 2.01(c).
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders in writing.
 

--------------------------------------------------------------------------------

 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one (1) or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
 
“Agent Parties” has the meaning specified in Section 11.02(c).
 
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $750,000,000.
 
“Applicable Percentage” means, with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, and (b) with respect to each Lender providing a portion
of any Term Loan, the percentage (carried out to the ninth decimal place) the
numerator of which is, prior to funding of the applicable Term Loan, such
Lender’s Term Loan Commitment, and after funding of the applicable Term Loan,
the principal amount of such Lender’s portion of the Term Loan, and the
denominator of which is, prior to funding of the applicable Term Loan, the
aggregate principal amount of the applicable Term Loan Commitments, and after
funding of the applicable Term Loan, the Outstanding Amount of the applicable
Term Loan.  The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable. 
The Applicable Percentages shall be subject to adjustment as provided in Section
2.15.
 
“Applicable Rate” means, with respect to the Commitment Fee, the Letter of
Credit Fee and the Loans, the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):
 
 
2

--------------------------------------------------------------------------------

 
Pricing Tier
Consolidated Net Leverage Ratio
Commitment Fee
Letter of Credit
Fee for Standby
Letters of Credit
Letter of Credit
Fee for Commercial
Letters of Credit
Eurodollar
Rate Loans
Base Rate
Loans
1
Greater than or equal to 2.75:1.0
0.40%
2.00%
1.000%
2.00%
1.00%
2
Less than 2.75:1.0 but greater than or equal to 2.25:1.0
0.35%
1.75%
0.875%
1.75%
0.75%
3
Less than 2.25:1.0 but greater than or equal to 1.75:1.0
0.30%
1.625%
0.8125%
1.625%
0.625%
4
Less than 1.75:1.0 but greater than or equal to 1.25:1.0
0.25%
1.50%
0.750%
1.50%
0.50%
5
Less than 1.25:1.0
0.20%
1.25%
0.625%
1.25%
0.25%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered (and if the Required Lenders do not make such
request the then applicable Pricing Tier in effect shall be maintained) and
shall remain in effect until the date on which such Compliance Certificate is
delivered in accordance with Section 7.02(b), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Net Leverage
Ratio contained in such Compliance Certificate.  The Applicable Rate in effect
from the Closing Date through the first Business Day immediately following the
date a Compliance Certificate is required to be delivered pursuant to
Section 7.02(b) for the fiscal quarter ending October 27, 2018 shall be
determined based upon Pricing Tier 1.
 
The Applicable Rate with respect to any Additional Term Loan established after
the Closing Date in accordance with the terms of Section 2.01(c) shall be
percentages per annum specified in the loan documentation whereby such
Additional Term Loan is established.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.
 
“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person
3

--------------------------------------------------------------------------------

 
prepared as of such date in accordance with GAAP, (b) in respect of any
Synthetic Lease, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease, (c) in respect of any Securitization Transaction, the outstanding
principal amount of such financing, after taking into account reserve amounts
and making appropriate adjustments, determined by the Administrative Agent in
its reasonable judgment and (d) in respect of any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the debt
rate implied in the applicable lease) of the obligations of the lessee for
rental payments during the term of such lease.
 
“Attributable Receivables Amount” means the amount of obligations of the
Borrower and/or its Subsidiaries outstanding under trade or accounts receivable
financing or sale transactions (including supplier-financing programs or
arrangements) or factoring transactions on any date of determination that would
be treated as principal in a secured lending transaction.
 
“Auction” has the meaning specified in Section 2.16(a).
 
“Auction Effective Date” has the meaning specified in Section 2.16(b).
 
“Auction Manager” has the meaning specified in Section 2.16(a).
 
“Auction Procedures” means the procedures set forth in Exhibit 2.16.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended January
27, 2018, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Borrower and its consolidated
Subsidiaries for such fiscal year, including the notes thereto, provided, that
for the avoidance of doubt, such Audited Financial Statements cover only the
six-month period from July 30, 2017 through January 27, 2018 related to the
Borrower’s change in fiscal year end.
 
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
 
“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bank of America Fee Letter” has the meaning specified in the definition of “Fee
Letters”.
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
4

--------------------------------------------------------------------------------

 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurodollar Rate plus one
percent (1.00%); and if Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Credit Agreement.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 7.02.
 
“Borrowing” means each of the following: (a) a borrowing of Swingline Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
 
“Business” has the meaning specified in Section 6.15(c).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.
 
“Canadian Dollar” means the lawful money of Canada.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Capital Lease Obligations” means with respect to any Person, the obligations of
such Person to pay rent or other amounts under any Capital Lease.
 
5

--------------------------------------------------------------------------------

 
“Capped Call Transactions” means one or more call options (or substantively
equivalent derivative transaction) referencing the Borrower’s Equity Interests
purchased by the Borrower (or a Restricted Subsidiary) in connection with the
issuance of Convertible Bond Indebtedness with a strike or exercise price
(howsoever defined) initially equal to the conversion price or exchange price
(howsoever defined) of the related Convertible Bond Indebtedness (subject to
rounding) (whether settled in shares, cash or a combination thereof) and
limiting the amount deliverable to the Borrower (or a Restricted Subsidiary)
upon exercise thereof based on a cap or upper strike price (howsoever defined).
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swingline Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer or the
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swingline Lender (as applicable).  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Equivalents” means: (a) (i) Dollars, (ii) Canadian Dollars and (iii) Euro;
(b) securities issued or directly and fully guaranteed or insured by (i) the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) or (ii) the government of any
Participating Member State or any agency or instrumentality of such
Participating Member State (provided that the full faith and credit of such
Participating Member State is pledged in support of those securities) having
maturities, unless such securities are deposited to defease any indebtedness, of
not more than one (1) year from the date of acquisition or other securities
issued by government agencies, including government sponsored enterprises,
having maturities of not more than one (1) year from the date of acquisition;
(c) time deposits maturing no more than thirty (30) days from the date of
creation, certificates of deposit and eurodollar time deposits with maturities
of one (1) year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding one (1) year and overnight bank deposits, in each case,
with any Lender party to this Credit Agreement or with any domestic commercial
bank having capital and surplus in excess of $250,000,000; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in clause (c)
above; (e) any money market deposit account issued or offered by any Lender
party to this Credit Agreement or with any U.S. commercial bank having capital
and surplus in excess of $250,000,000; (f) commercial paper having one of the
three highest ratings obtainable from Moody’s or S&P and in each case maturing
within one (1) year after the date of acquisition; (g) securities issued and
fully guaranteed by any state, commonwealth or territory of the United States of
America, any Participating Member State or by any political subdivision or
taxing authority thereof, rated at least “BBB” (or any comparable rating) by
Moody’s or S&P and having maturities of not more than one (1) year from the date
of acquisition; (h) money market funds that invest primarily in Cash Equivalents
of the kinds described in clauses (a) through (g) of this definition; and (i) in
the case of Subsidiaries of the Borrower that are not Domestic Subsidiaries,
substantially similar instruments to those set forth in clauses (a) through (h)
above in the relevant jurisdiction.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
6

--------------------------------------------------------------------------------

 
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
 
“Change of Control” means (a) any Person or two (2) or more Persons acting in
concert shall have acquired “beneficial ownership,” directly or indirectly, of,
or shall have acquired by contract or otherwise, or control over, Voting Stock
of the Borrower (or other securities convertible into such Voting Stock)
representing thirty-five percent (35%) or more of the combined voting power of
all Voting Stock of the Borrower, or (b) Continuing Directors shall cease for
any reason to constitute a majority of the members of the board of directors of
the Borrower then in office.  As used herein, “beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the SEC under the Securities Act of 1934.
 
“Closing Date” means October 19, 2018.
 
“Collateral” means a collective reference to the Equity Interests with respect
to which Liens in favor of the Administrative Agent, for the benefit of itself
and the Secured Parties, are purported to be granted pursuant to and in
accordance with the terms of the Security Documents.
 
“Collateral Release Date” means the date upon which the Borrower’s corporate
family rating from Moody’s and the corporate rating from S&P are at least Baa3
and BBB-, respectively (in each case with a stable or better outlook) and the
Borrower shall have delivered to the Administrative Agent evidence of such
ratings.
 
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or each Term Loan Commitment of such Lender.
 
“Commitment Fee” has the meaning specified in Section 2.09(a).
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP, all
capital expenditures but excluding expenditures to the extent made (a) with the
proceeds of any Recovery Event used to purchase property that is useful in the
business of the Borrower and its Subsidiaries, (b) in connection with any
Permitted Acquisition and (c) in connection with any Capital Leases.
 
“Consolidated Capital Proceeds” means, for the applicable period, the proceeds
from the sale of property, plant or equipment and other fixed assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis as determined
in accordance with GAAP.
 
“Consolidated EBITDA” means, for the applicable period, the sum of
(a) Consolidated Net Income for such period, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted (or
included) for (i) the Consolidated Interest Expense for such period
7

--------------------------------------------------------------------------------

 
deducted in determining Consolidated Net Income, (ii) the income tax expense for
such period deducted in determining Consolidated Net Income, (iii) the aggregate
amount of the depreciation expense and amortization expense for such period to
the extent deducted in determining Consolidated Net Income, (iv) to the extent
included in Consolidated Net Income, (A) non-cash purchase accounting
adjustments in accordance with GAAP and (B) cash purchase accounting adjustments
in an amount not to exceed the greater of (x) $15,000,000 and (y) seven and
one-half percent (7.5%) of Consolidated EBITDA for such period which have been
approved in writing by the Administrative Agent, (v) any extraordinary items of
loss (or minus any extraordinary items of gain) for such period recorded in
determining Consolidated Net Income, (vi) any non-cash impairment charges for
such period recorded in determining Consolidated Net Income, (vii) any non-cash
losses or charges (or minus any non-cash gains) for such period recorded in
determining Consolidated Net Income, (viii) any stock based compensation expense
for such period recorded in determining Consolidated Net Income, (ix) any
Acquisition costs related to Permitted Acquisitions for such period deducted in
determining Consolidated Net Income in an aggregate amount during such period
not to exceed the greater of (A) $15,000,000 and (B) seven and one-half percent
(7.5%) of Consolidated EBITDA for such period, (x) any restructuring or
integration charges related to Permitted Acquisitions for such period deducted
in determining Consolidated Net Income in an aggregate amount during such period
not to exceed the greater of (A) $15,000,000 and (B) seven and one-half percent
(7.5%) of Consolidated EBITDA for such period, (xi) charges incurred related to
the extinguishment of debt, including, but not limited to, the write-off of
deferred financings fees, to the extent deducted in determining Consolidated Net
Income, (xii) any non-cash losses or charges (or minus any non-cash gains) under
any Swap Contract for such period recorded in determining Consolidated Net
Income and (xiii) expected cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Borrower in good faith to result from actions with which substantial steps have
been, will be, or are expected to be, taken within twelve (12) months of such
period; provided, that, such items in this clause (xiii) are (A) certified in a
certificate of a Responsible Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent and (B) shall not, in the
aggregate, increase Consolidated EBITDA (determined without giving effect to
this clause (xiii)) by more than five percent (5%) in any four consecutive
fiscal quarter period, in each case determined for the Borrower and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP and
subject to Section 1.03.  Unless expressly indicated otherwise, the applicable
period shall be for the four (4) consecutive fiscal quarters ending as of the
date of computation.
 
“Consolidated Funded Debt” means Funded Debt of the Borrower and its Restricted
Subsidiaries on a consolidated basis.
 
“Consolidated Interest Expense” means, for the applicable period, all interest
expense in accordance with GAAP (including amortization of debt discount,
premium and the interest component under Capital Leases) of the Borrower and its
Restricted Subsidiaries for such period.  Unless expressly indicated otherwise,
the applicable period shall be for the four (4) consecutive fiscal quarters
ending most recently prior to the date of computation.
 
“Consolidated Interest Coverage Ratio” means, for the applicable period, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense paid or payable in cash (excluding amortization of debt discount and
premium, debt issuance costs paid in a previous period and interest expense
incurred on tax liabilities) during such period.  Unless expressly indicated
otherwise, the applicable period shall be for the four (4) consecutive quarters
ending on the date of computation.
 
“Consolidated Net Income” means, for the applicable period, net income of the
Borrower and its Restricted Subsidiaries on a consolidated basis.  Unless
expressly indicated otherwise, the applicable period shall be for the four (4)
consecutive fiscal quarters ending most recently prior to the date of
computation.
 
8

--------------------------------------------------------------------------------

 
 “Consolidated Net Leverage Ratio” means the ratio of (a) Consolidated Funded
Debt on the date of computation minus unrestricted cash and Cash Equivalents of
the Credit Parties in excess of $50,000,000 as of the date of computation to
(b) Consolidated EBITDA for the applicable period ending on the date of
computation.  Unless expressly indicated otherwise, the applicable period shall
be for the four (4) consecutive fiscal quarters ending most recently prior to
the date of computation.
 
“Consolidated Net Tangible Assets” means, on the date of computation, (a) the
amount of the Borrower’s consolidated total assets minus (b) (i) all current
liabilities and (ii) the amount of the Borrower’s consolidated intangible
assets, including, without limitation, goodwill, deferred financing charges and
intellectual property, in each case determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.
 
“Consolidated Senior Secured Net Leverage Ratio” means the ratio of (a)
Consolidated Funded Debt on the date of computation less unrestricted cash and
Cash Equivalents of the Credit Parties in excess of $50,000,000 as of the date
of computation, less Subordinated Indebtedness and less unsecured Indebtedness,
in each case, included in the calculation of Consolidated Funded Debt to (b)
Consolidated EBITDA for the applicable period ending on the date of
computation.  Unless expressly indicated otherwise, the applicable period shall
be for the four (4) consecutive fiscal quarters ending most recently prior to
the date of computation.
 
“Consolidated Total Assets” means, on the date of computation, (a) the amount of
the Borrower’s consolidated total assets minus (b) the amount of the Borrower’s
consolidated intangible assets, including, without limitation, goodwill,
deferred financing charges and intellectual property, in each case determined
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.
 
“Continuing Directors” means, during any period of up to twenty-four (24)
consecutive months commencing after the Closing Date, individuals who at the
beginning of such twenty-four (24) month period were directors of the Borrower
(together with any new director whose election by the Borrower’s board of
directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved).
 
“Contribution Share” has the meaning specified in Section 4.06.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Covenant Termination Date” means the earliest of (a) the date on which the
aggregate outstanding principal amount of the 2021 Convertible Notes is less
than or equal to $250,000,000, (b) the date on which the Administrative Agent
receives an amendment to the 2021 Convertible Notes, certified by a Responsible
Officer of the Borrower as true and complete, pursuant to which the holders of
the 2021 Convertible Notes agree to extend the maturity date of the 2021
Convertible Notes to a date that is at least ninety-one (91) days after the
Maturity Date, and (c) the date on which the Administrative Agent receives
satisfactory evidence that the 2021 Convertible Notes have been refinanced
pursuant to a Permitted Refinancing that has a maturity date that is at least
ninety-one (91) days after the Maturity Date.
 
“Covenant Trigger Date” means the date that is ninety-one (91) days prior to the
maturity date for the 2021 Convertible Notes if, on such date, the aggregate
outstanding principal amount of the 2021 Convertible Notes is greater than
$250,000,000.
 
9

--------------------------------------------------------------------------------

 
“Convertible Bond Hedge Transactions” means one or more call options (or
substantively equivalent derivative transaction) referencing the Borrower’s
Equity Interests purchased by the Borrower (or a Restricted Subsidiary)
requiring the counterparty thereto to deliver to the Borrower or such Restricted
Subsidiary shares of common stock of the Borrower, the cash value of such shares
or a combination thereof from time to time upon exercise of such option in
connection with the issuance of Convertible Bond Indebtedness with a strike or
exercise price (howsoever defined) initially equal to the conversion or exchange
price (howsoever defined) of the related Convertible Bond Indebtedness (subject
to rounding).
 
“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert or exchange all or a portion of such
Indebtedness into or by reference to Equity Interests of the Borrower and, for
the avoidance of doubt, including the 2021 Convertible Notes.
 
“Credit Agreement” means this Amended and Restated Credit Agreement.
 
“Credit Documents” means this Credit Agreement, each Note, each Issuer Document,
each Guarantor Joinder Agreement, each Lender Joinder Agreement, the Security
Documents and the Fee Letters.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Credit Parties” means, collectively, the Borrower and each Guarantor.
 
“Debt Issuance” means the issuance by any Credit Party or any Restricted
Subsidiary of any Indebtedness other than Indebtedness permitted under Section
8.01.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Laws and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus two percent (2%) per annum.
 
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied and has not been waived in accordance with Section 11.01,
or (ii) pay to the Administrative Agent, the L/C Issuer, the Swingline Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of
10

--------------------------------------------------------------------------------

 
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, the L/C Issuer or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable Default, shall be specifically
identified in such writing or public statement) cannot be satisfied and has not
been waived in accordance with Section 11.01), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.
 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions.
 
“Discharged” means, with respect to any Indebtedness that has been fully
defeased (pursuant to a contractual or legal defeasance) or discharged in full
pursuant to the irrevocable prepayment or deposit of amounts sufficient to
satisfy such Indebtedness as it becomes due or irrevocably called for redemption
(and regardless of whether such Indebtedness constitutes a liability on the
balance sheet of the obligors thereof).
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Credit Party or any Restricted Subsidiary, including any Sale and Leaseback
Transaction and any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Recovery Event.
 
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is ninety-one (91) days after the Maturity Date.  Notwithstanding the
preceding sentence, any Equity Interest that would constitute Disqualified Stock
solely because the holders of the Equity Interest have the right to require the
Borrower to repurchase such
 
11

--------------------------------------------------------------------------------

 
Equity Interest upon the occurrence of a change of control or an asset sale will
not constitute Equity Interest if the terms of such Equity Interest provide that
the Borrower may not repurchase or redeem any such Equity Interest pursuant to
such provisions unless such repurchase or redemption complies with the
provisions of Section 8.09. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Credit Agreement will be the
maximum amount that the Borrower and its Restricted Subsidiaries may become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock, exclusive of accrued dividends.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia and that is not a controlled foreign
corporation under Section 957 of the Internal Revenue Code.
 
“Earn Out Obligations” means, with respect to an Acquisition, payments by the
Borrower or any Restricted Subsidiary required to be made as a result of
reaching performance targets or milestones.  For purposes of determining the
aggregate consideration paid for an Acquisition at the time of such Acquisition,
the amount of any Earn Out Obligations shall be deemed to be the fair value in
accordance with GAAP of the earn out payments in respect thereof.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
 
“Environmental Laws” means any and all applicable foreign, Federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally enforceable requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time be in effect during the term of this
Credit Agreement.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any contract,
12

--------------------------------------------------------------------------------

 
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
 
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general,
preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, including, without
limitation, options, warrants and any other “equity security” as defined in Rule
3a11-1 of the Securities Exchange Act of 1934, as amended; provided, however,
that Equity Interests shall not include Convertible Bond Indebtedness, Capped
Call Transactions, Convertible Bond Hedge Transactions and Warrant Transactions.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Credit Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Credit Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Credit Party or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is insolvent within the meaning of Section 4245 of ERISA; (d) the filing of
a notice of intent to terminate a Pension Plan; (e) the institution by the PBGC
of proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (g) the
determination that any Pension Plan is considered an at-risk plan or a
Multiemployer Plan is in endangered or critical status within the meaning of
Sections 430 and 432 of the Internal Revenue Code or Sections 303 and 305 of
ERISA.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Euro” and “€” mean the single currency of the Participating Member States.
 
“Eurodollar Base Rate” means:
 
(a)          for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent in consultation with the Borrower from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
 
13

--------------------------------------------------------------------------------

 
(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day;
 
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent in consultation with
the Borrower.  If LIBOR shall be less than zero, such rate shall be deemed zero
for purposes of this Credit Agreement.
 
“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one (1) minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan the interest rate
on which is determined by reference to the Eurodollar Rate, a rate per annum
determined by the Administrative Agent to be equal to the quotient obtained by
dividing (i) the Eurodollar Base Rate for such Base Rate Loan for such day by
(ii) one (1) minus the Eurodollar Reserve Percentage for such Base Rate Loan for
such day.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
 
“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five (5) decimal places) in effect on
such day, whether or not applicable to any Lender, under regulations issued from
time to time by the FRB for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).  The Eurodollar Rate for each outstanding Eurodollar Rate Loan
and for each outstanding Base Rate Loan the interest rate on which is determined
by reference to the Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning specified in Section 9.01.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 4.08 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Credit Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured
14

--------------------------------------------------------------------------------

 
by net income (however denominated), franchise Taxes, and branch profits Taxes,
in each case, (i) imposed as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(e) and (d) any Taxes imposed pursuant to FATCA.
 
“Excess Payment” has the meaning specified in Section 4.06.
 
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
 
“Existing Letters of Credit” means those standby letters of credit outstanding
on the Closing Date and identified on Schedule 1.01.
 
“Extended Revolving Commitment” means any Revolving Commitments the maturity of
which shall have been extended pursuant to Section 2.18.
 
“Extended Revolving Loans” means any Loans made pursuant to the Extended
Revolving Commitments.
 
“Extended Term Loans” means any Term Loans the maturity of which shall have been
extended pursuant to Section 2.18.
 
“Extension” has the meaning specified in Section 2.18(a).
 
“Extension Amendment” means an amendment to this Credit Agreement, in form and
substance reasonably satisfactory to the Borrower, the Administrative Agent and
the Lenders effecting the Extension in accordance with Section 2.18.
 
“Extension Offer” has the meaning specified in Section 2.18(a).
 
 “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such sections of the Internal Revenue Code.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that
15

--------------------------------------------------------------------------------

 
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this Credit
Agreement.
 
“Fee Letters” means (a) the letter agreement dated as of the Closing Date, among
the Borrower, Wells Fargo and Wells Fargo Securities, (b) the letter agreement
dated as of the Closing Date, among the Borrower, SunTrust and STRH and (c) the
letter agreement dated as of the Closing Date, among the Borrower, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Bank of America (the “Bank of
America Fee Letter”).
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funded Debt” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds (excluding performance, payment and other surety bonds
incurred in the ordinary course of business), debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person
incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person (other than trade debt incurred in the
ordinary course of business and due within twelve (12) months of the incurrence
thereof) which would appear as liabilities on a balance sheet of such Person,
including without limitation Earn Out Obligations recognized as a liability on
the balance sheet of the Borrower and its Restricted Subsidiaries in accordance
with GAAP, (e) the principal portion of all obligations of such Person under
Capital Leases, (f) all drafts drawn under letters of credit issued or bankers’
acceptances facilities created for the account of such Person (to the extent
unreimbursed), (g) all preferred Equity Interests issued by such Person and
which by the terms thereof could be (at the request of the holders thereof or
otherwise)
16

--------------------------------------------------------------------------------

 
subject to mandatory sinking fund payments prior to the date six (6) months
after the Maturity Date, redemption prior to the date six (6) months after the
Maturity Date or other acceleration, (h) the Attributable Indebtedness of any
Sale and Leaseback Transaction, Securitization Transaction and Synthetic Lease
and, without duplication, the principal balance outstanding under any tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product, (i) all Indebtedness of others of the type described in
clauses (a) through (h) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, provided that so long as such Indebtedness is non-recourse to such
Person, only the portion of such obligations which is secured shall constitute
Indebtedness hereunder, (j) all Guaranty Obligations of such Person with respect
to Indebtedness of another Person of the type described in clauses (a) through
(h) hereof, and (k) all Indebtedness of the type described in clauses (a)
through (h) hereof of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer; provided, however, that
Funded Debt shall not include (i) Indebtedness among the Credit Parties and the
Restricted Subsidiaries to the extent such Indebtedness would be eliminated on a
consolidated basis, (ii) any Indebtedness that has been Discharged, (iii) any
amount in respect of any Permitted Receivables Transaction, (iv) any
Attributable Receivables Amount, (v) the stated amount of all letters of credit
(including, without limitation, the Letters of Credit) and (vi) all Swap
Obligations.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States that are applicable to the circumstances as of
the date of determination, consistently applied and as in effect from time to
time and subject to the terms of Section 1.03.
 
“Governmental Authority” means the government of the United States of America,
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement in
substantially the form of Exhibit 7.09, executed and delivered by each Person
that becomes a Guarantor in accordance with the provisions of Section 7.09.
 
“Guarantors” means (a) any of the Domestic Subsidiaries identified as a
“Guarantor” on the signature pages hereto, (b) any Person which executes and
delivers a Guarantor Joinder Agreement in accordance with the terms of this
Credit Agreement and (c) with respect to Obligations owing by any Credit Party
or any Subsidiary of a Credit Party (other than the Borrower) under any Swap
Contract or any Treasury Management Agreement, the Borrower, together with their
successors and permitted assigns, in each case until the Guaranty of such Person
is released in accordance with the terms of this Credit Agreement.
 
“Guaranty” means the guaranty of the Guarantors set forth in Article IV.
 
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not
 
17

--------------------------------------------------------------------------------

contingent, (a) to purchase any such Indebtedness or any property constituting
security therefor, (b) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including
without limitation keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase property, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof.  The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.
 
“HMT” has the meaning specified in the definition of “Sanctions”.
 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
 
“Immaterial Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is not a Material Domestic Subsidiary.
 
“Immaterial Foreign Subsidiary” means any Foreign Subsidiary of the Borrower
that is not a Material Foreign Subsidiary.
 
“Immaterial Guarantor” means a Guarantor designated as an “Immaterial Guarantor”
on Schedule 6.11, as such schedule may be amended from time to time, and that is
not required to be a Guarantor pursuant to Section 7.09(b).
 
“Incremental Credit Facilities” has the meaning specified in Section 2.01(c).
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds (excluding performance, payment and other surety bonds
incurred in the ordinary course of business), debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within twelve (12) months of the incurrence thereof) which would appear
as liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, provided that so long as such Indebtedness is
non-recourse to such Person, only the portion of such obligations which is
secured shall constitute Indebtedness hereunder, (g) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person, (h) the principal
portion of all obligations of such Person under Capital Leases, (i) all net
obligations of such Person under Swap Contracts, (j) the maximum amount of all
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (k) all
 
18

--------------------------------------------------------------------------------

 
preferred Equity Interests issued by such Person and which by the terms thereof
could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments prior to the date six (6) months after the
Maturity Date, redemption prior to the date six (6) months after the Maturity
Date or other acceleration, (l) the principal balance outstanding under any
Synthetic Lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, and (m) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capital Lease or Synthetic Lease obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date and the amount in respect of any Permitted
Receivables Transaction shall not constitute indebtedness.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
 
“Indemnitee” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.
 
“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, the
Maturity Date and the date of the final principal amortization payment on any
Term Loan and, in the case of any Swingline Loan, any other dates as may be
mutually agreed upon by the Borrower and the Swingline Lender, and (b) as to any
Eurodollar Rate Loan, the last Business Day of each Interest Period for such
Loan, the date of repayment of principal of such Loan, the Maturity Date and the
date of the final principal amortization payment on any Term Loan, and in
addition, where the applicable Interest Period exceeds three (3) months, the
date every three (3) months after the beginning of such Interest Period.  If an
Interest Payment Date falls on a date that is not a Business Day, such Interest
Payment Date shall be deemed to be the immediately succeeding Business Day.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), or such other
period that is twelve (12) months or less requested by the Borrower and
consented to by all the Lenders, as selected by the Borrower in its Loan Notice;
provided that:
 
(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
 
(c)          no Interest Period shall extend beyond the Maturity Date; and
 
19

--------------------------------------------------------------------------------

 
(d)          no Interest Period with respect to any Term Loan shall extend
beyond any principal amortization payment date, except to the extent that the
portion of such Loan comprised of Eurodollar Rate Loans that is expiring prior
to the applicable principal amortization payment date plus the portion comprised
of Base Rate Loans equals or exceeds the principal amortization payment then
due.
 
“Interim Financial Statements” means the unaudited consolidated balance sheet
and the related consolidated statements of comprehensive income or operations
for the fiscal quarter ended July 28, 2018, and cash flows for the six (6)
months ended July 28, 2018, of the Borrower and its consolidated Subsidiaries
for such fiscal quarter and period, including the notes thereto.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
“Investment” means all investments, in cash or by delivery of property made,
directly or indirectly in, to or from any Person, whether by acquisition of
shares of Equity Interests, property, assets, indebtedness or other obligations
or securities or by loan advance, capital contribution or otherwise.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Credit
Agreement), Wells Fargo Securities and STRH, in their capacities as joint lead
arrangers and joint bookrunners.
 
 “L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when due or
refinanced as a Borrowing of Revolving Loans.
 
“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit pursuant to Section 2.03 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite its name on
Schedule 2.03, as such amount may be adjusted from time to time in accordance
with this Credit Agreement.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means (a) with respect to the Existing Letters of Credit, the
issuer of those letters of credit as identified on Schedule 1.01, (b) Bank of
America in its capacity as issuer of Letters of Credit hereunder, (c) Wells
Fargo in its capacity as issuer of Letters of Credit hereunder (d) SunTrust Bank
in its
20

--------------------------------------------------------------------------------

 
capacity as issuer of Letters of Credit hereunder and/or (d) any Lender
appointed by the Borrower (with the consent of the Administrative Agent, which
consent shall not be unreasonably withheld or delayed) as an additional L/C
Issuer pursuant to Section 2.03(l) or a replacement for any L/C Issuer who is at
the time of such appointment a Defaulting Lender, in each case in its capacity
as an issuer of Letters of Credit pursuant to Section 2.03 and together with its
successors and assigns.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, binding requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lead Lenders” means Bank of America, Wells Fargo and SunTrust Bank.
 
“Lender Joinder Agreement” means a joinder agreement, substantially in the form
of Exhibit 2.01(c), executed and delivered in accordance with the provisions of
Section 2.01(c).
 
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Credit Agreement and their successors and assigns and, as the context requires,
includes the Swingline Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Report” means a report substantially in the form of Exhibit
2.03 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent).
 
21

--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$200,000,000 and (b) the Aggregate Revolving Commitments.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
 
“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate”.
 
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
 
“LIBOR Successor Rate” has the meaning specified in Section 3.07.
 
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Eurodollar Base Rate, Interest Period, timing and frequency of determining rates
and making payments of interest and other administrative matters as may be
necessary or appropriate, in the discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower).
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).
 
“Liquidity” means, as of any date of determination, the sum of (a) the lesser of
(i) the difference between the Aggregate Revolving Commitments and the Total
Revolving Outstandings on such date and (ii) the maximum amount the Borrower
could draw under the Aggregate Revolving Commitment on such date and still be in
compliance with the financial covenants set forth in Section 7.07, plus (b)
unrestricted cash and Cash Equivalents of the Credit Parties on such date plus
(c) the maximum amount of binding financial commitments for the satisfaction of
the 2021 Convertible Notes on or before the maturity date of the 2021
Convertible Notes.
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swingline Loan or Term Loan.
 
“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or Term
Loans, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit 2.02 or such
other form as may be approved by the Administrative Agent  (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
22

--------------------------------------------------------------------------------

 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or liabilities of the Credit Parties and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Credit
Parties, taken as a whole, to perform their obligations, when such obligations
are required to be performed, under this Credit Agreement, any of the Notes or
any other Credit Document or (c) the validity or enforceability of this Credit
Agreement, any of the Notes or any of the other Credit Documents or the material
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is a Restricted Subsidiary that either:  (a) owns assets included in
Consolidated Total Assets having a book value equal to or greater than seven and
one-half percent (7.5%) of Consolidated Total Assets as of the most recent
fiscal quarter ended or (b) that accounted for Consolidated EBITDA for the most
recently ended period of four (4) consecutive fiscal quarters equal to or
greater than seven and one-half percent (7.5%) of Consolidated EBITDA for the
same four (4) fiscal quarter period.
 
“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that
is a Restricted Subsidiary that either:  (a) owns assets included in
Consolidated Total Assets having a book value equal to or greater than seven and
one-half percent (7.5%) of Consolidated Total Assets as of the most recent
fiscal quarter ended or (b) that accounted for Consolidated EBITDA for the most
recently ended period of four (4) consecutive fiscal quarters equal to or
greater than seven and one-half percent (7.5%) of Consolidated EBITDA for the
same four (4) fiscal quarter period.
 
“Materials of Environmental Concern” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
 
“Maturity Date” means as to the Revolving Loans, the Term Loan A, the Swingline
Loans and the Letters of Credit (and the related L/C Obligations), October 19,
2023; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.
 
“Maximum Rate” has the meaning specified in Section 11.09.
 
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred percent (100%) of the
Outstanding Amount of all L/C Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
 
“MNPI” has the meaning specified in Section 2.16(a)(vi).
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Credit Party or any ERISA Affiliate
makes or is obligated to
23

--------------------------------------------------------------------------------

make contributions, or during the preceding five (5) plan years, has made or
been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including any Credit Party or any ERISA Affiliate) at least two (2) of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.
 
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
actually received by any Credit Party or any Restricted Subsidiary in respect of
any Disposition, Debt Issuance or Recovery Event, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Disposition or any
Recovery Event, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents actually received upon the sale
or other disposition of any non‑cash consideration received by any Credit Party
or any Restricted Subsidiary in any Disposition, Debt Issuance or Recovery
Event.  Net Cash Proceeds shall not include any cash payments held in escrow
until such time as such amounts are released from escrow.
 
“Non-Consenting Lender” has the meaning specified in Section 11.13.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
 
“Notes” means the Revolving Notes, the Swingline Note and the Term Notes,
individually or collectively, as appropriate.
 
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.  The foregoing shall also include
(a) all obligations under any Swap Contract between any Credit Party or any
Subsidiary and any Swap Contract Provider that is permitted to be incurred
pursuant to Section 8.01(e) and (b) all obligations under any Treasury
Management Agreement between any Credit Party and any Treasury Management Bank;
provided that the Obligations shall exclude any Excluded Swap Obligations.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than
24

--------------------------------------------------------------------------------

connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Credit Document, or sold or assigned an interest in any Loan
or Credit Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).
 
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.


“Patriot Act” has the meaning specified in Section 11.18.
 
“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by any Credit Party and any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Internal Revenue Code.
 
“Permitted Acquisition” means any Acquisition or any series of related
Acquisitions by a Credit Party of the assets or a majority of the Voting Stock
of a Person or any division, line of business or other business unit of a Person
(such Person or such division, line of business or other business unit of such
Person referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Credit Parties and their Subsidiaries pursuant to Section 8.03 hereof, so
long as (a) no Default or Event of Default shall then exist or would exist after
giving effect thereto, (b) the Credit Parties shall demonstrate to the
reasonable satisfaction of the Administrative Agent that the Credit Parties will
be in compliance on a Pro Forma Basis with all of the terms and provisions of
the financial covenants set forth in Section 7.07 as of the end of the most
recently ended fiscal quarter (after giving effect to any increase of the
Consolidated Net Leverage Ratio enacted pursuant to Section 7.07(a)), (c) if
public, such Acquisition is not a “hostile” Acquisition and has been approved by
the board of directors, shareholders and/or comparable governing body of the
applicable Credit Party and the Target, (d) the Credit Parties shall have
complied to the reasonable satisfaction of the Administrative Agent with the
documentation requirements in Section 7.02(d) and (e) Total Consideration paid
for all Acquisitions of Persons incorporated, formed or organized in any
jurisdiction other than any state of the
25

--------------------------------------------------------------------------------

United States or the District of Columbia shall not exceed $200,000,000 during
the period from the Closing Date through the Maturity Date.
 
“Permitted Dispositions” means Dispositions permitted under Section 8.04(a)(i),
(ii), (iii), (iv), (v), (vii)(A), (vii)(B)(1), (ix) and (x).
 
“Permitted Investments” means:
 
(a)          cash and Cash Equivalents and other Investments existing as of the
Closing Date and set forth on Schedule 8.05;
 
(b)          receivables owing to the Borrower or any of its Restricted
Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
 
(c)          Investments by any Credit Party to any other Credit Party;
 
(d)          loans and advances to officers, directors and employees in the
ordinary course of business in an aggregate amount not to exceed $5,000,000 at
any time outstanding; provided that such loans and advances shall comply with
all applicable Requirements of Law;
 
(e)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
 
(f)          any assignment of intellectual property from the Borrower or any
Restricted Subsidiary to (i) any Restricted Subsidiary or (ii) any Unrestricted
Subsidiary if, at the time of such assignment, such intellectual property has
not been registered with the U.S. Patent and Trademark Office, the U.S.
Copyright Office or any other governmental authority in the United States or any
other jurisdiction.
 
(g)          Investments, acquisitions or transactions permitted under
Sections 8.04(b)(ii)(B), (C) and (D);
 
(h)          Permitted Acquisitions;
 
(i)          Investments in Swap Contracts to the extent permitted by
Section 8.01(e);
 
(j)          Investments (i) in wholly owned Unrestricted Subsidiaries in an
aggregate amount outstanding at any time not to exceed the greater of (A)
$150,000,000 and (B) fifteen percent (15%) of Consolidated Net Tangible Assets,
(ii) in non-wholly owned Unrestricted Subsidiaries in an aggregate amount
outstanding at any time not to exceed the greater of (A) $30,000,000 and (B)
five percent (5%) of Consolidated Net Tangible Assets, and (iii) in non-wholly
owned Restricted Subsidiaries, in an aggregate amount outstanding at any time
not to exceed the greater of (A) $30,000,000 and (B) five percent (5%) of
Consolidated Net Tangible Assets;
 
(k)          (i) Investments in wholly owned Restricted Subsidiaries that are
Domestic Subsidiaries and (ii) Investments in wholly owned Restricted
Subsidiaries that are Foreign
26

--------------------------------------------------------------------------------

Subsidiaries in an aggregate amount outstanding at any time not to exceed the
greater of (A) $60,000,000 and (B) ten percent (10%) of Consolidated Net
Tangible Assets;
 
(l)          to the extent constituting Investments, Investments in Convertible
Bond Hedge Transactions, Capped Call Transactions and Warrant Transactions; and
 
(m)          additional Investments of a nature not contemplated by the
foregoing clauses hereof; provided that such Investments made pursuant to this
clause and outstanding at any time shall not exceed the greater of (i)
$100,000,000 and (ii) ten percent (10%) of Consolidated Net Tangible Assets.
 
“Permitted Liens” means
 
(a)          Liens in favor of a Swap Contract Provider in connection with a
Swap Contract that is (i) between a Credit Party or its Subsidiary and a Swap
Contract Provider and (ii) permitted under Section 8.01(e);
 
(b)          Liens securing purchase money Indebtedness and Capital Lease
Obligations to the extent permitted under Section 8.01(c); provided, that
(i) any such Lien attaches to such property concurrently with or within ninety
(90) days after the acquisition thereof and (ii) such Lien attaches solely to
the property so acquired in such transaction;
 
(c)          Liens for taxes, assessments, charges or other governmental levies
not yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Restricted Subsidiaries, as the case may be, in
conformity with GAAP;
 
(d)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than sixty (60) days or which are being contested
in good faith by appropriate proceedings;
 
(e)          pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements incurred in the ordinary course of business;
 
(f)          deposits or other Liens to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, appeal
bonds, performance, payment or other surety bonds, and any other obligations of
a like nature incurred in the ordinary course of business;
 
(g)          Liens existing on the Closing Date and set forth on Schedule 8.02;
provided that no such Lien shall at any time be extended to cover property or
assets other than the property or assets subject thereto on the Closing Date;
 
(h)          easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purpose;
 
(i)          any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses and in clauses
27

--------------------------------------------------------------------------------

(j), (k) and (m); provided that such extension, renewal or replacement Lien
shall be limited to all or a part of the property which secured the Lien so
extended, renewed or replaced;
 
(j)          Liens securing Indebtedness incurred pursuant to Section 8.01(i),
provided that such Liens do not secure obligations in excess of $75,000,000 in
the aggregate at any time outstanding;
 
(k)          bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one (1) or more
accounts maintained by any Credit Party or a Restricted Subsidiary arising in
the ordinary course of business from netting services, overdraft protection,
cash management obligations and otherwise in connection with the maintenance of
deposit, securities and commodities accounts;
 
(l)          Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that (i) such Liens were not
created in contemplation of such merger, consolidation or investment and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower or such Subsidiary or acquired by the Borrower or such
Subsidiary and (ii) such Liens do not secure obligations in excess of
$75,000,000 in the aggregate at any time outstanding;
 
(m)          Liens on deposits with respect to Indebtedness that has been
Discharged;
 
(n)          Liens (i) solely on Receivables sold in a Permitted Receivables
Transaction, the agreements governing the Receivables included in such Permitted
Receivables Transaction, the rights under any such agreements, the proceeds
thereof and the accounts into which such proceeds are paid, and (ii) securing
Attributable Receivables Amounts solely on Receivables which are the subject of
related trade or accounts receivable financings or sale transactions (including
supplier-financing programs or arrangements) or related factoring transactions,
the agreements governing the Receivables included in such financings or
transactions, the rights under any such agreements, the proceeds thereof and the
accounts into which such proceeds are paid;
 
(o)          Liens arising from precautionary UCC financing statements or
similar or analogous financing statements in any jurisdiction and the filing of
UCC financing statements or similar or analogous financing statements in any
jurisdiction by bailees and consignees in the ordinary course of business; and
 
(p)          other Liens not described above, provided that such Liens do not
secure obligations in excess of $75,000,000 in the aggregate at any time
outstanding.
 
“Permitted Receivables Transaction” means a trade or accounts receivable
financing or sale transaction (including supplier-financing programs or
arrangements) or factoring transactions (excluding for the avoidance of doubt
any securitization transaction) whereby the Borrower and/or one or more of its
Subsidiaries sells, assigns, conveys or otherwise transfers Receivables to or
for the benefit of one or more third parties; provided that (a) such transaction
is made non-recourse to the Borrower and its Subsidiaries (subject to customary
indemnification and repurchase obligations, including, but not limited to, those
based on a breach of obligations under the relevant receivables purchase
agreement or the agreement underlying any Receivables, incorrect or misleading
representations and warranties, Receivables failing to meet any eligibility
criteria, any failure by an insurer of Receivables to honor claims, title
defects, illegality, false misleading or incomplete information, exclusion of
cover under any insurance in respect
28

--------------------------------------------------------------------------------

of any Receivables, dilution, third party claims, or Receivables becoming
subject to any asserted defense, dispute, off-set or counterclaim) and otherwise
on terms customary for comparable “non-recourse” or “limited recourse”
receivables purchase transactions in the good faith judgment of the Borrower,
(b) such transaction does not provide for the sale, transfer, disposition or
pledge of, or otherwise create any interest in, any asset other than the
Receivables, and (c) the aggregate amount of Receivables sold, assigned,
conveyed or otherwise transferred in any fiscal quarter shall not exceed (i)
with respect to Receivables owing from AT&T Services Inc. and/or one or more of
its Subsidiaries or affiliates, the greatest of (A) $400,000,000, (B) the
highest quarterly revenue resulting from AT&T Services Inc. and its Subsidiaries
and affiliates in any fiscal quarter occurring during the period of four
consecutive fiscal quarters ending immediately prior to such fiscal quarter
(adjusted on a pro forma basis for acquired businesses, it being understood
that, for purposes of this calculation (x) any Person that becomes a Subsidiary
or affiliate of AT&T Services Inc. during the fiscal quarter in which such
calculation is made or during the period of four consecutive fiscal quarters
ending immediately prior to such fiscal quarter shall be considered to have been
a Subsidiary or affiliate of AT&T Services Inc. during the entire immediately
preceding four fiscal quarter period, and (y) any Person that becomes a
Subsidiary or affiliate of the Borrower or any Restricted Subsidiary or any
asset acquisition by the Borrower or any Restricted Subsidiary during the fiscal
quarter in which such calculation is made or during the period of four
consecutive fiscal quarters ending immediately prior to such fiscal quarter
shall be considered to have been a Subsidiary or affiliate of the Borrower or
any Restricted Subsidiary, as applicable, or shall be considered to have been
consummated, as the case may be, during the entire immediately preceding four
fiscal quarter period) and (C) the quarterly revenue expected to result from
AT&T Services Inc. and its Subsidiaries and affiliates during the then-current
fiscal quarter as determined by the Borrower in good faith (adjusted on a pro
forma basis for acquired businesses, it being understood that, for purposes of
this determination (x) any Person that becomes or is reasonably expected to
become a Subsidiary of affiliate of AT&T Services Inc. during the then-current
fiscal quarter shall be considered to have been a Subsidiary or affiliate of
AT&T Services Inc. since the commencement of such fiscal quarter, and (y) any
Person that becomes or is reasonably expected to become a Subsidiary of
affiliate of the Borrower or any Restricted Subsidiary or any asset acquisition
by the Borrower or any Restricted Subsidiary during the then-current fiscal
quarter shall be considered to have been a Subsidiary or affiliate of the
Borrower or any Restricted Subsidiary, as applicable, or shall be considered to
have been consummated, as the case may be, since the commencement of such fiscal
quarter) and (ii) with respect to all other Receivables, $150,000,000.
 
“Permitted Refinancing” means any extension, renewal, refinancing, refunding or
replacement of any existing Indebtedness so long as any such extended, renewed,
refinanced, refunded or replaced Indebtedness (a) in the case of the 2021
Convertible Notes, has an average life to maturity that is longer than that of
the Indebtedness under this Credit Agreement and will have a final maturity date
that is no earlier than ninety-one (91) days following the Maturity Date or in
the case of any other Indebtedness, has an average life to maturity that is
longer than that of the Indebtedness being extended, renewed, refinanced,
refunded or replaced, (b) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed, refinanced, refunded
or replaced and (c) does not exceed the principal amount of the Indebtedness
being extended, renewed, refinanced, refunded or replaced plus any reasonable
fees, premiums and other financing costs payable in connection therewith,
including in connection with the exercise or early unwind of a Convertible Bond
Hedge Transaction, a Capped Call Transaction or a Warrant Transaction (it being
understood that any premium paid as part of a refinancing of the 2021
Convertible Notes, including in connection with the repurchase, redemption,
retirement or defeasance of the 2021 Convertible Notes or to exercise or early
unwind or settle the Convertible Bond Hedge Transaction, a Capped Call
Transaction or a Warrant Transaction shall be deemed to be reasonable).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
29

--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of any Credit Party or any ERISA Affiliate or
any such Plan to which any Credit Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 7.02.
 
“Pledge Agreement” means the Pledge Agreement, dated as of the Closing Date,
executed and delivered in favor of the Administrative Agent for the benefit of
the Secured Parties by each of the Credit Parties.
 
“Pledgor” has the meaning specified in the Pledge Agreement.
 
“Pro Forma Basis” means, with respect to any transaction (other than
Acquisitions), that for purposes of calculating the financial covenants set
forth in Section 7.07, such transaction shall be deemed to have occurred as of
the first day of the most recent four (4) fiscal quarter period preceding the
date of such transaction for which financial statements were required to be
delivered pursuant to Section 7.01(a) or (b) or, with respect to any
Acquisition, such Acquisition shall be deemed to have occurred as of the first
day of the most recent four (4) fiscal quarter period preceding the date of such
transaction for which financial statements are available for the Target.  In
connection with the foregoing, (a) with respect to any Disposition (other than
Permitted Dispositions) or Recovery Event, (i) income statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the applicable period and (b) with
respect to any Acquisition, (i) income statement items of an ongoing nature that
are attributable to the Person or property acquired shall be included to the
extent relating to any period applicable in such calculations to the extent (A)
such items are not otherwise included in such income statement items for the
Borrower and its Restricted Subsidiaries in accordance with GAAP or in
accordance with any definitions set forth in Section 1.01 and (B) such items are
supported by financial statements or other information reasonably satisfactory
to the Administrative Agent and (ii) any Indebtedness incurred or assumed by any
Credit Party or any Restricted Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.
 
“Projections” has the meaning specified in Section 6.14.
 
“Properties” has the meaning specified in Section 6.15(a).
 
“Public Lender” has the meaning specified in Section 7.02.
 
“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Qualified Permitted Acquisition” has the meaning specified in Section 7.07(a).
 
30

--------------------------------------------------------------------------------

“Qualified Permitted Acquisition Pro Forma Calculation” means, to the extent
required in connection with determining the permissibility of any Permitted
Acquisition that constitutes a Qualified Permitted Acquisition, the calculations
required by clause (b) in the definition of “Permitted Acquisition”.
 
“Ratable Share” has the meaning specified in Section 4.06.
 
“Receivables” means trade or accounts receivable of the Borrower or any of its
Subsidiaries arising in the ordinary course of business, any proceeds thereof
and any general intangibles, documents, instruments, records or other assets
related thereto.
 
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder.
 
“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets but excluding cash receipts in the
ordinary course of business.
 
“Refinancing Amendment” means an amendment to this Credit Agreement, in form and
substance reasonably satisfactory to the Borrower, the Administrative Agent, the
Lenders providing Specified Refinancing Facilities and, in the case of any
Specified Refinancing Revolving Loans or Specified Refinancing Revolving
Commitments, the L/C Issuers, effecting the incurrence of such Specified
Refinancing Facilities in accordance with Section 2.17.
 
“Register” has the meaning specified in Section 11.06(c).
 
“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Removal Effective Date” has the meaning specified in Section 10.06(b).
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30)-day notice period has been
waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.
 
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the unfunded Commitments and the outstanding
Loans, L/C Obligations and participations therein or (b) if the Commitments have
been terminated, the outstanding Loans, L/C Obligations and participations
therein.  The unfunded Commitments of, and the outstanding Loans, L/C
Obligations and participations therein held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
 
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any Law, treaty, rule or regulation or
31

--------------------------------------------------------------------------------

determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material property is subject.
 
“Resignation Effective Date” has the meaning specified in Section 10.06(a).
 
“Responsible Officer” means (i) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party, (ii) solely for purposes of the delivery of incumbency certificates
pursuant to Section 5.01, the secretary or any assistant secretary of a Credit
Party and (iii) solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Credit Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Credit Party designated in or pursuant to
an agreement between the applicable Credit Party and the Administrative Agent. 
Any document delivered hereunder that is signed by a Responsible Officer of a
Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.  To the extent requested by the Administrative
Agent when an incumbency for a Responsible Officer is not on file with the
Administrative Agent, such Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent in
connection therewith, appropriate authorization documentation, in form and
substance satisfactory to the Administrative Agent.
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interest of any Credit
Party or any Restricted Subsidiary, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Equity
Interest of any Credit Party or any Restricted Subsidiary, now or hereafter
outstanding (including without limitation any payment to any employee of the
Borrower in respect of equity awards to such employee but excluding payments in
cash in lieu of fractional shares), (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interest of any Credit Party or any Restricted
Subsidiary, now or hereafter outstanding (other than payments in cash in lieu of
fractional shares or payments in connection with the exercise or early unwind or
settlement of a Convertible Bond Hedge Transaction, a Capped Call Transaction or
a Warrant Transaction), (d) any payment or prepayment of principal of, premium,
if any, or interest on, redemption, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Subordinated Indebtedness other
than any Permitted Refinancing thereof with Subordinated Indebtedness and (e)
any payment made in cash to holders of Convertible Bond Indebtedness (excluding
(i) any required payment of interest with respect to such Convertible Bond
Indebtedness, (ii) any payment of cash in lieu of a fractional share due upon
conversion thereof and (iii) any Permitted Refinancing of such Convertible Bond
Indebtedness and any payment in connection therewith) in excess of the sum of
(x) the principal amount thereof, unless and to the extent that such cash
payment arises from the conversion of such Convertible Bond Indebtedness by the
holder thereof and such conversion triggers or corresponds to an exercise or
early unwind or settlement of a corresponding portion of a Convertible Bond
Hedge Transaction and/or Capped Call Transaction relating to such Convertible
Bond Indebtedness substantially concurrently with (or a commercially reasonable
period of time prior to or after) the payment to such holders of Convertible
Bond Indebtedness and (y) interest, fees, premiums and other costs payable in
connection with such Convertible Bond Indebtedness, including any payments made
in connection with any redemption, purchase, repurchase, retirement or
defeasance of Convertible Bond Indebtedness or the exercise or early unwind or
settlement of a Convertible Bond Hedge Transaction, a Capped Call Transaction or
a Warrant Transaction.
 
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
 
32

--------------------------------------------------------------------------------

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section
2.01(c), as applicable as such amount may be adjusted from time to time in
accordance with this Credit Agreement.
 
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.
 
“Revolving Loan” has the meaning specified in Section 2.01(a).
 
“Revolving Note” has the meaning specified in Section 2.11(a).
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., or any successor thereof.
 
“Sale and Leaseback Transaction” means, with respect to any Credit Party or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby such Credit Party or such Subsidiary shall sell or transfer any property
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.
 
“Sanctions” means any published sanctions administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority applicable to the Borrower and its Subsidiaries.
 
“Scheduled Unavailability Date” has the meaning specified in Section 3.07(b).
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority or any successor or analogous United States Governmental Authority.
 
“Secured Parties” means the Administrative Agent, the Lenders, the Swap Contract
Providers and the Treasury Management Banks.
 
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
 
“Security Documents” means a collective reference to the Pledge Agreement and
other security documents as may be executed and delivered by the Credit Parties
pursuant to the terms of Section 7.12 or any of the Credit Documents.
 
“Specified Loan Party” means any Credit Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 4.08).
 
33

--------------------------------------------------------------------------------

“Specified Refinancing Facilities” has the meaning specified in Section 2.17(a).
 
“Specified Refinancing Revolving Commitments” has the meaning specified in
Section 2.17(a).
 
“Specified Refinancing Revolving Loans” has the meaning specified in Section
2.17(a).
 
“Specified Refinancing Term Loans” has the meaning specified in Section 2.17(a).
 
“Subordinated Indebtedness” means any Indebtedness incurred by any Credit Party
that by its terms is specifically subordinated in right of payment to the prior
payment of the Revolving Loans, the L/C Obligations, the Swingline Loans and
Term Loans on terms reasonably satisfactory to the Administrative Agent.
 
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries.  Unless otherwise identified, “Subsidiary” or
“Subsidiaries” shall mean Subsidiaries of the Borrower.
 
“SunTrust” means SunTrust Bank and its successors.
 
“STRH” means SunTrust Robinson Humphrey, Inc. and its successors.
 
 “Swap Contract” means, with respect to any Person, any agreement entered into
to protect such Person against fluctuations in interest rates, or currency or
raw materials values, including, without limitation, any interest rate swap, cap
or collar agreement or similar arrangement between such Person and one (1) or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.  Notwithstanding the
foregoing, for the avoidance of doubt, Capped Call Transactions, Convertible
Bond Hedge Transactions and Warrant Transactions, and any arrangements or
agreements related thereto, and any accelerated share repurchase contract,
forward share purchase contract or similar contract with respect to the purchase
by the Borrower of the Equity Interests of Borrower shall not constitute Swap
Contracts.
 
“Swap Contract Provider” means any Person that (a) at the time it enters into a
Swap Contract, is a Lender or the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent, (b) in the case of any Swap Contract in
effect on or prior to the Closing Date, is, as of the Closing Date or within
thirty (30) days thereafter, a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent and a party to a Swap Contract
or (c) within thirty (30) days after the time it enters into the applicable Swap
Contract, becomes a Lender, the Administrative Agent or an Affiliate of a Lender
or the Administrative Agent, in each case, in its capacity as a party to such
Swap Contract; provided, in the case of a Swap Contract with a Person who is no
longer a Lender (or Affiliate of a Lender), such Person shall be considered a
Swap Contract Provider only through the stated termination date (without
extension or renewal) of such Swap Contract.
 
“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
34

--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one (1) or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one
(1) or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
 
“SWIFT” has the meaning specified in Section 2.03(f).
 
“Swingline Commitment” means, as to the Swingline Lender, its obligation to make
Swingline Loans pursuant to Section 2.04 in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite the Swingline
Lender’s name on Schedule 2.04, as such amount may be adjusted from time to time
in accordance with this Credit Agreement.
 
“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swing line lender hereunder.
 
“Swingline Loan” has the meaning specified in Section 2.04(a).
 
“Swingline Loan Notice” means a notice of a Borrowing of Swingline Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
 
“Swingline Note” has the meaning specified in Section 2.11(a).
 
“Swingline Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments.  The Swingline Lender’s portion of the
Swingline Sublimit is set forth opposite the Swingline Lender’s name on Schedule
2.01.  The Swingline Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
 
“Target” has the meaning specified in the definition of “Permitted Acquisition.”
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
 
“Term Loan A” has the meaning specified in Section 2.01(b).
 
“Term Loan A Commitment” means, as to each Lender, its obligation to make a Term
Loan in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.01(c), as
35

--------------------------------------------------------------------------------

applicable as such amount may be adjusted from time to time in accordance with
this Credit Agreement. The aggregate principal amount of the Term Loan A
Commitments of all of the Lenders as in effect on the Closing Date is
$450,000,000.
 
“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.01(c), as
applicable as such amount may be adjusted from time to time in accordance with
this Credit Agreement.
 
“Term Loans” has the meaning specified in Section 2.01(c).
 
“Term Note” has the meaning specified in Section 2.11(a).
 
“Threshold Amount” means $50,000,000.
 
“Total Consideration” has the meaning specified in Section 7.02(d).
 
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C Obligations.
 
“Treasury Management Agreement” means any agreement that is not prohibited by
the terms hereof to provide treasury or cash management services, including
deposit accounts, overnight draft, credit cards, debit cards, p cards
(including, purchasing cards and commercial cards), funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.
 
“Treasury Management Bank” means any Person that (a) at the time it enters into
a Treasury Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Treasury Management Agreement in effect on or prior to the Closing Date, is, as
of the Closing Date or within thirty (30) days thereafter, a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent and
a party to a Treasury Management Agreement or (c) within thirty (30) days after
the time it enters into the applicable Treasury Management Agreement, becomes a
Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case, in its capacity as a party to such Treasury
Management Agreement.
 
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code, as in
effect in any applicable jurisdiction.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
36

--------------------------------------------------------------------------------

“Unrestricted Subsidiaries” means (a) Subsidiaries designated on the Closing
Date by the Borrower as “Unrestricted Subsidiaries” on Schedule 6.11 and other
Subsidiaries designated from time to time by the Borrower in writing to the
Administrative Agent that are in the same businesses or businesses reasonably
related to, or reasonably ancillary or reasonably complementary to, the
businesses of the Borrower and its Subsidiaries and (b) Subsidiaries (i)
established for business purposes approved by the Administrative Agent (such
approval not to be unreasonably withheld) and (ii) designated from time to time
by the Borrower as “Unrestricted Subsidiaries” on Schedule 6.11 (as such
schedule may be updated from time to time as permitted by this Credit
Agreement); provided that (x) Investments by the Borrower and its Restricted
Subsidiaries in Unrestricted Subsidiaries shall not exceed the limitations set
forth in clauses (a), (f) and (j) of the definition of Permitted Investments and
(y) Investments in Unrestricted Subsidiaries pursuant to clause (j) of the
definition of Permitted Investments shall be deemed to include an amount (not
less than zero) equal to the difference of (I) the book value of assets of any
Guarantor or Restricted Subsidiary designated after the Closing Date as an
Unrestricted Subsidiary that are included in Consolidated Total Assets as of the
most recent fiscal quarter ended minus (II) such Guarantor’s or Restricted
Subsidiary’s liabilities as of the most recent fiscal quarter ended.
 
“U.S. Foreign Holdco” means any Domestic Subsidiary substantially all of the
assets of which are Equity Interests of one or more Foreign Subsidiaries.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
 
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 
“Warrant Transactions” means one or more call options, warrants or rights to
purchase (or substantively equivalent derivative transaction) referencing the
Borrower’s common stock, which for the avoidance of doubt may be settled by a
delivery of shares of the Borrower’s common stock or cash, written by the
Borrower or a Restricted Subsidiary substantially contemporaneously with the
purchase by the Borrower or such Restricted Subsidiary of Convertible Bond Hedge
Transactions and having an initial strike or exercise price (howsoever defined)
greater than the strike or exercise price (howsoever defined) of such
Convertible Bond Hedge Transactions.
 
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
 
“Wells Fargo Securities” means Wells Fargo Securities, LLC and its successors.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.02          Other Interpretive Provisions.
 
With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:
 
37

--------------------------------------------------------------------------------

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision
thereof, (iv) all references in a Credit Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Credit Document in which such references
appear, (v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any Law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)          Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.
 
1.03          Accounting Terms.
 
(a)          Generally.  Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP, as in effect from
time to time, applied in a manner consistent with that used in preparing the
Audited Financial Statements.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Credit Parties and
their Subsidiaries shall be deemed to be carried at one hundred percent (100%)
of the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities and FASB ASC 350 and 360 on goodwill,
intangibles and impairments shall be disregarded.
 
(b)          Changes in GAAP.  If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Required
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such
38

--------------------------------------------------------------------------------

 
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Credit Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  Notwithstanding anything in this
Credit Agreement to the contrary, for the purposes of interpreting any provision
contained herein or determining compliance with any covenant or any other
provision contained herein, including for calculating compliance with the
financial covenants in this Credit Agreement, the effects of FASB ASC 842 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) on leases and debt obligations shall, in each
case, be disregarded.
 
(c)          Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that:
 
(i)           all calculations of the financial covenants in Section 7.07
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis with respect to any Disposition (other than Permitted
Dispositions), Recovery Event or Acquisition occurring during the applicable
period; and
 
(ii)          for purposes of all calculations hereunder, the principal amount
of Convertible Bond Indebtedness shall be the outstanding principal, valued at
par.
 
1.04          Rounding.
 
Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one (1) place more than the number
of places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).
 
1.05          Times of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
1.06          Letter of Credit Amounts.
 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
(1) or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
 
ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS
 
 
39

--------------------------------------------------------------------------------

2.01          Commitments.
 
(a)          Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment.  Within the limits of each Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.
 
(b)          Term Loan A.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make its portion of a term loan (the “Term Loan
A”) to the Borrower in Dollars on the Closing Date in an amount not to exceed
such Lender’s Term Loan A Commitment.  The Lenders shall make the Term Loan A to
the Borrower by (i) advancing additional borrowings on the Closing Date and (ii)
continuing portions of the Term Loan A outstanding immediately prior to the
Closing Date.  Amounts repaid on the Term Loan A may not be reborrowed.  The
Term Loan A may consist of Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.
 
(c)          Incremental Credit Facilities.  At any time after the Closing Date,
the Borrower may, at any time, upon written notice to the Administrative Agent,
establish additional credit facilities (collectively, the “Incremental Credit
Facilities”) by increasing the Aggregate Revolving Commitments and/or
establishing one (1) or more additional term loans (each such term loan, an
“Additional Term Loan” and, together with the Term Loan A and any other
Additional Term Loans, collectively, the “Term Loans”) at any time prior to the
date that is six (6) months prior to the Maturity Date; provided that, in any
such case:
 
(i)          the aggregate amount of loans and commitments for all Incremental
Credit Facilities established after the Closing Date as an Incremental Credit
Facility shall not exceed (determined on the date such Incremental Credit
Facilities are established) the sum of (A) THREE HUNDRED FIFTY MILLION DOLLARS
($350,000,000) and (B) an aggregate amount such that, after giving effect to
such Incremental Credit Facility on a Pro Forma Basis (assuming for purposes
hereof, that the amount of the incremental commitments is fully drawn and
funded), the Consolidated Senior Secured Net Leverage Ratio does not exceed
2.25:1.00, it being understood and agreed that any Incremental Credit Facilities
so incurred or implemented shall be deemed to have been incurred or implemented
under clause (B) prior to clause (A) above;
 
(ii)          any increase in the Aggregate Revolving Commitments or the
principal amount of any Additional Term Loan established under this Section 2.01
shall be in a principal amount of at least $10,000,000 and integral multiples of
$1,000,000 in excess thereof;
 
(iii)          any increase in the Aggregate Revolving Commitments under this
Section 2.01 shall have terms identical to those for the Revolving Loans under
Section 2.01(a), except for fees payable to the Lenders providing commitments
for such Incremental Credit Facility;
 
40

--------------------------------------------------------------------------------

(iv)          any Additional Term Loan established under this Section 2.01 (A)
will be made in Dollars and may consist of Base Rate Loans or Eurodollar Rate
Loans as further provided herein, (B) will have a final maturity date that is
coterminous with or later than the Maturity Date, with no more than fifty
percent (50%) of the principal amount of such Additional Term Loan being
amortized prior to the Maturity Date, (C) will be subject to the mandatory
prepayment provisions (including provisions regarding the application of
mandatory prepayments) that are contained in Section 2.05(b), (D) may have
pricing that is higher than pricing currently applicable to the Revolving Loans;
provided, that with respect to any such Additional Term Loan with a weighted
life to maturity that is within one (1) year of the Maturity Date, if the
all-in-yield, after giving effect to any offering of such Additional Term Loan
at a discount from par or any fees paid to the Lenders in connection therewith,
exceeds the all-in-yield (as reasonably determined by the Administrative Agent)
with respect to the Revolving Loans or any other Term Loan then in existence by
more than fifty basis points (0.50%), then the Applicable Percentage shall be
increased to the extent necessary to cause the all-in-yield with respect the
Revolving Loans and/or such other Term Loans to be no more than fifty basis
points (0.50%) less than the all-in-yield with respect to such Additional Term
Loan (with the amount and manner of such increase to be determined by the
Administrative Agent, in accordance with the foregoing, as of the date of
effectiveness of the applicable Incremental Credit Facility) and (E) will have
covenants that are the same as or no more restrictive than the covenants
contained in this Credit Agreement as of the date that such Additional Term Loan
is established (other than any restrictive covenant that would apply after the
Maturity Date (as such Maturity Date may be extended from time to time));
 
(v)          no Default or Event of Default shall have occurred and be
continuing, or would result after giving effect to any such Incremental Credit
Facility;
 
(vi)          the establishment of the Incremental Credit Facilities and the
extension of credit thereunder are subject to satisfaction (or waiver in
accordance with Section 11.01) of the conditions to all Credit Extensions in
Section 5.02;
 
(vii)          the Borrower will provide (A) a compliance certificate from a
Responsible Officer demonstrating compliance with the financial covenants
hereunder after giving effect to the Incremental Credit Facility on a Pro Forma
Basis (assuming for purposes hereof, that the amount of the incremental
commitments is fully drawn and funded), and (B) supporting resolutions, legal
opinions, promissory notes and other items as may be reasonably required by the
Administrative Agent and the Lenders providing the loans and commitments for the
Incremental Credit Facility;
 
(viii)          any new Lender providing loans and commitments for the
Incremental Credit Facilities must be acceptable to the Borrower and the
Administrative Agent, and any Lender (including any new Lender) providing
commitments for any increase in the Aggregate Revolving Commitments must also be
reasonably acceptable to the L/C Issuer and the Swingline Lender;
 
(ix)          Lenders providing loans and commitments for the Incremental Credit
Facility will provide a duly executed Lender Joinder Agreement;
 
(x)          upfront fees and arrangement fees, if any, in respect of the new
commitments so established, shall have been paid;
 
41

--------------------------------------------------------------------------------

(xi)          if any Revolving Loans are outstanding at the time of any increase
in the Aggregate Revolving Commitments pursuant to this Section 2.01, the
Borrower will make such payments and adjustments on the Revolving Loans
(including payment of any break-funding amounts owing under Section 3.05) as may
be necessary to give effect to the revised commitment amounts and percentages,
it being agreed that the Administrative Agent shall, in consultation with the
Borrower, manage the allocation of the revised commitments percentages to the
existing Eurocurrency Rate Loans in such a manner as to minimize the
break-funding amounts so payable by the Borrower;
 
(xii)          the Administrative Agent shall have received all documents
(including resolutions of the board of directors of the Borrower and the
Guarantors) it may reasonably request relating to the corporate or other
necessary authority for such increase or establishment of any Additional Term
Loan and the validity of such increase in the Aggregate Revolving Commitments or
establishment of an Additional Term Loan, and any other customary matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent; provided, however that consent of the existing Lenders
shall not be required to consummate the transactions contemplated pursuant to
this Section 2.01(c); provided, further that necessary modifications of this
Credit Agreement will be consummated as set forth in Section 11.01(g); and
 
(xiii)          notwithstanding anything to the contrary herein, if the proceeds
of any Additional Term Loan established under this Section 2.01 are being used
to finance a Permitted Acquisition, at the option of the lenders providing such
Additional Term Loan, the documentation thereto may modify such restrictions
relating to the funding conditions of such Additional Term Loan in a manner
consistent with customary “Sungard” or other “certain funds” provisions;
provided, that, in no case shall an Event of Default under Section 9.01(a) or
9.01(e) have occurred and be continuing, or would result after giving effect to
any such Additional Term Loan.
 
In connection with establishment of any Incremental Credit Facility, (A) none of
the Lenders or their Affiliates shall have any obligation to provide commitments
or loans for any Incremental Credit Facility without their prior written
approval, (B) none of the Administrative Agent, the Joint Lead Arrangers or the
Lead Lenders shall have any responsibility for arranging any such additional
commitments without their prior written consent and subject to such conditions,
including fee arrangements, as they may provide in connection therewith and (C)
Schedule 2.01 will be deemed to be revised to reflect the Lenders, Loans,
Commitments and pro rata shares after giving effect to establishment of any
Incremental Credit Facility.
 
2.02          Borrowings, Conversions and Continuations of Loans.
 
(a)          Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) a Loan Notice or (B) telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days (or,
solely with respect to any Borrowing of Term Loans A on the Closing Date, two
(2) Business Days) prior to the requested date of any Borrowing of, conversion
to or continuation of, Eurodollar Rate Loans or of any conversion of Eurodollar
Rate Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing
of Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one (1), two (2),
three (3) or six (6) months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later
42

--------------------------------------------------------------------------------

 
than 11:00 a.m. four (4) Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than 11:00
a.m., three (3) Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders.  Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a Loan Notice.  Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof.  Each Loan Notice and each telephonic notice
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one (1) month.  Notwithstanding anything
to the contrary herein, a Swingline Loan may not be converted to a Eurodollar
Rate Loan.
 
(b)          Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding clause (a).  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as actually
received by the Administrative Agent no later than 4:00 p.m. on the day of
receipt by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date of a Borrowing of Revolving
Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Borrower as provided
above.
 
(c)          Subject to Section 3.05, a Eurodollar Rate Loan may be continued or
converted only on the last day of the Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
 
43

--------------------------------------------------------------------------------

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
 
(e)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than seven (7) Interest Periods in effect with respect
to Revolving Loans and five (5) Interest Periods in effect with respect to any
Term Loan.
 
2.03          Letters of Credit.
 
(a)          The Letter of Credit Commitment.
 
(i)          Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with clause (b) below, and (2) to honor drawings under the Letters of Credit;
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (u) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (v) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Revolving Commitment, (w) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit, (x) the
Outstanding Amount of L/C Obligations of Bank of America, in its capacity as an
L/C Issuer, shall not exceed the L/C Commitment of Bank of America without the
approval of Bank of America, (y) the Outstanding Amount of L/C Obligations of
Wells Fargo, in its capacity as an L/C Issuer, shall not exceed the L/C
Commitment of Wells Fargo without the approval of Wells Fargo and (z) the
Outstanding Amount of L/C Obligations of SunTrust, in its capacity as an L/C
Issuer, shall not exceed the L/C Commitment of SunTrust without the approval of
SunTrust; provided, further, that SunTrust shall not be obligated to issue
commercial Letters of Credit.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
 
(ii)          The L/C Issuer shall not issue any Letter of Credit if:
 
(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Lenders (other than Defaulting Lenders)
44

--------------------------------------------------------------------------------

holding a majority of the Revolving Commitments have approved such expiry date;
or
 
(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless either such Letter of Credit
is Cash Collateralized on or prior to the date of issuance of such Letter of
Credit (or a later date as to which the Administrative Agent and the applicable
L/C Issuer may agree in their sole discretion) or all the Lenders that have
Revolving Commitments have approved such expiry date.
 
(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)          the issuance of such Letter of Credit would violate one (1) or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
 
(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;
 
(E)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(F)          any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
 
45

--------------------------------------------------------------------------------

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.
 
(v)          The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
 
(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least five (5)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require.  Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
 
46

--------------------------------------------------------------------------------

(ii)          Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Credit
Party, at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one (1) or more applicable
conditions contained in Article V shall not be satisfied (or waived in
accordance with Section 11.01), then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.
 
(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each twelve
(12)-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12)-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one (1) or more of the applicable conditions specified in Section
5.02 is not then satisfied (or waived in accordance with Section 11.01), and in
each case directing the L/C Issuer not to permit such extension.
 
(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)          Drawings and Reimbursements; Funding of Participations.
 
(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall promptly
notify the Borrower and the Administrative Agent thereof.  If the L/C Issuer
notifies the Borrower before 1:00
47

--------------------------------------------------------------------------------

 
p.m. on the date of any payment by the L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing on
such day.  If the L/C Issuer notifies the Borrower after 1:00 p.m. on the
applicable Honor Date, the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing not later
than 11:00 a.m. on the Business Day immediately after such Honor Date.  If the
Borrower fails to so reimburse the L/C Issuer by such day and time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof (after giving effect to any
reallocation pursuant to Section 2.15(b)).  In such event, the Borrower shall be
deemed to have requested a Borrowing of Revolving Loans that are Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the satisfaction (or waiver
in accordance with Section 11.01) of the conditions set forth in Section 5.02
(other than the delivery of a Loan Notice) and provided that, after giving
effect to such Borrowing, the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments.  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(ii)          Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the Administrative Agent for the account of the
L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
L/C Issuer.
 
(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Revolving Loans that are Base Rate Loans because
the conditions set forth in Section 5.02 cannot be satisfied (or waived in
accordance with Section 11.01) or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv)          Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.
 
48

--------------------------------------------------------------------------------

(v)          Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the satisfaction (or waiver in
accordance with Section 11.01) of the conditions set forth in Section 5.02
(other than delivery by the Borrower of a Loan Notice).  No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.
 
(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Credit Agreement, the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
 
(d)          Repayment of Participations.
 
(i)          At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii)          If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date
49

--------------------------------------------------------------------------------

such amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.
 
(e)          Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:
 
(i)          any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement or any other Credit Document;
 
(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that any Credit Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
 
(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)          waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower;
 
(v)          honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
 
(vi)          any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the ISP or the UCP, as applicable;
 
(vii)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(viii)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Credit Party
or any Subsidiary.
 
50

--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)          Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary (or the L/C Issuer may refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.
 
(g)          Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to the Borrower for, and the L/C Issuer’s rights and
remedies against the
 
51

--------------------------------------------------------------------------------

 
Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required under any law, order, or practice that is required to be applied to any
Letter of Credit or this Credit Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
 
(h)          Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (i)
for each commercial Letter of Credit, equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit and (ii) for each
standby Letter of Credit, equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Laws, as
provided in Section 2.15(b), to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(b), with the balance of such fee, if any,
payable to the L/C Issuer for its own account.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. 
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
 
(i)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in (A) the Bank of America Fee Letter, with respect to Letters of
Credit issued by Bank of America in its capacity as L/C Issuer and (B) writing
between the Borrower and any L/C Issuer other than Bank of America in its
capacity as L/C Issuer, in each case, computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and the L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the applicable Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower
52

--------------------------------------------------------------------------------

shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
(j)          Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)          Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
(l)          New or Successor L/C Issuer.
 
(i)          Any L/C Issuer may resign as an issuer of Letters of Credit upon
thirty (30) days’ prior written notice to the Administrative Agent, the Lenders
and the Borrower.  Subject to the terms of the following sentence, the Borrower
may replace any L/C Issuer for any reason upon written notice to the
Administrative Agent and the applicable L/C Issuer, and the Borrower may add one
or more additional L/C Issuers at any time upon notice to the Administrative
Agent.  If the L/C Issuer shall resign or be replaced, or if the Borrower shall
decide to add a new L/C Issuer under this Credit Agreement, then the Borrower
may appoint any Lender as a successor issuer of Letters of Credit or a new L/C
Issuer, as the case may be, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld) and the acceptance of such appointment
by such Lender, whereupon such successor L/C Issuer shall succeed to the rights,
powers and duties of the replaced or resigning L/C Issuer under this Credit
Agreement and the other Credit Documents, or such new issuer of Letters of
Credit shall be granted the rights, powers and duties of an L/C Issuer
hereunder, and the term “L/C Issuer” shall include such successor or such new
issuer of Letters of Credit effective upon such appointment.  At the time such
resignation or replacement shall become effective, the Borrower shall pay to the
resigning or replaced L/C Issuer all accrued and unpaid fees pursuant to Section
2.03(h) and (i).  The acceptance of any appointment by any Lender as an L/C
Issuer hereunder, whether as a successor issuer or new issuer of Letters of
Credit in accordance with this Credit Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer of Letters of Credit, in
a form satisfactory to the Borrower and the Administrative Agent, and, from and
after the effective date of such agreement, such new or successor issuer of
Letters of Credit shall be an “L/C Issuer” hereunder.  After the resignation or
replacement of an L/C Issuer hereunder, the resigning or replaced L/C Issuer
shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Credit Agreement and the other Credit
Documents solely with respect to Letters of Credit issued by it prior to such
resignation or replacement and only for so long as such Letters of Credit remain
outstanding, but shall not be required to issue additional Letters of Credit. 
In connection with any resignation or replacement pursuant to this clause (i)
(but, in case of any such resignation, only to the extent that a successor
issuer of Letters of Credit shall have been appointed), either (A) the Borrower,
the resigning or replaced L/C Issuer and the successor issuer of Letters of
Credit shall arrange to have any outstanding Letters of Credit issued by the
resigning or replaced L/C Issuer replaced with Letters of Credit issued by the
successor
 
53

--------------------------------------------------------------------------------

issuer of Letters of Credit or (B) the Borrower shall cause the successor issuer
of Letters of Credit, if such successor issuer is reasonably satisfactory to the
replaced or resigning L/C Issuer, to issue “back-stop” Letters of Credit naming
the resigning or replaced L/C Issuer as beneficiary for each outstanding Letter
of Credit issued by the resigning or replaced L/C Issuer, which new Letters of
Credit shall have a face amount equal to the Letters of Credit being
back-stopped, and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit.  After
any resigning or replaced L/C Issuer’s resignation or replacement as L/C Issuer,
the provisions of this Credit Agreement relating to an L/C Issuer shall inure to
its benefit as to any actions taken or omitted to be taken by it (A) while it
was an L/C Issuer under this Credit Agreement or (B) at any time with respect to
Letters of Credit issued by such L/C Issuer.
 
(ii)          To the extent that there are, at the time of any resignation or
replacement as set forth in clause (i) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of fees
pursuant to Section 2.03(h) and (i) or the reimbursement or funding of amounts
drawn), except that the Borrower, the resigning or replaced L/C Issuer and the
successor issuer of Letters of Credit shall have the obligations regarding
outstanding Letters of Credit described in clause (i) above.
 
(m)          Letters of Credit Reports.  Unless otherwise agreed by the
Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 2.03, provide the Administrative
Agent a Letter of Credit Report, as set forth below:
 
(i)          reasonably prior to the time that such L/C Issuer issues, amends,
renews, increases or extends a Letter of Credit, the date of such issuance,
amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed);
 
(ii)          on each Business Day on which such L/C Issuer makes a payment
pursuant to a Letter of Credit, the date and amount of such payment;
 
(iii)          on any Business Day on which the Borrower fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
L/C Issuer on such day, the date of such failure and the amount of such payment;
 
(iv)          on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such L/C Issuer; and
 
(v)          for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Credit Agreement, and
(C) on each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.
 
54

--------------------------------------------------------------------------------

2.04          Swingline Loans.
 
(a)          Swingline Facility.  Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swingline Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swingline Sublimit or
the Swingline Lender’s Swingline Commitment, notwithstanding the fact that such
Swingline Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swingline Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Swingline Loan,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment, and provided, further, that the
Borrower shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04.  Each
Swingline Loan shall bear interest only at a rate based on the Base Rate. 
Immediately upon the making of a Swingline Loan, each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Swingline Loan.
 
(b)          Borrowing Procedures.  Each Borrowing of Swingline Loans shall be
made upon the Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by (A) a Swingline Loan Notice or (B)
telephone.  Each such notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the
Swingline Lender and the Administrative Agent of a Swingline Loan Notice. 
Promptly after receipt by the Swingline Lender of any Swingline Loan Notice, the
Swingline Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swingline Loan
Notice and, if not, the Swingline Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swingline Loans (A) directing the Swingline Lender not
to make such Swingline Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one (1) or
more of the applicable conditions specified in Article V is not then satisfied
(or waived in accordance with Section 11.01), then, subject to the terms and
conditions hereof, the Swingline Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swingline Loan Notice, make the amount of its
Swingline Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swingline Lender in immediately available
funds.
 
(c)          Refinancing of Swingline Loans.
 
(i)          The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each Lender
make a Revolving Loan that is a
55

--------------------------------------------------------------------------------

Base Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swingline Loans then outstanding (after giving effect to any
reallocation pursuant to Section 2.15(b)). Such request shall be made in writing
(which written request shall be deemed to be a Loan Notice for purposes hereof)
and in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the satisfaction (or waiver in accordance with Section
11.01) of the conditions set forth in Section 5.02 (other than the delivery of a
Loan Notice) and provided that, after giving effect to such Borrowing, the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments. 
The Swingline Lender shall furnish the Borrower with a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative Agent. 
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swingline Lender.
 
(ii)          If for any reason any Swingline Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Revolving Loans that are Base Rate Loans submitted by the Swingline
Lender as set forth herein shall be deemed to be a request by the Swingline
Lender that each of the Lenders fund its risk participation in the relevant
Swingline Loan and each Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
 
(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be.  A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
 
(iv)          Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the Borrower
or any other Person for any reason
 
56

--------------------------------------------------------------------------------

whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swingline Loans, together with
interest as provided herein.
 
(d)          Repayment of Participations.
 
(i)          At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Applicable Percentage of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swingline Lender.
 
(ii)          If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swingline Lender.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.
 
(e)          Interest for Account of Swingline Lender.  The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans.  Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swingline Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.
 
(f)          Payments Directly to Swingline Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
 
2.05          Prepayments.
 
(a)          Voluntary Prepayments of Loans.
 
(i)          Revolving Loans and Term Loans.  The Borrower may, upon notice from
the Borrower to the Administrative Agent pursuant to delivery to the
Administrative Agent of a Notice of Loan Prepayment, at any time or from time to
time voluntarily prepay Revolving Loans or any Term Loan, as specified by the
Borrower, in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three (3) Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in
57

--------------------------------------------------------------------------------

excess thereof (or, if less, the entire principal amount thereof then
outstanding) and (D) any prepayment of the Term Loans shall be applied on a pro
rata basis (or, in the case any Term Loans other than the Term Loans A, on a
less than pro rata basis if agreed by the Lenders of such Term Loans) among the
Term Loans then existing, with such prepayment being applied to the remaining
principal amortization payments thereunder as directed by the Borrower.  Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.15, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.
 
(ii)          Swingline Loans.  The Borrower may, upon notice to the Swingline
Lender pursuant to delivery to the Swingline Lender of a Notice of Loan
Prepayment (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swingline Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
(b)          Mandatory Prepayments of Loans.
 
(i)          Revolving Commitments.  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or Swingline
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)
unless after the prepayment in full of the Revolving Loans and Swingline Loans
the Total Revolving Outstandings exceed the Aggregate Revolving Commitments then
in effect.
 
(ii)          Dispositions and Recovery Events.  Within five (5) Business Days
of receipt thereof, the Borrower shall prepay the Term Loans as hereafter
provided in an aggregate amount equal to one hundred percent (100%) of the Net
Cash Proceeds actually received by any Credit Party or any Restricted Subsidiary
from all Dispositions (other than Permitted Dispositions and Dispositions
permitted under Sections 8.04(a)(i), 8.04(a)(vii)(B)(2), 8.04(a)(vii)(C),
8.04(a)(vii)(D) and 8.04(a)(viii)) and Recovery Events to the extent such Net
Cash Proceeds are not reinvested in assets (excluding current assets as
classified by GAAP) that are useful in the business of the Borrower and its
Subsidiaries within three hundred sixty (360) days following actual receipt of
such Net Cash Proceeds; provided, however, if any portion of such Net Cash
Proceeds are not so reinvested within such three hundred sixty (360) day period
but within such three
58

--------------------------------------------------------------------------------

hundred sixty (360) day period are contractually committed to be reinvested,
then upon the termination of such contract or if such Net Cash Proceeds are not
so reinvested within five hundred forty (540) days of actual receipt thereof,
such remaining portion shall constitute Net Cash proceeds as of the date of such
termination or expiry and shall be immediately applied as set forth in this
Section 2.05(b); provided, further, that no such prepayment shall be required
with respect to any individual Disposition (for such purpose, treating any
series of related Dispositions as a single such transaction) that generates Net
Cash Proceeds of $5,000,000 or less.
 
(iii)          Debt Issuances.  Within one (1) Business Day of actual receipt by
any Credit Party or any Restricted Subsidiary of the Net Cash Proceeds of any
Debt Issuance, the Borrower shall prepay the Term Loans as hereafter provided in
an aggregate amount equal to one hundred percent (100%) of such Net Cash
Proceeds.
 
(iv)          Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.05(b) shall be applied as follows:
 
(A)          with respect to all amounts prepaid pursuant to Section 2.05(b)(i),
first, ratably to the L/C Borrowings and the Swingline Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations; and
 
(B)          with respect to all amounts prepaid pursuant to Sections
2.05(b)(ii) and (iii), first, ratably to the Term Loans (with such amounts being
applied to the first four remaining principal amortization payments thereof in
direct order of maturity and then ratably to all remaining principal
amortization payments), second, ratably to the L/C Borrowings and the Swingline
Loans, and third, to the outstanding Revolving Loans (without any corresponding
permanent reduction in the Aggregate Revolving Commitments).
 
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.  All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
 
(v)          Eurodollar Prepayment Account.  If the Borrower is required to make
a mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(b), so
long as no Event of Default exists, the Borrower shall have the right, in lieu
of making such prepayment in full, to deposit an amount equal to such mandatory
prepayment with the Administrative Agent in a cash collateral account maintained
(pursuant to documentation reasonably satisfactory to the Administrative Agent)
by and in the sole dominion and control of the Administrative Agent.  Any
amounts so deposited shall be held by the Administrative Agent as collateral for
the prepayment of such Eurodollar Rate Loans and shall be applied to the
prepayment of the applicable Eurodollar Rate Loans at the end of the current
Interest Periods applicable thereto or, sooner, at the election of the
Administrative Agent, upon the occurrence of an Event of Default.  At the
request of the Borrower, amounts so deposited shall be invested by the
Administrative Agent in Cash Equivalents maturing on or prior to the date or
dates on which it is anticipated that such amounts will be applied to prepay
such Eurodollar Rate Loans; any interest earned on such Cash Equivalents will be
for the account of the Borrower and the Borrower will
59

--------------------------------------------------------------------------------

deposit with the Administrative Agent the amount of any loss on any such Cash
Equivalents to the extent necessary in order that the amount of the prepayment
to be made with the deposited amounts shall not be reduced.
 
2.06          Termination or Reduction of Aggregate Revolving Commitments.
 
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) if, after giving effect to any reduction of the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swingline
Sublimit exceeds the amount of the Aggregate Revolving Commitments, such
sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments.  Except as
provided in Section 2.15(e), any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Percentage.  All fees accrued with respect thereto
until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.
 
2.07          Repayment of Loans.
 
(a)          Revolving Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.
 
(b)          Swingline Loans.  The Borrower shall repay each Swingline Loan on
the earlier to occur of (i) the date ten (10) Business Days after such Swingline
Loan is made and (ii) the Maturity Date.
 
(c)          Term Loan A.  The Borrower shall repay the outstanding principal
amount of the Term Loan A in installments on the dates and in the amounts set
forth in the table below (as such installments may hereafter be adjusted as a
result of prepayments made pursuant to Section 2.05), unless accelerated sooner
pursuant to Section 9.02; provided that if the payment date set forth below is
not a Business Day, payment shall be due on the immediately preceding Business
Day:
 



Payment Dates
Principal Amortization
Payment
December 15, 2019
$5,625,000.00
March 15, 2020
$5,625,000.00
June 15, 2020
$5,625,000.00
September 15, 2020
$5,625,000.00
December 15, 2020
$5,625,000.00
March 15, 2021
$5,625,000.00
June 15, 2021
$5,625,000.00
September 15, 2021
$5,625,000.00
December 15, 2021
$8,437,500.00
March 15, 2022
$8,437,500.00
June 15, 2022
$8,437,500.00
September 15, 2022
$8,437,500.00



60

--------------------------------------------------------------------------------



December 15, 2022
$11,250,000.00
March 15, 2023
$11,250,000.00
June 15, 2023
$11,250,000.00
September 15, 2023
$11,250,000.00



The Outstanding Amount of the Term Loan A, together with unpaid accrued
interest, shall be due and payable in full on the Maturity Date.


(d)          Additional Term Loans.  The Outstanding Amount of any Additional
Term Loan established as an Incremental Credit Facility hereunder shall be
repayable as provided in the documentation establishing such Additional Term
Loan.  Amounts repaid on any Additional Term Loan may not be reborrowed.
 
2.08          Interest.
 
(a)          Subject to the provisions of clause (b) below, with respect to the
Term Loans, Revolving Loans and Swingline Loans, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swingline Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.  Any Additional Term Loan
established as Incremental Credit Facilities hereunder shall bear interest on
the outstanding principal amount thereof as provided in the loan documentation
establishing such Additional Term Loan.
 
(b)          (i)          If any amount of principal of any Loan is not paid
when due, whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
 
(ii)          If any amount (other than principal of any Loan) payable by the
Borrower under any Credit Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, after giving effect to any applicable
grace period, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09          Fees.
 
In addition to certain fees described in clauses (h) and (i) of Section 2.03:
 
61

--------------------------------------------------------------------------------

(a)          Commitment Fee.  The Borrower shall pay to the Administrative
Agent, for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) equal to the product of (i)
the Applicable Rate times (ii) the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (y) the Outstanding Amount of Revolving
Loans and (z) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.15. The Commitment Fee shall accrue at all times during
the Availability Period, including at any time during which one (1) or more of
the conditions in Article V is not satisfied (or waived in accordance with
Section 11.01), and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  For purposes of clarification, Swingline Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Commitments.
 
(b)          Fee Letters.  The Borrower shall pay to the Joint Lead Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the respective Fee Letters.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
 
2.10          Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a)          All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year).  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is repaid or
prepaid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
(b)          If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated
by the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This clause (b) shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX.  The
Borrower’s obligations under this clause (b) shall survive through and including
the date that is one year after date of the termination of the Aggregate
Revolving Commitments and the
62

--------------------------------------------------------------------------------

repayment of all Obligations hereunder (other than contingent Obligations
hereunder with respect to which no claim has been made).
 
2.11          Evidence of Debt.
 
(a)          The Credit Extensions made by each Lender shall be evidenced by one
(1) or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit 2.11(a)-1 (a “Revolving Note”), (ii)
in the case of Swingline Loans, be in the form of Exhibit 2.11(a)-2 (a
“Swingline Note”) and (iii) in the case of any Term Loan, be in the form of
Exhibit 2.11(a)-3 (a “Term Note”).  Each Lender may attach schedules to its Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.
 
(b)          In addition to the accounts and records referred to in clause (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.12          Payments Generally; Administrative Agent’s Clawback.
 
(a)          General.  All payments to be made by the Borrower shall be made
free and clear of, and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
 
(b)          (i)          Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior
63

--------------------------------------------------------------------------------

to 12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.
 
(c)          Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
 
64

--------------------------------------------------------------------------------

(d)          Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
 
(e)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)          Insufficient Funds.  If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
 
2.13          Sharing of Payments by Lenders.
 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
 
(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)          the provisions of this Section 2.13 shall not be construed to
apply to (A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Credit Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral provided for in Section 2.14, or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swingline Loans to any assignee or participant, other than an assignment to any
Credit Party or any Subsidiary thereof (as to which the provisions of this
Section 2.13 shall apply).
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements
65

--------------------------------------------------------------------------------

may exercise against such Credit Party rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Credit Party in the amount of such participation.
 
2.14          Cash Collateral.
 
(a)          Certain Credit Support Events.  If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrower
shall be required to provide Cash Collateral pursuant to Section 9.02(c) or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.15(b) and any Cash Collateral provided
by the Defaulting Lender).
 
(b)          Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided (other than Liens
permitted under clause (k) in the definition of “Permitted Liens”), or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Borrower or the relevant Defaulting Lender shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
 
(c)          Application.  Notwithstanding anything to the contrary contained in
this Credit Agreement, Cash Collateral provided under any of this Section 2.14
or Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
 
(d)          Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral
66

--------------------------------------------------------------------------------

shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
 
2.15          Defaulting Lenders.
 
(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Credit Agreement, if any Lender becomes a Defaulting Lender, then, until
such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
 
(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01.
 
(ii)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Credit Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Credit Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Credit Agreement, in
accordance with Section 2.14; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Credit Agreement; seventh, so long
as no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(b).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that
67

--------------------------------------------------------------------------------

are applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii)          Certain Fees.
 
(A)          No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which such Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender).
 
(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.14.
 
(C)          With respect to any fee payable under Section 2.09(a) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to Section 2.15(b) below, (y) pay to the L/C Issuer and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
 
(b)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation; provided, however, that any such claim
shall be subject to Section 11.19.
 
(c)          Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in Section 2.15(b) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
 
(d)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Swingline Lender and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting
68

--------------------------------------------------------------------------------

 Lender, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral to be provided by such Lender), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.15(b)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
 
(e)          Non-Ratable Reduction of Revolving Commitments.  During any period
in which there is a Defaulting Lender, the Borrower may (in its discretion)
apply all or any portion (to be specified by the Borrower) of any optional
reduction of unused Revolving Commitments of such Defaulting Lender as specified
by the Borrower before applying any remaining reduction to all Revolving Lenders
in the manner otherwise specified in Section 2.06.
 
2.16          Reverse Dutch Auction Prepayments.
 
(a)          Notwithstanding anything to the contrary contained in this Credit
Agreement, any Credit Party may at any time and from time to time purchase Term
Loans at a purchase price to be determined in accordance with the Auction
Procedures (each, an “Auction”, and each such Auction to be managed exclusively
by the Administrative Agent or another financial institution of recognized
national standing selected by such Credit Party and reasonably acceptable to the
Administrative Agent (in such capacity, the “Auction Manager”)), so long as the
following conditions are satisfied:
 
(i)          each Auction shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.16 and the Auction Procedures;
 
(ii)          no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
 
(iii)          the principal amount (calculated on the face amount thereof) of
any Term Loan that such Credit Party offers to repay in any such Auction shall
be no less than $5,000,000 and whole increments of $500,000 in excess thereof
(unless another amount is agreed to by the Administrative Agent and Auction
Manager);
 
(iv)          the aggregate principal amount (calculated on the face amount
thereof) of any Term Loan so prepaid by such Credit Party shall automatically be
cancelled and retired by the Borrower on the settlement date of the relevant
prepayment;
 
(v)          no more than one Auction may be ongoing at any one time; and
 
(vi)          any Auction shall be offered to all Lenders with a Commitment or
outstanding Loans of the applicable Term Loan that is to be prepaid on a pro
rata basis.
 
69

--------------------------------------------------------------------------------

(b)          Any purchase of Term Loans pursuant to this Section 2.16 shall be
effective upon recordation in the Register (in the manner set forth above) by
the Administrative Agent.  Each assignment shall be recorded in the Register
immediately following the completion of the relevant Auction conducted pursuant
to the relevant Auction Procedures.  The date of such recordation of a transfer
shall be referred to in this Section 2.16 as the “Auction Effective Date”. 
After such assignments have been recorded in the Register, such Term Loans and,
to the extent of such Term Loans, the Credit Party and the Borrower, shall each
be removed by the Administrative Agent from the Register in their entirety.  The
processing and recordation fee as set forth in Section 11.06(b)(iv) shall not be
applicable to any purchase of Term Loans pursuant to this Section 2.16 or the
concurrent assignment of Term Loans by any Credit Party to the Borrower, in each
case consummated pursuant to this Section 2.16.
 
(c)          Each Credit Party shall make payment of the purchase price for Term
Loans accepted for purchase pursuant to the Auction Procedures by transmitting
funds directly to the assigning Lender.  Interest on such Term Loans accrued
through the Auction Effective Date shall be paid to the Lender that has assigned
such Term Loans on the Auction Effective Date.
 
(d)          The provisions of this Section 2.16 shall not require any Credit
Party to offer to purchase any Term Loans.
 
(e)          The Administrative Agent and the Lenders hereby consent to the
Auctions and the other transactions contemplated by this Section 2.16 (provided
that no Lender shall have an obligation to participate in any such Auctions) and
hereby waive the requirements of any provision of this Credit Agreement
(including, without limitation, Sections 2.05 and 2.13, it being understood and
acknowledged that prepayments of the Term Loans by a Credit Party contemplated
by this Section 2.16 shall not constitute Investments by such Credit Party) that
may otherwise prohibit any Auction or any other transaction contemplated by this
Section 2.16.  The Auction Manager acting in its capacity as such hereunder
shall be entitled to the benefits of the provisions of Article X and Section
11.04(b) mutatis mutandis as if each reference therein to the “Administrative
Agent” were a reference to the Auction Manager, and the Administrative Agent
shall cooperate with the Auction Manager as reasonably requested by the Auction
Manager in order to enable it to perform its responsibilities and duties in
connection with each Auction.
 
2.17          Refinancing Facilities.
 
(a)          The Borrower may from time to time, request (x) one or more new
term loan facilities to the credit facilities under this Credit Agreement (the
“Specified Refinancing Term Loans”) to refinance all or any portion of any Term
Loans then outstanding under this Credit Agreement and/or (y) one or more new
revolving facilities to the credit facilities under this Credit Agreement to
refinance all or a portion of any class of Revolving Loans (the “Specified
Refinancing Revolving Loans”) or Revolving Commitments (the “Specified
Refinancing Revolving Commitments” and together with any Specified Refinancing
Term Loans or Refinancing Revolving Commitments, the “Specified Refinancing
Facilities”), in each case pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower; provided that
such Specified Refinancing Facilities: (i) will rank pari passu in right of
payment as the other Loans and Commitments hereunder; (ii) will not have
obligors or contingent obligors that were not obligors or contingent obligors in
respect of the Obligations; (iii) will be (A) unsecured or (B) secured by the
Collateral on a pari passu or junior basis with the Obligations pursuant to an
Acceptable Intercreditor Agreement that is reasonably satisfactory to the
Administrative Agent and the Borrower; (iv) will have a maturity date that is
not prior to the Maturity Date of, and will have a weighted average life to
maturity that is not
70

--------------------------------------------------------------------------------

shorter than the weighted average life to maturity of, the Revolving Loans
and/or Term Loans being refinanced, as applicable; (v) any Specified Refinancing
Term Loan or Specified Refinancing Revolving Loan shall share ratably in any
prepayments of the Loans pursuant to Section 2.05(b) (or otherwise provide for
more favorable prepayment treatment for the then outstanding Loans other than
the Specified Refinancing Term Loans);  (vi) subject to clause (v) above, shall
have terms and conditions that are the same as the Loan(s) being refinanced or,
if not consistent with the terms of the Loan(s) being refinanced, shall be
reasonably satisfactory to the Administrative Agent; (vii) no Event of Default
shall have occurred and be continuing at the time such Specified Refinancing
Facilities are incurred; and (viii) the Net Cash Proceeds of such Specified
Refinancing Facilities shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of outstanding Loans being so
refinanced, in each case pursuant to Sections 2.05 and 2.07, as applicable;
provided, however, that such Specified Refinancing Facilities; (A) shall not
have a principal or commitment amount greater than the Loans being refinanced
(excluding accrued interest, fees (including original issue discount and upfront
fees), discounts, premiums or expenses) and (B) may provide for any additional
or different financial or other covenants or other provisions that are agreed
among the Borrower and the lenders thereof and applicable only during periods
after the Maturity Date of any of the Loans that remain outstanding after giving
effect to such Specified Refinancing Facilities or the date on which all
non-refinanced Obligations (other than contingent non-refinanced Obligations
with respect to which no claim has been made) are paid in full.
 
(b)          The Borrower shall make any request for Specified Refinancing
Facilities pursuant to a written notice to the Administrative Agent specifying
in reasonable detail the proposed terms thereof.  Any proposed Specified
Refinancing Facilities may be provided by existing Lenders (it being understood
that existing Lenders are not required to provide such proposed Specified
Refinancing Facilities) or Eligible Assignees in such respective amounts as the
Borrower may elect.
 
(c)          The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction (or waiver in accordance with Section 11.01) on the date
thereof of each of the conditions set forth in clause (a) above and Section
5.02, and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements, including any
supplements or amendments to the Credit Documents providing for such Specified
Refinancing Facilities to be secured thereby, generally consistent, where
applicable, with those delivered on the Closing Date under Section 5.01 (other
than changes to such legal opinions resulting from a Change in Law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).  The Lenders hereby authorize the Administrative Agent to
enter into amendments to this Credit Agreement and the other Credit Documents
with the Borrower as may be necessary or desirable in order to establish any
Specified Refinancing Facilities and to make such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such Specified
Refinancing Facilities, in each case on terms consistent with and/or to effect
the provisions of this Section 2.17, it being understood and agreed that no
Lender shall be required to consent to such amendment.
 
(d)          Each class of Specified Refinancing Facilities incurred under this
Section 2.17 shall be in an aggregate principal amount that is (i) not less than
$25,000,000, or $5,000,000 increments in excess thereof or (ii) the amount
required to refinance all of the applicable class of Loans and/or Commitments.
 
71

--------------------------------------------------------------------------------

(e)          The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment.  Notwithstanding anything to
the contrary in Section 11.01, each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Credit Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Specified Refinancing Facilities incurred
pursuant thereto (including the addition of such Specified Refinancing
Facilities as separate facilities hereunder and treated in a manner consistent
with the credit facilities under this Credit Agreement being refinanced,
including for purposes of prepayments and voting).  Any Refinancing Amendment
may, without the consent of any Person other than the Borrower, the
Administrative Agent, the Lenders providing such Specified Refinancing
Facilities and, in the case of any Specified Refinancing Revolving Loans or
Specified Refinancing Revolving Commitments, the L/C Issuers, effect such
amendments to this Credit Agreement and the other Credit Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower to effect the provisions of or be consistent with this Section
2.17.
 
2.18          Amend and Extend Transactions.
 
(a)          The Borrower may, by written notice to the Administrative Agent
from time to time, request an extension (each, an “Extension”) of the Maturity
Date of any Loans (and, as applicable, the Commitments relating thereto) to the
extended maturity date specified in such notice.  Such notice shall set forth
(i) the amount of the Revolving Commitments and/or Term Loans to be extended
(which shall be in minimum increments of $5,000,000 and a minimum amount of
$25,000,000 or, if less, the remaining outstanding amount of Revolving
Commitments and/or Term Loans), and (ii) the date on which such Extension is
requested to become effective (which shall be not less than ten (10) Business
Days nor more than sixty (60) days after the date of such Extension notice (or
such longer or shorter periods as the Administrative Agent shall agree in its
sole discretion)).  Each Lender holding the relevant Commitments and/or Loans to
be extended shall be offered (an “Extension Offer”) an opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender pursuant to procedures established by, or
reasonably acceptable to, the Administrative Agent.  Any Lender approached to
participate in such Extension may elect or decline, in its sole discretion, to
participate in such Extension.  If the aggregate principal amount of Revolving
Commitments and/or Term Loans in respect of which Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Revolving Commitments and/or Term Loans, as applicable, subject to the
Extension Offer as set forth in the Extension notice, then the Revolving
Commitments and/or Term Loans, as applicable, of the applicable Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts with respect to which such Lenders have accepted such Extension Offer.
 
(b)          The following shall be conditions precedent to the effectiveness of
any Extension: (i) no Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension, (ii)
the representations and warranties contained in Article VI and the other Credit
Documents are true and correct in all material respects (or, if qualified by
materiality or reference to Material Adverse Effect, in all respects) on and as
of the effective date of such Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, if qualified by
materiality or reference to Material Adverse Effect, in all respects) as of such
earlier date, (iii) the L/C Issuers and the Swingline Lender shall have
consented to any Extension of the Revolving Commitments, in each case to the
extent that such Extension provides for the issuance or extension of Letters of
Credit or making of Swingline
72

--------------------------------------------------------------------------------

Loans at any time during the extended period, and (iv) the terms of such
Extended Revolving Commitments and Extended Term Loans shall comply with Section
2.18(c).
 
(c)          The terms of each Extension shall be determined by the Borrower and
the applicable extending Lenders and set forth in an Extension Amendment;
provided that (i) the final maturity date of any Extended Revolving Commitment
or Extended Term Loan shall be no earlier than the Maturity Date for the
Revolving Commitments so extended or the Term Loans so extended, as applicable,
(ii) (A) there shall be no scheduled amortization of the loans or reductions of
commitments under any Extended Revolving Commitments, and (B) the weighted
average life to maturity of the Extended Term Loans shall be no shorter than the
remaining weighted average life to maturity of the Term Loans so extended, (iii)
the Extended Revolving Loans and the Extended Term Loans will rank pari passu in
right of payment and with respect to security with the existing Revolving Loans
and the existing Term Loans and the borrower and guarantors of the Extended
Revolving Commitments or Extended Term Loans, as applicable, shall be the same
as the Borrower and Guarantors with respect to the existing Revolving Loans and
the existing Term Loans, as applicable, (iv) the interest rate margin, rate
floors, fees, original issue discount and premium applicable to any Extended
Revolving Commitment (and the Extended Revolving Loans thereunder) and Extended
Term Loans shall be determined by the Borrower and the applicable extending
Lenders, and (v) to the extent the terms of the Extended Revolving Commitments
or Extended Term Loans are inconsistent with the terms set forth herein (except
as set forth in clause (i) through (iv) above), such terms shall be reasonably
satisfactory to the Administrative Agent.
 
(d)          In connection with any Extension, the Borrower, the Administrative
Agent and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment.  Notwithstanding anything to the
contrary in Section 11.01, the Lenders hereby authorize the Administrative Agent
to enter into, and the Lenders agree that this Credit Agreement and the other
Credit Documents shall be amended by, any Extension Amendment entered into in
connection with any Extension to the extent (and only to the extent) the
Administrative Agent deems necessary in order to (i) reflect the existence and
terms of such Extension, (ii) make such other changes to this Credit Agreement
and the other Credit Documents consistent with the provisions and intent of such
Extension, and (iii) effect such other amendments to this Credit Agreement and
the other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.18.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension Amendment.  The effectiveness of any
Extension Amendment shall be subject to the receipt by the Administrative Agent
of (A) to the extent requested by the Administrative Agent, customary opinions
of legal counsel to the Credit Parties, addressed to the Administrative Agent
and each Lender (including each Person providing any portion of such Extension)
dated as of the effective date of such Extension, and (ii) such other documents
and certificates it may reasonably request relating to the necessary authority
for such Extension, and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent.
 
 
ARTICLE III.


TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01          Taxes.
 
(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.
 
73

--------------------------------------------------------------------------------

(i)          Any and all payments by or on account of any obligation of any
Credit Party under any Credit Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or any Credit Party, as applicable) require the deduction
or withholding of any Tax from any such payment by the Administrative Agent or a
Credit Party, then the Administrative Agent or such Credit Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to clause (e) below.
 
(ii)          If any Credit Party or the Administrative Agent shall be required
by the Internal Revenue Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to clause (e)
below, (B) the Administrative Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Internal
Revenue Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Credit Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.  Each Recipient shall use reasonable efforts to cooperate
with the Credit Parties in seeking a refund of any payment made pursuant to this
Section 3.01 in respect of Taxes that, in the opinion of the independent
certified public accountants to the Borrower, were not correctly or legally
asserted, unless, in such Recipient’s sole discretion, such Recipient determines
that such cooperation could have an adverse consequence to such Recipient.
 
(iii)          If any Credit Party or the Administrative Agent shall be required
by any applicable Laws other than the Internal Revenue Code to withhold
or deduct any Taxes from any payment, then (A) such Credit Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it, in its good faith discretion, to be required
based upon the information and documentation it has received pursuant to clause
(e) below, (B) such Credit Party or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
 
(b)          Payment of Other Taxes by the Borrower.  Without limiting the
provisions of clause (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)          Tax Indemnifications.
 
(i)          Each of the Credit Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after written demand therefor (accompanied by any
supporting documentation received from the taxing
74

--------------------------------------------------------------------------------

authority imposing such Indemnified Taxes, except to the extent the applicable
Recipient deems such information to be confidential), for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that no payment shall be required that would duplicate a payment made
pursuant to clause (a) above.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.  Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender or the
L/C Issuer for any reason fails to pay indefeasibly to the Administrative Agent
as required pursuant to Section 3.01(c)(ii) below.
 
(ii)          Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (B) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(d) relating to the maintenance of a Participant
Register and (C) the Administrative Agent and the Credit Parties, as applicable,
against any Excluded Taxes attributable to such Lender or the L/C Issuer, in
each case, that are payable or paid by the Administrative Agent or a Credit
Party in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Credit
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii).
 
(d)          Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
(e)          Status of Lenders; Tax Documentation.
 
(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
 
75

--------------------------------------------------------------------------------

requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,


(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:


(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)          executed copies of IRS Form W-8ECI;


(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.01(e)-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or


(4)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
76

--------------------------------------------------------------------------------

Form W-8BEN-E, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01(e)-2 or Exhibit 3.01(e)-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01(e)-4 on behalf of each such direct and
indirect partner;
 
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 
(D)          if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Credit
Agreement.
 
(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
 
(f)          Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund (including any application thereof to
another amount owed to the refunding Governmental Authority) of any Taxes as to
which it has been indemnified by any Credit Party or with respect to which any
Credit Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to the Credit Party an amount equal to such refund (including any
application thereof to another amount owed to the refunding Governmental
Authority) (but only to the extent of indemnity payments made, or additional
amounts paid, by a Credit Party under this Section 3.01 with respect to the
Taxes giving rise to such refund), net of all reasonable
77

--------------------------------------------------------------------------------

out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Credit Party, upon the request
of the Recipient, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund (including any application thereof to another amount owed to the
refunding Governmental Authority) to such Governmental Authority. 
Notwithstanding anything to the contrary in this clause (f), in no event will
the applicable Recipient be required to pay any amount to the Credit Party
pursuant to this clause (f) the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This clause
(f) shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party or any other Person.
 
(g)          Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all other Obligations.
 
3.02          Illegality.
 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all of such Lender’s Eurodollar Rate Loans to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
 
78

--------------------------------------------------------------------------------

3.03          Inability to Determine Rates.
 
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
 
3.04          Increased Costs.
 
(a)          Increased Costs Generally.  If any Change in Law shall:
 
(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
 
(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Credit Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan the
interest on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
 
(b)          Capital and Liquidity Requirements.  If any Lender or the L/C
Issuer determines that any Change in Law affecting such Lender or the L/C Issuer
or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or
79

--------------------------------------------------------------------------------

liquidity requirements has or would have the effect of materially reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Credit Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level materially below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy) by a cost or an
amount the Lender deems in good faith material, then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
(c)          Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section 3.04 and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.
 
(d)          Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six (6)-month period referred to above shall be extended to include the period
of retroactive effect thereof).
 
(e)          Notwithstanding any other provision of this Section 3.04, no Lender
or L/C Issuer shall demand compensation for any increased cost or reduction
pursuant to this Section 3.04 if it shall not at the time be the general policy
or practice of such Lender or L/C Issuer to demand such compensation from
borrowers similarly situated in similar circumstances under comparable
provisions of other credit agreements.
 
3.05          Compensation for Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)          any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or
 
80

--------------------------------------------------------------------------------

(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it, excluding any loss of anticipated profits, to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
 
3.06          Mitigation Obligations; Replacement of Lenders.
 
(a)          Designation of a Different Lending Office.  If (x) any Lender
requests compensation under Section 3.04, (y) the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or
any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to Section 3.01, or (z) any Lender gives a notice pursuant to Section
3.02, then such Lender or the L/C Issuer, as applicable, shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, as applicable, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.
 
(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and, in each case, such Lender is unable
to designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 11.13.
 
3.07          Successor LIBOR.
 
Notwithstanding anything to the contrary in this Credit Agreement or any other
Credit Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to Borrower) that the Borrower or the
Required Lenders (as applicable) have determined, that:
 
(a)          adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period because the LIBOR Screen Rate is not available
or published on a current basis and such circumstances are unlikely to be
temporary; or
 
81

--------------------------------------------------------------------------------

(b)           the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or
 
(c)          syndicated loans in the United States currently being executed, or
that include language similar to that contained in this Section 3.07, are
generally being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR,
 
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Credit Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
without any further action or consent of any other party to this Credit
Agreement at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects).
 
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
 
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Credit Agreement.
 
3.08          Survival.
 
All of the Credit Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder (other than contingent Obligations with respect to which
no claim has been made), and resignation of the Administrative Agent.
 
ARTICLE IV.

GUARANTY
 
82

--------------------------------------------------------------------------------

4.01          The Guaranty.
 
Each of the Guarantors hereby jointly and severally guarantees to each Swap
Contract Provider, each Treasury Management Bank, the Administrative Agent and
each Lender, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Credit Agreement and the other Credit
Documents shall not exceed an aggregate amount equal to the largest amount that
would not render such obligations subject to avoidance under applicable Debtor
Relief Laws.
 
4.02          Obligations Unconditional.
 
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, any Swap Contracts
or Treasury Management Agreements or any other documents relating to the
Obligations, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Laws, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than a payment in full of all outstanding
Obligations, unless such any payment with respect to such Obligations is
rescinded or must be otherwise restored by any holder of the Obligations), it
being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances. 
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one (1) or
more of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:
 
(a)          at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;
 
(b)          any of the acts mentioned in any of the provisions of any of the
Credit Documents, any Swap Contract between any Credit Party and any Swap
Contract Provider or any Treasury Management Agreement between any Credit Party
and any Treasury Management Bank, or any other agreement or instrument expressly
incorporated by reference in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;
 
83

--------------------------------------------------------------------------------

(c)          the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents, any Swap Contract between any
Credit Party and any Swap Contract Provider or any Treasury Management Agreement
between any Credit Party and any Treasury Management Bank, or any other
agreement or instrument expressly incorporated by reference in the Credit
Documents, such Swap Contracts or such Treasury Management Agreements shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;
 
(d)          any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or
 
(e)          any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
 
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents, any Swap Contract between any
Credit Party and any Swap Contract Provider or any Treasury Management Agreement
between any Credit Party and any Treasury Management Bank, or any other
agreement or instrument expressly incorporated by reference in the Credit
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.
 
4.03          Reinstatement.
 
The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.
 
4.04          Certain Additional Waivers.
 
Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
 
4.05          Remedies.
 
The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
84

--------------------------------------------------------------------------------

other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Security Documents and that the holders of the Obligations
may exercise their remedies thereunder in accordance with the terms thereof.
 
4.06          Rights of Contribution.
 
The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment.  The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this Section
4.06 against any other Guarantor until such Obligations have been paid-in-full
and the Commitments have terminated.  For purposes of this Section 4.06, (a)
“Excess Payment” shall mean the amount paid by any Guarantor in excess of its
Ratable Share of any Obligations; (b) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Obligations of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of all of the Credit Parties exceeds the amount of all of the debts
and liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Credit Parties hereunder) of
the Credit Parties; provided, however, that, for purposes of calculating the
Ratable Shares of the Guarantors in respect of any payment of Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment;
and (c) “Contribution Share” shall mean, for any Guarantor in respect of any
Excess Payment made by any other Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Credit Parties other than the maker of such Excess Payment exceeds the amount of
all of the debts and liabilities (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Credit
Parties) of the Credit Parties other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment. 
This Section 4.06 shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under Law
against the Borrower in respect of any payment of Obligations.


4.07          Guarantee of Payment; Continuing Guarantee.
 
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
 
85

--------------------------------------------------------------------------------

4.08          Keepwell.
 
Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of the security interest under the Credit Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Credit Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article IV voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 4.08 shall remain in full force and effect until the Obligations (other
than contingent Obligations with respect to which no claim has been made) have
been indefeasibly paid and performed in full.  Each Qualified ECP Guarantor
intends this Section 4.08 to constitute, and this Section 4.08 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.
 
4.09          Appointment of Borrower.
 
Each of the Credit Parties hereby appoints the Borrower to act as its agent for
all purposes of this Credit Agreement, the other Credit Documents and all other
documents and electronic platforms entered into in connection herewith and
agrees that (a) the Borrower may execute and deliver such documents and provide
such authorizations on behalf of such Credit Parties as the Borrower deems
necessary, appropriate or desirable in its sole discretion and each Credit Party
shall be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the
Administrative Agent, L/C Issuer or a Lender to the Borrower shall be deemed
delivered to each Credit Party and (c) the Administrative Agent, L/C Issuer or
the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Borrower on behalf of
each of the Credit Parties.
 
ARTICLE V.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
5.01          Conditions of Effectiveness.
 
This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Loans is subject to, the satisfaction (or waiver in
accordance with Section 11.01) of the following conditions precedent:
 
(a)          Execution of Credit Agreement and Credit Documents.  Receipt of
(i) a counterpart of this Credit Agreement, (ii) a counterpart of the Pledge
Agreement, and (iii) for the account of each Lender requesting a promissory
note, a Note, executed by a duly authorized officer of each party thereto.
 
(b)          Legal Opinion.  Receipt of a New York counsel legal opinion and, to
the extent requested by the Administrative Agent, applicable local counsel
opinions relating to this Credit Agreement and the other Credit Documents and
the transactions contemplated herein and therein, in form and substance
reasonably acceptable to the Administrative Agent, which opinions shall
86

--------------------------------------------------------------------------------

include, without limitation, (i) an opinion that the execution, delivery and
performance of the Credit Documents and the performance of the transactions
contemplated hereby will not conflict with any material Indebtedness of the
Credit Parties or any of the Credit Parties’ organizational documents and (ii)
opinions as to perfection of the Liens granted to the Administrative Agent
pursuant to the Pledge Agreement.
 
(c)          Financial Statements.  Receipt of (i) the consolidated audited
financial statements of the Borrower and its consolidated Subsidiaries for the
Fiscal Years ended 2016, 2017 and 2018, including balance sheets, income
statements and cash flow statements audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP and (ii) the
Interim Financial Statements.
 
(d)          Corporate Documents.  Receipt of the following (or their
equivalent) for each Credit Party, each (other than with respect to clause (iv))
certified by the secretary or assistant secretary of such Credit Party as of the
Closing Date to be true and correct and in force and effect pursuant to a
certificate substantially in the form attached hereto as Exhibit 5.01(d):
 
(i)          Articles of Incorporation.  Copies of the articles of incorporation
or charter documents certified to be true and complete as of a recent date by
the appropriate Governmental Authority of the state of its organization (or a
certification that such articles of incorporation or charter documents
previously delivered to the Administrative Agent have not been amended and
remain in full force and effect).
 
(ii)          Resolutions.  Copies of resolutions of the board of directors or
comparable managing body approving and adopting the respective Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof.
 
(iii)          Bylaws.  Copies of the bylaws, operating agreement or partnership
agreement certified by a secretary or assistant secretary as of the Closing Date
to be true and correct and in force and effect as of such date (or a
certification that such bylaws, operating agreement or partnership agreement
previously delivered to the Administrative Agent have not been amended and
remain in full force and effect).
 
(iv)          Good Standing.  Copies, where applicable, of certificates of good
standing, existence or its equivalent certified as of a recent date by the
appropriate Governmental Authorities of the State of organization.
 
(v)          Incumbency.  An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Closing Date.
 
(e)          Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent:
 
(i)          (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of the Credit Parties, copies of the financing
statements on file in such jurisdictions evidencing that no Liens exist other
than Permitted Liens and (B) tax lien, judgment and pending litigation searches;
 
(ii)          completed UCC financing statements for each appropriate
jurisdiction as is necessary to perfect the Administrative Agent’s security
interest in the Collateral;
 
87

--------------------------------------------------------------------------------

(iii)          stock or membership certificates, if any, evidencing the Equity
Interests pledged to the Administrative Agent pursuant to the Pledge Agreement
and duly executed in blank undated stock or transfer powers; and
 
(iv)          duly executed consents as are necessary to perfect the Lenders’
security interest in the Collateral.
 
Notwithstanding the foregoing, it is understood and agreed that, to the extent
any lien search or Pledged Collateral (as defined in the Pledge Agreement)
(including the creation or perfection of any security interest therein) is not
or cannot be provided and/or perfected on the Closing Date (other than (x) UCC
lien searches in the jurisdiction of organization of the Borrower or any
Guarantor, (y) a lien on such pledged Collateral that may be perfected solely by
the filing of a financing statement under the UCC and (z) the pledge and
perfection of the security interests in the Equity Interests of the Borrower and
the Guarantors with respect to which a Lien may be perfected on the Closing Date
by the delivery of a stock or equivalent certificate) after the Borrower uses
commercially reasonable efforts to do so or without undue burden or expense,
then the provision of any such lien search and/or provision and/or perfection of
a security interest in such pledged Collateral shall not constitute a condition
precedent to the obligation of each Lender to make its initial Credit Extension
on the Closing Date, but may instead be delivered within forty-five (45) days
(or such longer period as the Administrative Agent may reasonably agree in its
discretion) after the Closing Date.
 
(f)          Fees.  Receipt by the Administrative Agent and the Lenders of all
fees, if any, then owing pursuant to the Fee Letters, Section 2.09 or pursuant
to any Credit Document and receipt by legal counsel to the Administrative Agent
of all reasonable and documented fees, expenses and disbursements required to be
paid on or before the Closing Date that have been invoiced at least three (3)
days prior to the Closing Date.
 
(g)          Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate of a Responsible Officer of the Borrower on the Closing Date
certifying that after giving effect to the Credit Extensions and other
transactions contemplated herein, the conditions specified in Sections 5.01(h)
and 5.02(a)(i) have been satisfied as of the Closing Date.
 
(h)          No Material Adverse Effect.  There shall not have occurred since
January 27, 2018 any event or condition that has had or would be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.
 
(i)          Consents.  The Administrative Agent shall have received evidence
that all necessary governmental consents and approvals, if any, in connection
with the financings and other transactions contemplated hereby have been
received.
 
(j)          Solvency Certificate.  The Administrative Agent shall have received
an officer’s certificate for the Credit Parties prepared by the chief financial
officer of the Borrower in substantially the form of Exhibit 5.01(j).
 
(k)          “Know Your Customer” and Patriot Act Information.  Receipt by the
Administrative Agent or any Lender of all documentation and other information
that the Administrative Agent or such Lender shall have reasonably requested at
least ten (10) days prior to the Closing Date in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering laws and regulations, including (i) the Patriot Act and (ii) if
88

--------------------------------------------------------------------------------

the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to the
Borrower.
 
(l)          Existing Credit Agreement.  The Borrower shall have (i) paid all
accrued and unpaid interest with respect to the outstanding loans under the
Existing Credit Agreement through the Closing Date, (ii) paid all accrued fees
owing to the lenders under the Existing Credit Agreement through the Closing
Date and (iii) repaid any loans under the Existing Credit Agreement to the
extent necessary to keep the outstanding loans ratable with the revised
commitments under this Credit Agreement as of the Closing Date.
 
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
5.02          Conditions to all Credit Extensions.
 
(a)          The obligation of each Lender to honor any Request for Credit
Extension is subject to the following conditions precedent:
 
(i)          Representations and Warranties.  The representations and warranties
made by any Credit Party herein or in any other Credit Document or which are
contained in any certificate furnished at any time under or in connection
herewith or therewith shall (i) with respect to representations and warranties
that contain a materiality qualification, be true and correct (after giving
effect to such materiality qualification set forth therein) and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects, in each case, on
and as of the date of such Credit Extension as if made on and as of such date
except for any representation or warranty made as of an earlier date, in which
case any such representation or warranty shall be true and correct (or true and
correct in all material respects, as applicable) as of such earlier date.
 
(ii)          No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Credit Extension to be made on such date.
 
(iii)          Outstanding Amounts.  Immediately after giving effect to the
Credit Extension to be made on such date (and the application of the proceeds
thereof), (i) the Total Revolving Outstandings at such time shall not exceed the
Aggregate Revolving Commitments, (ii) the L/C Obligations shall not exceed the
Letter of Credit Sublimit and (iii) the outstanding Swingline Loans shall not
exceed the Swingline Sublimit.
 
(iv)          Request for Credit Extension.  The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.
 
Notwithstanding anything to the contrary herein, if the proceeds of any
Additional Term Loan established under Section 2.01 are being used to finance a
Permitted Acquisition, at the option of the lenders providing such Additional
Term Loan, the documentation thereto may modify such restrictions relating to
the funding conditions of such Additional Term Loan in a manner consistent with
customary “Sungard”

89

--------------------------------------------------------------------------------

or other “certain funds” provisions; provided, that, in no case shall an Event
of Default under Section 9.01(a) or 9.01(e) have occurred and be continuing, or
would result after giving effect to any such Additional Term Loan.
 
(b)          Each Request for Credit Extension submitted by the Borrower shall
be deemed to be a representation and warranty that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
 
ARTICLE VI.

REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders to enter into this Credit Agreement and to make Credit
Extensions herein provided for, each of the Credit Parties hereby represents and
warrants to the Administrative Agent and to each Lender that:
 
6.01          Financial Condition.
 
The Borrower has delivered to the Administrative Agent and the Lenders balance
sheets and the related statements of income and of cash flows of the Borrower
and its Subsidiaries for the Borrower’s fiscal year ended January 27, 2018
audited by PricewaterhouseCoopers, certified public accountants, provided, that
for the avoidance of doubt, the Audited Financial Statements cover only the
six-month period from July 30, 2017 through January 27, 2018 related to the
Borrower’s change in fiscal year end.  The financial statements referred to
above are, in all material respects, true and correct and present fairly the
consolidated financial condition of the Borrower and its Subsidiaries in
accordance with GAAP as of such date.  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as disclosed
therein).
 
6.02          No Material Adverse Change.
 
Since January 27, 2018, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.
 
6.03          Organization; Existence.
 
Each Credit Party (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the corporate or
other necessary power and authority, and the legal right to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except as would not, in the
aggregate, have a Material Adverse Effect and (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not, in the aggregate, have a
Material Adverse Effect.
 
6.04          Power; Authorization; Enforceable Obligations.
 
(a)          Each Credit Party has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party and has taken all
90

--------------------------------------------------------------------------------

necessary corporate or other action to authorize the execution, delivery and
performance by it of the Credit Documents to which it is a party.
 
(b)          No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with acceptance of any Credit Extension by the Borrower or the
making of the guaranties hereunder or with the execution, delivery or
performance of any Credit Documents by the Credit Parties (other than those
which have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties.
 
(c)          Each Credit Document to which it is a party constitutes a valid and
legally binding obligation of each Credit Party enforceable in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
 
6.05          Conflict.
 
The execution, delivery and performance of the Credit Documents, the Borrowings
hereunder and the use of the proceeds of the Loans will not (a) violate any
Requirement of Law or Sanctions applicable to the Credit Parties or the
Restricted Subsidiaries (except those as to which waivers or consents have been
obtained), (b) conflict with, result in a breach of or constitute a default
under (i) the articles of incorporation, bylaws or other organizational
documents of such Person, (ii) any material indenture, material agreement or
other material instrument to which such Person is a party or by which any of its
properties may be bound or (iii) any approval of any Governmental Authority
relating to such Person, or (c) result in, or require, the creation or
imposition of any Lien (other than Permitted Liens) on any of their respective
properties or revenues pursuant to any Requirement of Law.
 
6.06          No Material Litigation.
 
No claim, litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the best knowledge of the Credit
Parties, threatened by or against any Credit Party or any of its Subsidiaries or
against any of their respective properties which (a) relates to the Credit
Documents or any of the transactions contemplated hereby or thereby or (b) could
reasonably be expected to have a Material Adverse Effect.
 
6.07          No Default.
 
No Default or Event of Default has occurred and is continuing.
 
6.08          Taxes.
 
Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all federal and state income tax returns and other material tax returns
required to be filed and paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except, in either
case, for such taxes (i) which are not yet delinquent or (ii) that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP.  Neither any of the
Credit Parties nor any of its Subsidiaries are aware as of the Closing Date of
any proposed tax assessments against it or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.
 
91

--------------------------------------------------------------------------------

6.09          ERISA.
 
(a)          There are no pending claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Pension Plan that could reasonably
be expected to have a Material Adverse Effect.
 
(b)          Except as would not have a Material Adverse Effect, (i) no ERISA
Event has occurred or is reasonably to occur with respect to any Pension Plan or
Multiemployer Plan; (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Internal Revenue Code) is sixty percent (60%) or higher; (iii) neither
any Credit Party nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; and (iv) neither any Credit Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA.
 
(c)          The Borrower represents and warrants as of the Closing Date that
the Borrower is not and will not be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.
 
6.10          Governmental Regulations, Etc.
 
(a)          No part of the proceeds of the Loans hereunder will be used,
directly or indirectly, for the purpose of purchasing or carrying any “margin
stock” within the meaning of Regulation U.  No Indebtedness being reduced or
retired out of the proceeds of the Loans hereunder was or will be incurred for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation T. 
“Margin stock” within the meaning of Regulation U does not constitute more than
twenty-five percent (25%) of the value of the consolidated assets of the
Borrower and its Subsidiaries.  Neither the execution and delivery hereof by the
Borrower, nor the performance by it of any of the transactions contemplated by
this Credit Agreement (including, without limitation, the direct or indirect use
of the proceeds of the Loans) will violate or result in a violation of
Regulation T, U or X.
 
(b)          None of the Credit Parties is an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended.
 
6.11          Subsidiaries.
 
Set forth on Schedule 6.11 (or such later schedule delivered to the
Administrative Agent pursuant to Section 7.02(a)) is a list of all the
Subsidiaries of the Credit Parties, including a list setting forth Material
Domestic Subsidiaries, Material Foreign Subsidiaries, Immaterial Domestic
Subsidiaries, Immaterial Foreign Subsidiaries, Immaterial Guarantors and
Unrestricted Subsidiaries on the Closing Date (or as of the date on which
Schedule 6.11 was most recently delivered to the Administrative Agent pursuant
to Section 7.02(a)), the jurisdiction of their incorporation and the direct or
indirect ownership interest of the Borrower therein.
 
92

--------------------------------------------------------------------------------

6.12          Use of Proceeds.
 
The Credit Extensions will be used solely (a) to refinance certain existing
Indebtedness, including the Existing Credit Agreement, (b) to provide general
working capital, (c) for other general corporate purposes and (d) for Permitted
Acquisitions.
 
6.13          Compliance with Laws.
 
Each Credit Party and each Subsidiary is in compliance with all Requirements of
Law and Sanctions, except to the extent that the failure to comply therewith
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
6.14          Accuracy and Completeness of Information.
 
All written information, other than the Projections (as defined below), which
has been made available to the Administrative Agent or the Lenders by any Credit
Party or any Credit Parties’ representatives, taken as a whole together with all
supplements delivered by any Credit Party to the Administrative Agent or any
Lender from time to time, in connection with the transactions contemplated
hereby is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading in any material manner,
in light of the circumstances under which it has been made, and all financial
projections concerning the Borrower and its Subsidiaries that have been made
available to the Administrative Agent or the Lenders by the Borrower and its
Subsidiaries or any of their representatives (the “Projections”) have been
prepared in good faith based upon assumptions believed in good faith by the
Borrower to be reasonable at the time furnished, it being understood and agreed
that the Projections are subject to uncertainty and that there can be no
assurances that they will be achieved and that actual results may differ
materially from the Projections.  There is no fact now known to any of the
Credit Parties which has, or could reasonably be expected to have, a Material
Adverse Effect which fact has not been set forth herein, in the financial
statements of the Credit Parties furnished to the Administrative Agent and/or
the Lenders, or in any certificate, opinion or other written statement made or
furnished by the Credit Parties to the Administrative Agent and/or the Lenders
or disclosed in any filing made by any Credit Party with the SEC.  As of the
Closing Date, to the knowledge of the Loan Parties the information included in
the Beneficial Ownership Certification, if any, is true and correct in all
respects.
 
6.15          Environmental Matters.
 
(a)          Except where such non-compliance or violation or liability would
not reasonably be expected to have a Material Adverse Effect, the facilities and
properties owned, leased or operated by any of the Credit Parties and their
Subsidiaries (the “Properties”) do not contain any Materials of Environmental
Concern in amounts or concentrations which (i) constitute a violation of, or
(ii) have resulted in liability under, any Environmental Law.
 
(b)          Except where such non-compliance or violation would not reasonably
be expected to have a Material Adverse Effect, and to the best knowledge of the
Credit Parties with respect to Properties that are leased, the Properties and
all operations of the Credit Parties and their Subsidiaries at the Properties
are in compliance, and have in the last three (3) years been in compliance, with
all applicable Environmental Laws.
 
(c)          Except where such non-compliance, violation or liability would not
reasonably be expected to have a Material Adverse Effect, none of the Credit
Parties or any of its Subsidiaries has received any written notice of, or
otherwise become aware of, any violation,
93

--------------------------------------------------------------------------------

alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any of the Credit Parties for
which any of the Credit Parties has liability (the “Business”).
 
(d)          Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location which has given rise to liability under any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that has given rise to liability under, any
applicable Environmental Law.
 
(e)          Except as would not reasonably be expected to have a Material
Adverse Effect, no judicial proceeding or governmental or administrative action
is pending or, to the knowledge of any Credit Party, threatened, under any
Environmental Law to which any of the Credit Parties is or would reasonably be
expected to be named as a party with respect to the Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
directives outstanding under any Environmental Law with respect to the
Properties or the Business.
 
(f)          Except where such violation or remediation would not reasonably be
expected to have a Material Adverse Effect, there has been no release or threat
of release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any of the Credit Parties in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner requiring remediation under
Environmental Laws.
 
6.16          Solvency.
 
The amount of “fair saleable value” of the assets of the Credit Parties, on a
consolidated basis, exceeds (i) the value of all liabilities of the Credit
Parties, on a consolidated basis, including contingent and other liabilities,
and (ii) the amount that will be required to pay the probable liabilities of the
Credit Parties, on a consolidated basis, on their existing debts (including
contingent liabilities) as such debts become absolute and matured.  The Credit
Parties, on a consolidated basis, (a) do not have an unreasonably small amount
of capital for the operation of the businesses in which they are engaged or
(b) are able to pay their liabilities, including contingent and other
liabilities, as they mature.  For purposes of this Section 6.16, (x) “not have
an unreasonably small amount of capital for the operation of the businesses in
which it is engaged or proposed to be engaged” and “able to pay its liabilities,
including contingent and other liabilities, as they mature” means that the
Credit Parties, on a consolidated basis, will be able to generate enough cash
from operations, asset dispositions or refinancing, or a combination thereof, to
meet its obligations as they become due, and (y) the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the Closing Date, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
6.17          Insurance.
 
As of the Closing Date, the present insurance coverage of the Credit Parties and
the Restricted Subsidiaries complies with the requirements set forth in Section
7.05.
 
94

--------------------------------------------------------------------------------

6.18          Anti-Corruption Laws.
 
The Borrower and its Subsidiaries are currently conducting their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption laws applicable to the
Borrower and its Subsidiaries and have instituted and currently maintain
policies and procedures reasonably designed to promote and achieve compliance
with such laws in all material respects.
 
6.19          Sanctions.
 
Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee or affiliate
thereof, is an individual or entity that is, or is owned fifty percent (50%) or
more, individually or in the aggregate, directly or indirectly, or controlled by
one or more individuals or entities that are (i) currently the subject of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar published list enforced by any other relevant sanctions authority
applicable to the Borrower and its Subsidiaries or (iii) located, organized or
resident in a Designated Jurisdiction.
 
6.20          Security Documents.
 
The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby.  Except as set forth in the Security
Documents, upon the filing of appropriate financing statements with the
Secretary of State of the state of incorporation or organization for each Credit
Party and the Administrative Agent obtaining control or possession (in the State
of New York, with respected to certificated securities) over those items of
Collateral in which a security interest is perfected through control or
possession, the Administrative Agent shall have perfected security interests and
Liens in the Collateral, prior to all other Liens other than Permitted Liens.
 
6.21          No EEA Financial Institution.
 
No Credit Party is an EEA Financial Institution.
 
ARTICLE VII.

AFFIRMATIVE COVENANTS
 
The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document (other than indemnification obligations which survive
the termination of this Credit Agreement) have been paid in full, the Credit
Parties shall, and shall cause each Restricted Subsidiary to:
 
7.01          Financial Statements.
 
Furnish, or cause to be furnished, to the Administrative Agent for the benefit
of the Lenders:
 
(a)          Audited Financial Statements.  As soon as available, but in any
event within ninety (90) days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending January 26, 2019), a consolidated
balance sheet of the Borrower and its Subsidiaries
95

--------------------------------------------------------------------------------

as of the end of the fiscal year and the related consolidated statements of
income, retained earnings, shareholders’ equity and cash flows for the year,
audited by an independent certified public accounting firm of nationally
recognized standing, setting forth in each case in comparative form the figures
for the previous year, reported without a “going concern” or like qualification
or exception, or qualification indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification.  In the event the
footnotes to the financial statements delivered pursuant to this Section 7.01(a)
do not include a schedule providing a break-out of the Borrower and the
Guarantors in form and substance reasonably satisfactory to the Administrative
Agent, such schedule, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, shall be provided to the
Administrative Agent.
 
(b)          Company-Prepared Financial Statements.  As soon as available, but
in any event within forty-five (45) days after the end of each of the first
three (3) fiscal quarters of the Borrower (commencing with the fiscal quarter
ending October 27, 2018), a company-prepared consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the quarter and related
company-prepared consolidated statements of income for such quarterly period and
for the fiscal year to date and cash flows for the fiscal year to date; in each
case setting forth in comparative form the consolidated figures for the
corresponding period or periods of the preceding fiscal year or the portion of
the fiscal year ending with such period, as applicable, in each case subject to
normal recurring year-end adjustments.  In the event the footnotes to the
financial statements delivered pursuant to this Section 7.01(b) do not include a
schedule providing a break-out of the Borrower and the Guarantors, in form and
substance reasonably satisfactory to the Administrative Agent, such schedule,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, shall be provided to the Administrative Agent.
 
(c)          Annual Operating Budget.  As soon as available, but in any event
within sixty (60) days after the end of each fiscal year of the Borrower, a copy
of a detailed annual operating budget of the Borrower and its Subsidiaries for
the next four (4) fiscal quarter period prepared on a quarterly basis, in form
and substance reasonably satisfactory to the Administrative Agent, together with
a summary of the material assumptions made in the preparation of such annual
budget.  The annual operating budget delivered pursuant to this Section 7.01(c)
shall be accompanied by a schedule providing, in form and substance reasonably
satisfactory to the Administrative Agent, a break-out of the Borrower and the
Guarantors taken as a whole.
 
All such financial statements shall be true and correct in all material respects
(subject, in the case of interim statements, to normal recurring year-end
adjustments) and shall be prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein and further
accompanied by a description of, and an estimation of the effect on the
financial statements on account of, a change in the application of accounting
principles as provided in Section 1.03.
 
7.02          Certificates; Other Information.
 
Furnish, or cause to be furnished, to the Administrative Agent for distribution
to the Lenders:
 
(a)          Accountant’s Certificate and Reports.  Concurrently with the
delivery of the financial statements referred to in Section 7.01(a) above, a
certificate of the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any Default or Event of Default relating to
financial or accounting matters or violations of Section 7.07, except as
specified in such certificate.
 
96

--------------------------------------------------------------------------------

(b)          Officer’s Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and 7.01(b) above, a
certificate of a Responsible Officer, delivered to the Administrative Agent at
its credit contact address, with a copy to the Administrative Agent at its
syndication agency services address, in each case as set forth in Section 11.02
(which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes), stating that, to the best of such Responsible Officer’s knowledge and
belief, (i) the financial statements fairly present in all material respects the
financial condition of the parties covered by such financial statements,
(ii) during such period each Credit Party has observed or performed its
covenants and other agreements hereunder and under the other Credit Documents,
and satisfied the conditions contained in this Credit Agreement to be observed,
performed or satisfied by it (except to the extent waived in accordance with the
provisions hereof) and (iii) such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such certificate. 
Such certificate shall include (i) the calculations required to indicate
compliance with Section 7.07 as of the last day of the period covered by such
financial statements and (ii) solely with respect to the certificate delivered
in connection with Section 7.01(a), an updated Schedule 6.11 as of the most
recently ended fiscal quarter of the Borrower.  A form of Compliance Certificate
is attached as Exhibit 7.02(b); provided that the Borrower shall deliver an
updated Schedule 6.11 each time a Guarantor is required to be added pursuant to
Section 7.09 or is released from its obligations in a transaction permitted by
this Credit Agreement.
 
(c)          Public Information.  Promptly after the same are sent, copies of
all reports (other than those otherwise provided pursuant to Section 7.01 or
accessible to the public via www.sec.gov or any successor or other website
maintained by the SEC) and other financial information which any Credit Party
sends to its public stockholders, and promptly upon written request after the
same are filed, copies of all financial statements and non-confidential reports
which any Credit Party may make to, or file with, the SEC.
 
(d)          Permitted Acquisition Report.  Where the total consideration,
including, without limitation, assumed Indebtedness, Earn Out Obligations and
any other deferred payments (the “Total Consideration”) for such Permitted
Acquisition is expected to exceed $150,000,000:
 
(i)          not less than five (5) Business Days prior to the consummation of
such Permitted Acquisition, a reasonably detailed description of the material
terms of (A) such Permitted Acquisition (including, without limitation, the
purchase price and method and structure of payment) and (B) each Target;
 
(ii)          (A) if the Total Consideration is expected to be greater than
$150,000,000 but less than $300,000,000, not less than five (5) Business Days
prior to the consummation of such Permitted Acquisition, audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its most recent fiscal year and unaudited year-to-date statements
through the most recently prepared fiscal quarter and (B) if the Total
Consideration is expected to be greater than or equal to $300,000,000, (I) not
later than the date and time required by the SEC for delivery of such audited
financial statements of the Target, audited financial statements of the Target
for its most recent fiscal year prepared by a nationally recognized independent
certified public accountants or by independent certified public accountants
reasonably acceptable to the Administrative Agent and unaudited fiscal
year-to-date statements for the most recent fiscal quarter or (II) if the
audited or unaudited financial statements of the Target referenced in clause (I)
are unavailable five (5) Business Days prior to the consummation
97

--------------------------------------------------------------------------------

of such Permitted Acquisition, not less than five (5) Business Days prior to the
consummation of such Permitted Acquisition, unaudited financial statements of
the Target and its Subsidiaries, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Target to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Target and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes;
 
(iii)          if the Total Consideration is expected to be greater than
$300,000,000, consolidated projected income statements of the Borrower and its
consolidated Subsidiaries (giving effect to such Permitted Acquisition and the
consolidation with the Borrower of each relevant Target) for the three (3)-year
period following the consummation of such Permitted Acquisition, in reasonable
detail, together with any appropriate statement of assumptions and pro forma
adjustments reasonably acceptable to the Administrative Agent; and
 
(iv)          a certificate, in form and substance reasonably satisfactory to
the Administrative Agent, executed by a Responsible Officer of the Borrower
(A) setting forth the best good faith estimate of the Total Consideration to be
paid for each Target, (B) certifying that (y) such Permitted Acquisition
complies with the requirements of this Credit Agreement and (z) after giving
effect to such Permitted Acquisition and any borrowings in connection therewith,
the Borrower believes in good faith that it will have sufficient availability
under the Aggregate Revolving Commitments to meet its ongoing working capital
requirements and (C) demonstrating compliance with clauses (b) and (d) of the
definition of the Permitted Acquisition.
 
(e)          Regulation U Certificate.  Upon the written request of any Lender
(through the Administrative Agent) or the Administrative Agent, a certificate in
conformity with the requirements of FR Form U-1 referred to in Regulation U,
signed by a Responsible Officer, stating that no part of the proceeds of the
Loans under this Credit Agreement will be used, directly or indirectly, for the
purpose of purchasing or carrying any “margin stock” within the meaning of
Regulation U, or for the purpose of purchasing or carrying or trading in any
securities.
 
(f)          PATRIOT Act; Beneficial Ownership Regulation.  Promptly following
any written request therefor, information and documentation reasonably requested
by the Administrative Agent or any Lender (through the Administrative Agent) for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws.
 
(g)          Other Information.  Promptly, such additional financial and other
information as the Administrative Agent, at the request of any Lender, may from
time to time reasonably request.
 
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02 or on the website of
the SEC at http://www.sec.gov; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third‑party website
98

--------------------------------------------------------------------------------

or whether sponsored by the Administrative Agent); provided that: (i) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent upon its written request to the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify the Administrative Agent
(by facsimile or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each a
“Public Lender”) may have personnel who do not wish to receive MNPI with respect
to the Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials
as not containing any MNPI (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.  Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”


7.03          Notices.
 
Give notice to the Administrative Agent (for distribution to the Lenders) of:
 
(a)          Defaults.  Promptly (but in any event within two (2) Business
Days), after any Credit Party knows or has reason to know thereof, the
occurrence of any Default or Event of Default.
 
(b)          Legal Proceedings.  Promptly, any litigation, or any investigation
or proceeding (including without limitation, any environmental proceeding) known
to a Credit Party, relating to a Credit Party or any of its Subsidiaries which
would reasonably be expected to have a Material Adverse Effect.
 
(c)          ERISA.  Promptly, (i) the occurrence of (or if a Responsible
Officer determines it is reasonably expected to occur) any Reportable Event with
respect to any Pension Plan, the creation of any Lien in favor of the PBGC
(other than a Permitted Lien) or a Pension Plan or any withdrawal from, or the
termination or Insolvency of, any Multiemployer Plan, that in each case is
reasonably likely to have a Material Adverse Effect or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Borrower or any
ERISA Affiliate or any
99

--------------------------------------------------------------------------------

Multiemployer Plan with respect to the withdrawal from, or the terminating or
Insolvency of, any Multiemployer Plan, that in each case is reasonably likely to
have a Material Adverse Effect.
 
(d)          Other.  Promptly, any other development or event which a
Responsible Officer of the Borrower determines is reasonably likely to have a
Material Adverse Effect.
 
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.
 
7.04          Maintenance of Existence; Compliance with Laws.
 
(a)          (i) Except as permitted under Section 8.04, preserve, renew and
keep in full force and effect the corporate existence of (A) each of the Credit
Parties and (B) each Subsidiary that is not a Credit Party, where such failure
to preserve, renew and keep in full force and effect the corporate existence of
such Subsidiary could reasonably be expected to have a Material Adverse Effect
and (ii) take all reasonable action to maintain all rights, privileges, licenses
and franchises necessary or desirable in the normal conduct of its business
other than any such rights, privileges, licenses and franchises the loss of
which would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(b)          Comply with all Requirements of Law (including, without limitation,
all Environmental Laws and ERISA) applicable to it except to the extent that
failure to comply therewith would not, in the aggregate, have a Material Adverse
Effect.
 
7.05          Maintenance of Property; Insurance.
 
Keep all material property useful and necessary in its business in reasonably
good working order and condition (ordinary wear and tear excepted); maintain
with financially sound and reputable insurance companies casualty, liability,
business interruption and such other insurance (which may include plans of
self-insurance) with such coverage and deductibles, and in such amounts as may
be consistent with prudent business practice and in any event consistent with
normal industry practice; and furnish to the Administrative Agent such
information as to the insurance carried as the Administrative Agent shall
reasonably request in writing.
 
7.06          Inspection of Property; Books and Records; Discussions.
 
Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable prior notice by the
Administrative Agent, the Administrative Agent to visit and inspect any of its
properties and examine and make abstracts (including photocopies) from any of
its books and records at any reasonable time, and to discuss the business,
operations, properties and financial and other condition of the Credit Parties
and their Restricted Subsidiaries with officers and employees of the Credit
Parties and their Restricted Subsidiaries and with their independent certified
public accountants; provided, however, that so long as no Event of Default shall
have occurred and be continuing, the Administrative Agent shall not exercise
such right more than twice in any calendar year.  The cost of the inspection
referred to in the preceding sentence shall be for the account of the Lenders
unless an Event of Default has occurred and is continuing, in which case the
cost of such inspection shall be for the account of the Borrower.
 
100

--------------------------------------------------------------------------------

7.07          Financial Covenants.
 
(a)          Consolidated Net Leverage Ratio.  Maintain a Consolidated Net
Leverage Ratio of the Borrower and its Restricted Subsidiaries, which shall be
calculated at the end of each fiscal quarter of the Borrower, of not greater
than 3.50:1.00; provided, however, that the Consolidated Net Leverage Ratio
level set forth above may, at the election of the Borrower and upon written
notice to the Administrative Agent prior to the consummation of a Qualified
Permitted Acquisition, be increased by 0.50:1.00 (a “half-turn”) in connection
with a Permitted Acquisition with aggregate cash and non-cash consideration
(including assumed Indebtedness, the good faith estimate by the Borrower of the
maximum amount of any deferred purchase price obligations (including the
Borrower’s good faith estimate of any anticipated Earn Out Obligations) and
Equity Interests) paid in connection therewith in excess of $150,000,000 (each
such Permitted Acquisition, a “Qualified Permitted Acquisition”), with a
0.25:1.0 step-down for the first four fiscal quarter period ending after the
date that is six (6) months after such Permitted Acquisition and another
0.25:1.0 step-down (returning the required Consolidated Net Leverage Ratio to
the then otherwise required ratio) for the first four fiscal quarter period
ending after the date that is twelve (12) months after such Permitted
Acquisition; provided further that, (w) in any event, the maximum Consolidated
Net Leverage Ratio for any period of four fiscal quarters shall not be increased
to be greater than 4.00:1.00, (x) the Consolidated Net Leverage Ratio levels
shall not be increased pursuant to the foregoing proviso on more than two
occasions during the term of this Credit Agreement, (y) following any increase
in the Consolidated Net Leverage Ratio level pursuant to the foregoing proviso,
no subsequent increase in the Consolidated Net Leverage Ratio level pursuant to
the foregoing proviso may be made until after the required Consolidated Net
Leverage Ratio has been at the applicable level set forth above (without giving
effect to any increase pursuant to the foregoing proviso) for at least one full
fiscal quarter and (z) any such increase of the Consolidated Net Leverage Ratio
levels pursuant to this Section 7.07(a) shall apply only with respect to the
calculation of the Consolidated Net Leverage Ratio for purposes of determining
compliance with this Section 7.07(a) and for purposes of any Qualified Permitted
Acquisition Pro Forma Calculation.
 
(b)          Consolidated Interest Coverage Ratio.  Maintain a Consolidated
Interest Coverage Ratio of the Borrower and its Restricted Subsidiaries, which
shall be calculated at the end of each fiscal quarter of the Borrower, of not
less than 3.00:1.00.
 
(c)          Minimum Liquidity.  During the period beginning on the Covenant
Trigger Date and ending on the Covenant Termination Date, maintain Liquidity at
all times during such period of an amount equal to the sum of the aggregate
outstanding principal amount of the 2021 Convertible Notes plus $150,000,000.
 
7.08          Use of Proceeds.
 
Use the Loans solely for the purposes provided in Section 6.12.
 
7.09          Additional Guarantors.
 
(a)          Cause each of the Borrower’s Material Domestic Subsidiaries (other
than U.S. Foreign Holdcos) that is a Restricted Subsidiary which is not a party
to this Credit Agreement, whether newly formed, after acquired or otherwise
existing to promptly become a “Guarantor” hereunder by way of execution and
delivery of a Guarantor Joinder Agreement, together with a secretary’s
certificate, an incumbency certificate, resolutions, a good standing
certificate, organization documents, a New York legal counsel opinion (with
customary opinions regarding
101

--------------------------------------------------------------------------------

enforceability, no conflicts with Laws or specified agreements of material
indebtedness, governmental consents and approvals, status under Investment
Company Act of 1940, execution (to the extent governed by New York Law) and
security (attachment and perfection of pledged Equity Interests)) and, solely
with respect to Material Domestic Subsidiaries, a local counsel opinion (with
customary existence, power, authority, execution (to the extent governed by
local Law), no conflicts with Laws or organizational documents and governmental
consents and approvals).
 
(b)          To the extent that the Borrower’s Immaterial Domestic Subsidiaries
(other than Unrestricted Subsidiaries and U.S. Foreign Holdcos) which are not
Guarantors collectively own greater than twenty percent (20%) of Consolidated
Total Assets, cause one (1) or more of such Immaterial Domestic Subsidiaries to
promptly become a “Guarantor” hereunder by way of execution of a Guarantor
Joinder Agreement, together with a secretary’s certificate, an incumbency
certificate, resolutions, a good standing certificate, organization documents
and a New York legal counsel opinion (with customary opinions regarding
enforceability, no conflicts with Laws or specified agreements of material
indebtedness, governmental consents and approvals, status under Investment
Company Act of 1940, execution (to the extent governed by New York Law) and
security (attachment and perfection of Equity Interests)), to reduce the
Consolidated Total Assets ownership percentage of the remaining Immaterial
Domestic Subsidiaries that are not Guarantors to twenty percent (20%) or below;
provided that (i) the Credit Parties may elect to release any Immaterial
Domestic Subsidiary as a Guarantor hereunder to the extent the Borrower delivers
to the Administrative Agent a certificate of a Responsible Officer certifying
that, after giving effect to such release, the Borrower’s Immaterial Domestic
Subsidiaries that are not Guarantors collectively own less than twenty percent
(20%) of Consolidated Total Assets and (ii) it is acknowledged and agreed that
upon receipt of such certificate, such Immaterial Domestic Subsidiary shall be
released as a Guarantor hereunder and the Administrative Agent shall take such
action to evidence such release of such Immaterial Domestic Subsidiary from its
Guaranty as is reasonably requested by, and at the expense of, the Credit
Parties.
 
(c)          At the option of the Borrower, cause any Domestic Subsidiary that
is not otherwise required to become a Guarantor pursuant to Section 7.09(a) or
7.09(b) to become a “Guarantor” hereunder by way of execution and delivery of a
Guarantor Joinder Agreement, together with a secretary’s certificate, an
incumbency certificate, resolutions, a good standing certificate (if applicable)
and organization documents; provided that the Borrower shall not be required to
deliver a legal opinion in connection with such joinder.
 
(d)          Notwithstanding anything to the contrary in this Section 7.09, if
the Borrower designates any Guarantor as an Unrestricted Subsidiary in
accordance with the terms of the definition of Unrestricted Subsidiary, it is
acknowledged and agreed that such Guarantor shall be automatically released from
its Guaranty without the need to take any further action and that the
Administrative Agent shall take such action to evidence such release of such
Guarantor from its Guaranty as is reasonably requested by, and at the expense
of, the Credit Parties; and
 
7.10          Payment of Taxes.
 
Pay, discharge or otherwise satisfy before becoming delinquent, all of its
federal taxes, state income taxes and other material taxes and any additional
costs that are imposed as a result of any failure to so pay, discharge or
otherwise satisfy such taxes, except when the amount or validity of such taxes
and costs is currently being contested in good faith by appropriate proceedings
and reserves, if applicable, in
102

--------------------------------------------------------------------------------

conformity with GAAP with respect thereto have been provided on the books of the
Borrower or its Restricted Subsidiaries, as the case may be.
 
7.11          Environmental Laws.
 
(a)          Comply in all material respects with, and take commercially
reasonably steps to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and take commercially
reasonably steps to ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and
 
(b)          Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings would not
reasonably be expected to have a Material Adverse Effect.
 
7.12          Pledged Equity Interests.
 
Cause one hundred percent (100%) of the Equity Interests in each of its direct
or indirect Domestic Subsidiaries (other than U.S. Foreign Holdcos, Unrestricted
Subsidiaries, Immaterial Domestic Subsidiaries and direct or indirect
Subsidiaries of Foreign Subsidiaries) and sixty-five percent (65%) (or such
greater percentage that, as a result of a Change in Law, could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary or U.S.
Foreign Holdco, as applicable, as determined for U.S. federal income tax
purposes, to be included in the income of a direct, indirect or constructive
shareholder of such Foreign Subsidiary or U.S. Foreign Holdco or otherwise to
cause any materially adverse tax consequences to the Borrower or any Guarantor)
of the voting Equity Interests and one hundred percent (100%) of the non-voting
Equity Interests (provided that any Equity Interests constituting “stock
entitled to vote” within the meaning of Treasury Regulation section
1.956-2(c)(2) shall be treated as voting Equity Interests) of its first-tier
Foreign Subsidiaries (other than Unrestricted Subsidiaries and Immaterial
Foreign Subsidiaries) and its U.S. Foreign Holdcos, in each case to the extent
directly owned by such Credit Party, to be subject to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Security Documents; provided that the Credit Parties shall not
be required to grant or maintain any such Liens after the Collateral Release
Date and the Administrative Agent shall take all action reasonably required to
release such Liens, including the delivery to the Borrower of all stock
certificates and stock powers held by the Administrative Agent and the filing of
UCC financing termination statements; provided, further, however, if, on or
after the Collateral Release Date, the Borrower’s corporate family rating from
Moody’s is downgraded below Baa3 or the Borrower’s corporate rating from S&P is
downgraded below BBB-, or either the Borrower’s corporate family rating from
Moody’s or the Borrower’s corporate rating from S&P fails to be in effect, each
Credit Party shall grant to the Administrative Agent the Liens contemplated by
this Section 7.12 and shall take all actions required hereunder to reinstate the
Liens on Collateral granted pursuant to the Security Documents immediately prior
to the Collateral Release Date.  In the event that (a) a Guarantor is designated
by the Borrower as an Unrestricted Subsidiary in accordance with the terms of
the definition of Unrestricted Subsidiary, (b) any Equity Interests pledged
under the Pledge Agreement are Disposed of in a transaction permitted under this
Credit Agreement, (c) any issuer of Equity Interests pledged under the Pledge
Agreement is dissolved in compliance with this Credit Agreement, (d) any Pledgor
is released, dissolved or the subject of a merger (in which the Pledgor is not
the surviving entity) in a transaction
103

--------------------------------------------------------------------------------

permitted under this Credit Agreement (including, without limitation, pursuant
to Section 7.09), (e) any Pledgor is no longer required to be a Credit Party by
the terms of this Credit Agreement or (f) any Equity Interests pledged under the
Pledge Agreement are no longer required to be pledged by the terms of this
Credit Agreement, the Administrative Agent shall promptly take such actions
reasonably requested by, and at the expense of, the Credit Parties to release
the Lien on such Equity Interests or to release such Pledgor, including without
limitation the delivery to the Borrower of such Subsidiary’s certificated Equity
Interests and stock powers previously delivered to it, if any, and the filing of
a UCC termination statement with respect to any UCC financing statement
pertaining to such Equity Interests.
 
7.13          Further Assurances.
 
(a)          To the extent the Credit Parties are required to pledge any
Collateral in accordance with the terms hereof or the Security Documents, upon
the reasonable written request of the Administrative Agent, promptly perform or
cause to be performed any and all acts and execute or cause to be executed any
and all documents for filing under the provisions of the UCC or any other
Requirement of Law which are necessary or advisable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Credit Parties under, the Credit Documents and all
applicable Requirements of Law.
 
(b)          Upon the request of the Administrative Agent and other than as
expressly provided in Section 7.09(c), promptly cause to be delivered to the
Administrative Agent a local counsel opinion, in form and substance
substantially similar to the local counsel opinions received on the Closing Date
pursuant to Section 5.01(b) and otherwise reasonably satisfactory to the
Administrative Agent and at the Credit Parties’ expense, with respect to any
Guarantor that has become a Material Domestic Subsidiary since the Closing Date
for which the Administrative Agent did not receive a legal opinion on the
Closing Date pursuant to Section 5.01(b).
 
7.14          Anti-Corruption Laws.
 
(a)          Conduct its businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption laws applicable to the Borrower and its Subsidiaries and
maintain policies and procedures reasonably designed to promote and achieve
compliance with such laws in all material respects and


(b) not directly or, to the knowledge of the Borrower, indirectly use the
proceeds of any Credit Extension for any purpose which would result in a
violation in any material respect of the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption laws
applicable to the Borrower and its Subsidiaries.


7.15          Sanctions.
 
Not directly or, to the knowledge of the Borrower, indirectly use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
(i) to fund in violation of Sanctions any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or (ii) in any other manner that
would constitute a violation of Sanctions by the Borrower or any of its
Subsidiaries or the Administrative Agent, L/C Issuer, Swingline Lender or Lender
as a result of their participation in the transaction.
 
104

--------------------------------------------------------------------------------

ARTICLE VIII.

NEGATIVE COVENANTS
 
The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document (other than indemnification obligations which survive
the termination of this Credit Agreement) have been paid in full:
 
8.01          Indebtedness.
 
Each of the Credit Parties will not, nor will it permit any of the Restricted
Subsidiaries to, contract, create, incur, assume or permit to exist any
Indebtedness, except:
 
(a)          Indebtedness arising or existing under this Credit Agreement and
the other Credit Documents;
 
(b)          Indebtedness of the Borrower and its Subsidiaries existing as of
the Closing Date as referenced in the financial statements referenced in Section
6.01 (and set out more specifically in Schedule 8.01) hereto and any Permitted
Refinancing thereof;
 
(c)          Indebtedness of the Borrower and its Restricted Subsidiaries
incurred after the Closing Date consisting of Capital Leases or Indebtedness
incurred to provide all or a portion of the purchase price or cost of
construction of an asset; provided that (i) such Indebtedness when incurred
shall not exceed the purchase price or cost of construction of such asset;
(ii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing
plus any reasonable fees, premiums and other financing costs payable in
connection therewith; and (iii) the total amount of all such Indebtedness shall
not exceed $100,000,000 at any time outstanding;
 
(d)          unsecured intercompany Indebtedness among the Borrower and its
Restricted Subsidiaries, provided that any such Indebtedness shall be fully
subordinated to the Obligations hereunder on terms reasonably satisfactory to
the Administrative Agent;
 
(e)          Indebtedness and obligations owing under Swap Contracts entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
 
(f)          Indebtedness and obligations of the Credit Parties and the
Restricted Subsidiaries owing under documentary letters of credit for the
purchase of goods or other merchandise generally;
 
(g)          Guaranty Obligations in respect of Indebtedness of any Credit Party
or any Restricted Subsidiary to the extent such Indebtedness is permitted to
exist or be incurred pursuant to this Section 8.01;
 
(h)          obligations with respect to performance, payment and other surety
bonds incurred in the ordinary course of business;
 
(i)          Indebtedness of the Credit Parties and Restricted Subsidiaries not
otherwise contemplated by this Section 8.01 in an aggregate amount not to exceed
the sum of (i)
105

--------------------------------------------------------------------------------

$40,000,000 at any time outstanding plus (ii) such additional amount so long as
at the time of incurrence, the Consolidated Net Leverage Ratio is less than or
equal to 3.00:1.00 on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness; provided that (x) not more than $75,000,000 of such
Indebtedness may be secured and (y) the aggregate principal amount of all
Indebtedness incurred by Restricted Subsidiaries that are not Credit Parties
pursuant to this Section 8.01(i) shall not exceed $50,000,000 at any time
outstanding;
 
(j)          [reserved];
 
(k)          Subordinated Indebtedness of the Credit Parties and the Restricted
Subsidiaries so long as at the time of incurrence, the Consolidated Net Leverage
Ratio is less than or equal to 3.25:1.00 on a Pro Forma Basis after giving
effect to the incurrence of such Indebtedness;
 
(l)          Indebtedness arising from netting services, overdraft protection,
treasury management obligations and otherwise in connection with deposit,
securities and commodities accounts in the ordinary course of business;
 
(m)          Indebtedness arising from agreements providing for Earn Out
Obligations or similar obligations, or from guaranties, performance, payment or
other surety bonds securing the performance of the Borrower and any Restricted
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or dispositions permitted hereunder;
 
(n)          Indebtedness consisting of Investments permitted by clauses (c),
(j), (k), (l) and (m) the definition of Permitted Investments;
 
(o)          Indebtedness incurred in connection with any Sale and Leaseback
Transaction permitted by Section 8.10;
 
(p)          Indebtedness of any Person that becomes a Subsidiary of the
Borrower after the Closing Date or assumed in connection with a Permitted
Acquisition, which Indebtedness is existing at the time such Person becomes a
Subsidiary of the Borrower or at the time of the Permitted Acquisition and was
not incurred solely in contemplation of such Person’s becoming a Subsidiary or
such Permitted Acquisition;
 
(q)          unsecured Convertible Bond Indebtedness, as the same may be
refinanced pursuant to any Permitted Refinancing thereof; provided that at the
time of incurrence (other than with respect to any such Permitted Refinancing of
the 2021 Convertible Notes), the Consolidated Net Leverage Ratio is less than or
equal to 2.75:1.00 on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness;
 
(r)          Attributable Receivables Amounts; provided that the aggregate of
all such Attributable Receivables Amounts outstanding at any time pursuant to
this clause (s) shall not exceed the highest amount that is or would have been
permitted under the definition of “Permitted Receivables Transaction”;
 
(s)          any repurchase or indemnification obligations arising as a result
of any breach of any covenant or representation made as part of any Permitted
Receivables Transaction; and
 
(t)          all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in the foregoing clauses.
 
106

--------------------------------------------------------------------------------

8.02          Liens.
 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, contract, create, incur, assume or permit to exist any Lien
with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens.
 
8.03          Nature of Business.
 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, alter the character of its business in any material respect
from that conducted as of the Closing Date.
 
8.04          Consolidation, Merger, Sale or Purchase of Assets, Etc.
 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to,
 
(a)          dissolve, liquidate or wind up its affairs, sell, transfer, lease
or otherwise dispose of its property or assets except that the following,
without duplication, shall be expressly permitted:
 
(i)          the sale, transfer (including by way of license), lease or other
disposition of inventory, materials, tools, property, equipment, software and
intellectual property whether now owned or hereafter acquired, in the ordinary
course of business (including, without limitation, Dispositions of vehicles for
purposes of fleet maintenance that are substantially consistent with the Credit
Parties’ past practices and that are in the ordinary course of business),
including any of the foregoing with an Unrestricted Subsidiary (subject to
Section 8.06) (it being understood that a Disposition of all of the Equity
Interests of, or all or substantially all of the assets of, a Subsidiary or a
Disposition of a line of business or a division of a Credit Party or a
Subsidiary shall not constitute Disposition in the ordinary course of business);
 
(ii)          the sale, lease, transfer or other disposition of obsolete or
worn-out property or assets, whether now owned or hereafter acquired, in the
ordinary course of business;
 
(iii)          the sale, transfer or other disposition of cash and Cash
Equivalents for fair market value;
 
(iv)          Dispositions (A) of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business and (B) made
as part of a Permitted Receivables Transaction;
 
(v)          licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries;
 
(vi)          the disposition of property or assets as a direct result of a
Recovery Event;
 
(vii)          (A) the sale, lease or transfer (including by way of license) of
property or assets between Credit Parties, (B) the sale, lease or transfer
(including by way of license) of other property or assets between (1) any Credit
Party and any Restricted Subsidiary
107

--------------------------------------------------------------------------------

that is not a Credit Party in an aggregate amount not to exceed $60,000,000
during the term of this Credit Agreement and (2) subject to Section 8.06, any
Credit Party or any Restricted Subsidiary that is not a Credit Party and any
Unrestricted Subsidiary in an aggregate amount not to exceed $60,000,000 during
the term of this Credit Agreement, (C) the sale, lease or transfer (including by
way of license) of property or assets between Subsidiaries that are not Credit
Parties and (D) any conversion of a Restricted Subsidiary from one corporate
form to another;
 
(viii)          (A) the sale, lease or transfer (including by way of license) of
property or assets not to exceed $60,000,000 in the aggregate in any fiscal year
and (B) the sale lease or transfer (including by way of license) of property or
assets not to exceed $50,000,000 during the term of this Credit Agreement;
provided, that the aggregate amount of property or assets sold, leased or
transferred (including by way of license) pursuant to the immediately foregoing
clauses (A) and (B) shall not exceed $75,000,000 in the aggregate in any fiscal
year;
 
(ix)          the liquidation and/or dissolution of any Immaterial Domestic
Subsidiary or any Immaterial Foreign Subsidiary; provided that the Credit
Parties shall remain in compliance with Section 7.09(b) after giving effect to
any such liquidation or dissolution;
 
(x)          Dispositions and Investments permitted under Section 8.05; and
 
(xi)          Dispositions of non-core assets acquired in a Permitted
Acquisition; provided that (A) such Dispositions are completed within eighteen
(18) months of such Permitted Acquisition and (B) such non-core assets do not
exceed twenty-five percent (25%) of the total tangible assets acquired in such
Permitted Acquisition.
 
provided, that, in the case of clauses (i), (iii) and (vi) above, at least
seventy-five percent (75%) of the consideration received therefor by the
Borrower or any such Subsidiary is in the form of cash or Cash Equivalents; or
 
(b)          (i) purchase, lease or otherwise acquire (including by way of
license), whether in a single transaction or a series of related transactions,
the property or assets of any Person (other than purchases or other acquisitions
of inventory, materials, tools, property, equipment, software or intellectual
property in the ordinary course of business, including any of the foregoing with
an Unrestricted Subsidiary (subject to Section 8.06), except as otherwise
limited or prohibited herein) or (ii) enter into any transaction of merger or
consolidation, except, in each case, for (A) Investments or acquisitions
permitted pursuant to Section 8.05, (B) the merger or consolidation of a Credit
Party or other Subsidiary with and into another Credit Party (with the Credit
Party being the surviving entity; provided, that, if the Borrower is a party to
such transaction, the Borrower shall be the surviving entity), (C) the merger or
consolidation of an Unrestricted Subsidiary with and into any Restricted
Subsidiary or another Unrestricted Subsidiary or (D) the merger or consolidation
of a Restricted Subsidiary with and into another Restricted Subsidiary.
 
8.05          Advances; Investments and Loans.
 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, make any Investment except for (a) Permitted Investments and
(b) other Investments not permitted by clause (a); provided that (i) no Default
or Event of Default shall exist immediately before and immediately after giving
effect to such Investment, (ii) the Credit Parties shall be in compliance with
the financial covenants
108

--------------------------------------------------------------------------------

in Section 7.07 on a Pro Forma Basis after giving effect to such Investment, and
(iii) the aggregate amount of all Investments made pursuant to this clause (b)
plus the aggregate amount of all Restricted Payments made pursuant to Section
8.09(l) shall not exceed $50,000,000 at any time outstanding.
 
8.06          Transactions with Affiliates.
 
Except as permitted under this Credit Agreement or among Credit Parties or
wholly owned Restricted Subsidiaries, each of the Credit Parties will not, nor
will it permit any of its Restricted Subsidiaries to, enter into any transaction
or series of transactions, whether or not in the ordinary course of business,
with any officer, director, shareholder or Affiliate other than on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director,
shareholder or Affiliate.
 
8.07          Fiscal Year; Organizational Documents.
 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, (a) change its fiscal year and (b) amend, modify or change its
articles of incorporation (or corporate charter or other similar organizational
document) or bylaws (or other similar document) in any manner materially adverse
to the interests of the Lenders without the prior written consent of the
Required Lenders; provided that no Credit Party shall (i) except as permitted
under Section 8.04, alter its legal existence or, in one transaction or a series
of transactions, merge into or consolidate with any other entity, or sell all or
substantially all of its assets, (ii) change its state of incorporation or
organization, without providing thirty (30) days prior written notice to the
Administrative Agent (or such shorter period as the Administrative Agent may
consent to) and without filing (or confirming that the Administrative Agent has
filed) such financing statements and amendments to any previously filed
financing statements as the Administrative Agent may require or (iii) change its
registered legal name, without providing thirty (30) days prior written notice
to the Administrative Agent (or such shorter period as the Administrative Agent
may consent to) and without filing (or confirming that the Administrative Agent
has filed) such financing statements and amendments to any previously filed
financing statements as the Administrative Agent may require.
 
8.08          Limitation on Restricted Actions.
 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
such Person to (a) pay dividends or make any other distributions to any Credit
Party on its Equity Interests or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to any Credit Party, (c) make loans or advances to any Credit
Party, (d) sell, lease or transfer any of its properties or assets to any Credit
Party, or (e) act as a Guarantor and pledge its assets pursuant to the Credit
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (a)-(d)
above) for such encumbrances or restrictions existing under or by reason of
(i) this Credit Agreement or any other Credit Document, (ii) applicable Laws,
(iii) any document or instrument governing Indebtedness incurred pursuant to
Sections 8.01(c), (i), (k), (o) or (q); provided that with respect to
Indebtedness incurred pursuant to Sections 8.01(i), (k) and (q), any such
restriction shall not apply to this Credit Agreement or any other Credit
Document or (iv) any Permitted Lien or any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien.
 
109

--------------------------------------------------------------------------------

8.09          Restricted Payments.
 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly, declare, order, make or set apart any
sum for or pay any Restricted Payment, except (a) to make dividends or other
distributions payable solely in the same class of Equity Interests of such
Person; (b) to make dividends or other distributions payable to any Credit Party
(directly or indirectly through Subsidiaries); (c) subject to the subordination
terms thereof, to make regularly scheduled interest payments under any
Subordinated Indebtedness; (d) the repurchase, redemption or other acquisition
or retirement for value of any Equity Interests of the Borrower or any
Restricted Subsidiary of the Borrower held by any current or former officer,
director or employee of the Borrower or any of its Restricted Subsidiaries
pursuant to any equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement; provided that (i) the aggregate
price paid for all such repurchased, redeemed, acquired or retired Equity
Interests may not exceed $25,000,000 in any twelve (12)-month period plus the
portion of such amount available but unused from prior twelve (12)-month periods
and (ii) such amount in any calendar year may be increased by an amount not to
exceed (A) the net cash proceeds received by the Borrower from the sale of
Equity Interests (other than Disqualified Stock) of the Borrower to members of
management or directors of the Borrower and its Restricted Subsidiaries that
occurs after the Closing Date (to the extent such cash proceeds from the sale of
such Equity Interests have not otherwise been applied to the payment of
Restricted Payments), plus (B) the net cash proceeds of key man life insurance
policies received by the Borrower and its Restricted Subsidiaries after the
Closing Date, less (C) the amount of any Restricted Payments made pursuant to
clauses (ii)(A) and (ii)(B) of this clause (d); (e) the repurchase of Equity
Interests deemed to occur (i) upon the exercise of stock options, warrants or
other convertible securities (other than, for the avoidance of doubt,
convertible securities constituting Convertible Bond Indebtedness) to the extent
such Equity Interests represent a portion of the exercise price thereof or (ii)
upon the transfer of shares of restricted stock to the Borrower in connection
with the payment of withholding tax by the Borrower or a Restricted Subsidiary
following a sale of shares of restricted stock by the holder thereof; (f) so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, (i) to make dividends, repurchase shares of its Equity
Interests and make other Restricted Payments in an aggregate amount not to
exceed $150,000,000 for the period from the Closing Date through the Maturity
Date and (ii) if the Consolidated Net Leverage Ratio would be less than or equal
to 2.75 to 1.0 as of the last fiscal quarter end on a Pro Forma Basis, after
giving effect thereto, to make unlimited dividends, share repurchases and other
Restricted Payments (it being understood and agreed that Restricted Payments
made pursuant to this clause (ii) shall not be included in the calculation of
the amount available for Restricted Payments pursuant to the foregoing clause
(i)); (g) the Borrower may (i) enter into Capped Call Transactions, Convertible
Bond Hedge Transactions and Warrant Transactions in connection with the issuance
of Convertible Bond Indebtedness permitted under Section 8.01(q) and satisfy its
obligations to pay premiums upon entering into such transactions and (ii) make
any payment in connection therewith by delivery of shares of the Borrower’s
common stock upon net share settlement thereof (together with cash in lieu of
fractional shares) or set-off, netting and/or payment of an early termination
payment or similar payment thereunder upon any early termination thereof, in
each case made in Borrower’s common stock; (h) the Borrower may issue shares of
its common stock, make cash payments of interest required pursuant to the
related indenture, make cash payments required to be made under the related
indenture in an amount (excluding any required payment of interest with respect
to such Convertible Bond Indebtedness and excluding any payment of cash in lieu
of a fractional share) equal to or less than the principal amount of the
Convertible Bond Indebtedness in respect of which such cash payment is made
and/or make cash payments in lieu of issuing fractional shares, in each case, to
satisfy obligations in respect of Convertible Bond Indebtedness (including, for
the avoidance of doubt, cash payments in lieu of issuing fractional shares
pursuant to the terms of any related Capped Call Transaction, Convertible Bond
Hedge Transaction or Warrant Transaction); (i) the Borrower may make cash
payments to satisfy obligations in respect of Convertible Bond Indebtedness,
Capped Call Transactions, Convertible Bond Hedge Transactions and Warrant
Transactions solely to the extent the
 
110

--------------------------------------------------------------------------------

Borrower does not have the option of satisfying such payment obligations through
the issuance of the Borrower’s common stock or is required to satisfy such
payment obligations in cash, it being understood and agreed that any payment
made in cash in connection with Convertible Bond Indebtedness, Capped Call
Transactions, Convertible Bond Hedge Transactions and Warrant Transactions by
set-off, netting and/or payment of an early termination payment or similar
payment thereunder upon any early termination thereof, in each case, after using
commercially reasonable efforts to satisfy such obligation (or the portion
thereof remaining after giving effect to any netting or set-off against
termination or similar payments under an applicable Convertible Bond Hedge
Transaction) by delivery of shares of the Borrower’s common stock shall be
deemed to be a payment obligation required to be satisfied in cash; (j) the
Borrower may receive shares of its own common stock and/or cash on account of
settlements and/or early terminations or unwinds howsoever documented or agreed
of any Convertible Bond Hedge Transactions, Capped Call Transactions or Warrant
Transactions; (k) the repurchase, redemption or other acquisition or retirement
for value of any Equity Interests of the Borrower in connection with any
Convertible Bond Indebtedness with proceeds received (or substantially
simultaneously received) from the issuance of such Convertible Bond
Indebtedness, in an aggregate amount not to exceed $100,000,000, it being
understood and agreed that any payment, repurchase, redemption or other
acquisition or retirement for value of any Equity Interests of the Borrower made
in connection with any Permitted Refinancing shall be permitted and shall not be
subject to any dollar limitation; and (l) other Restricted Payments not
permitted by the foregoing clauses; provided that (i) no Default or Event of
Default shall exist immediately before and immediately after giving effect to
such Restricted Payment, (ii) the Credit Parties shall be in compliance with the
financial covenants in Section 7.07 on a Pro Forma Basis after giving effect to
such Restricted Payment, and (iii)  the aggregate amount of all Restricted
Payments made pursuant to this clause (l) plus the aggregate amount of all
Investments made pursuant to Section 8.05(b) shall not exceed $50,000,000 at any
time outstanding.
 
8.10          Sale Leasebacks.
 
Each of the Credit Parties will not, nor will permit any of its Restricted
Subsidiaries to, enter into any Sale and Leaseback Transaction; provided that
any of the Credit Parties and the Restricted Subsidiaries will be permitted to
enter into Sale and Leaseback Transactions so long as (a) the sale of the
property is for fair market value and otherwise permitted by this Credit
Agreement and (b) the rental payments to be made with respect to all such Sale
and Leaseback Transactions does not exceed $5,000,000 in the aggregate in any
fiscal year.
 
8.11          No Further Negative Pledges.
 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, enter into, assume or become subject to any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation, except (a) pursuant to this Credit Agreement and the other
Credit Documents, (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Sections 8.01(b), (c), (i), (k), (o) or
(q) provided that, (i) with respect to Indebtedness incurred pursuant to Section
8.01(c), any such restriction contained therein relates only to the asset or
assets constructed or acquired in connection therewith and (ii) with respect to
Indebtedness incurred pursuant to Sections 8.01(i), (k), (o) and (q), any such
restriction shall not apply to this Credit Agreement or any other Credit
Document, and, and (c) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restrictions
contained therein relates only to the asset or assets subject to such Permitted
Lien.
 
111

--------------------------------------------------------------------------------

8.12          Capital Expenditures.
 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, make or become legally obligated to make Consolidated Capital
Expenditures (excluding normal replacements and maintenance that are properly
charged to current operations), except for Consolidated Capital Expenditures in
the ordinary course of business not exceeding, in the aggregate for the Borrower
and its Restricted Subsidiaries, the sum of (i) $250,000,000 during any fiscal
year plus (ii) Consolidated Capital Proceeds during such fiscal year plus (iii)
thirty percent (30%) of Consolidated EBITDA (determined after giving effect to
all Permitted Acquisitions on a Pro Forma Basis), provided that the amount set
forth in this clause (iii) shall be available only to the extent that there
shall exist no Default or Event of Default immediately before and immediately
after giving effect to any proposed expenditure.
 
ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES
 
9.01          Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a)          The Borrower shall fail to pay any principal on any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to reimburse the
L/C Issuer for any L/C Obligations when due in accordance with the terms hereof;
or the Borrower shall fail to pay any interest on any Loan or any fee or other
amount payable hereunder when due in accordance with the terms hereof and such
failure shall continue unremedied for three (3) Business Days (or any Guarantor
shall fail to pay on the Guaranty in respect of any of the foregoing or in
respect of any other Guaranty Obligations thereunder within the aforesaid period
of time); or
 
(b)          Any representation or warranty made or deemed made herein or in any
of the other Credit Documents or which is contained in any certificate, document
or financial or other statement furnished at any time under or in connection
with this Credit Agreement shall prove to have been incorrect, false or
misleading in any material respect on or as of the date made or deemed made;
provided however, that if such representation or warranty is capable of being
cured, it shall not constitute an Event of Default unless such representation or
warranty continues uncured for a period of ten (10) Business Days following the
earlier of a Responsible Officer of the applicable Credit Party obtaining
knowledge thereof or receipt by such Credit Party of a written notice thereof
from the Administrative Agent; or
 
(c)          (i) Any Credit Party shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in Sections 7.03(a),
7.04(a), 7.07 or 7.08 or in Section 8; or (ii) any Credit Party shall fail to
perform, comply with or observe any covenant or agreement contained in
Section 7.01 and such failure shall continue unremedied for a period of five (5)
Business Days; or (iii) any Credit Party shall fail to comply with any other
covenant contained in this Credit Agreement or the other Credit Documents or any
other agreement, document or instrument among any Credit Party, the
Administrative Agent and the Lenders or executed by any Credit Party in favor of
the Administrative Agent or the Lenders (other than as described in Sections
9.01(a), 9.01(b), 9.01(c)(i) or 9.01(c)(ii) above), and such failure is capable
of cure but continues for thirty (30) days; or
 
112

--------------------------------------------------------------------------------

(d)          Any Credit Party or any of its Restricted Subsidiaries shall
(i) default in any payment of principal of or interest on any Indebtedness
(other than as specified in clause (a) above) in a principal amount outstanding
of at least the Threshold Amount in the aggregate for the Credit Parties and
their Restricted Subsidiaries beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness in a principal amount outstanding of at
least the Threshold Amount in the aggregate for the Credit Parties and their
Restricted Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or required to be prepaid,
repurchased or redeemed prior to its stated maturity; provided that this clause
(d) shall not apply to (x) Indebtedness that becomes due as a result of a
voluntary sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of property or assets, (y) termination events or
similar events pursuant to the terms of any Swap Contract (other than a failure
to make a payment required as a result of such termination or similar event) and
(z) any redemption, settlement, conversion (or satisfaction of a condition
permitting holders of Convertible Bond Indebtedness to convert), required
repurchase (or satisfaction of a condition permitting holders of Convertible
Bond Indebtedness to require the repurchase) or offer to repurchase of
Convertible Bond Indebtedness in accordance with its terms and the satisfaction
by the Borrower or any Restricted Subsidiary of its obligations in connection
therewith (other than, in either case, as a result of a default by the Borrower
or any Restricted Subsidiary thereunder or an event of the type that constitutes
an Event of Default); or
 
(e)          (i) Any Credit Party other than an Immaterial Guarantor shall
commence any case, proceeding or other action (A) under any existing or future
Law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Credit Party other than an Immaterial Guarantor shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Credit Party other than an Immaterial Guarantor any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against any Credit Party
other than an Immaterial Guarantor any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within sixty (60) days from the entry thereof;
or (iv) any Credit Party other than an Immaterial Guarantor shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clauses (i), (ii), or (iii) above;
or (v) any Credit Party other than an Immaterial Guarantor shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or
 
(f)          One (1) or more judgments or decrees shall be entered against any
Credit Party or any of its Restricted Subsidiaries involving in the aggregate a
liability (to the extent not paid when due or covered by insurance) of the
Threshold Amount or more and all such judgments or
113

--------------------------------------------------------------------------------

decrees shall not have been paid and satisfied, vacated, discharged, stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or
 
(g)          An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Credit Parties under Title IV of ERISA that,
together with all other such ERISA Events, if any, could have a Material Adverse
Effect; or
 
(h)          There shall occur a Change of Control; or
 
(i)          The Guaranty or any provision thereof shall cease to be in full
force and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall, in writing, purport to revoke, terminate or rescind any
Guarantor’s obligations under the Guaranty, except in accordance with the Credit
Documents; or
 
(j)          Any Credit Document (other than those which are ministerial in
nature) shall fail to be in full force and effect or to give the Administrative
Agent and/or the Lenders the security interests, liens, rights, powers, priority
and privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive) or, except any Lien shall fail to be a first priority, perfected Lien
on a material portion of the Collateral or any Credit Party or any Person acting
by or on behalf of any Credit Party shall, in writing, purport to revoke,
terminate or rescind any Obligation, except in accordance with the Credit
Documents.
 
9.02          Remedies upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)          exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Credit Documents or applicable Laws;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C
114

--------------------------------------------------------------------------------

Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
 
9.03          Application of Funds.
 
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Credit Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Credit Party or any Subsidiary
and any Swap Contract Provider, to the extent such Swap Contract is permitted by
Section 8.01(e), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;
 
Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Credit Party and any Swap Contract Provider, to the
extent such Swap Contract is permitted by Section 8.01(e), (c) payments of
amounts due under any Treasury Management Agreement between any Credit Party and
any Treasury Management Bank and (d) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit, in
proportion to the respective amounts described in this clause Fourth, ratably
among the Lenders (and, in the case of such Swap Contracts and Treasury
Management Agreements, Swap Contract Providers or Treasury Management Banks, as
applicable) and the L/C Issuer; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Swap Contracts and
Treasury Management Agreements may be excluded from the application described
above without any liability to the Administrative Agent, if the Administrative
Agent has not received written notice, together with such supporting
documentation as the Administrative Agent may request, from the applicable Swap
Contract
115

--------------------------------------------------------------------------------

Provider or Treasury Management Bank. Each Swap Contract Provider and Treasury
Management Bank not a party to this Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article X for itself and its Affiliates as if a “Lender” party
hereto.
 
 
ARTICLE X.

ADMINISTRATIVE AGENT
 
10.01          Appointment and Authority.
 
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Credit Party shall have rights as a third party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
 
The Administrative Agent shall also act as the “collateral agent” under the
Credit Documents, and each of the Lenders (including in its capacities as a
Lender, Swingline Lender, Swap Contract Provider and/or Treasury Management
Bank, as applicable) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Credit Documents) as if set forth in full herein with respect
thereto.
 
10.02          Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Credit Party or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.
 
116

--------------------------------------------------------------------------------

10.03          Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:
 
(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable Laws,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
 
(c)          shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
10.04          Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The
 
117

--------------------------------------------------------------------------------

Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance, extension, renewal or increase
of such Letter of Credit.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Credit Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
10.05          Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one (1) or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
10.06          Resignation of Administrative Agent.
 
(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower so long as no Event of Default has occurred and is
continuing, which consent shall not be unreasonably withheld or delayed, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.
 
(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, with
the consent of the Borrower so long as no Event of Default has occurred and
continues, which consent shall not be unreasonably withheld or delayed, appoint
a successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
 
(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Credit Documents (except that in the case of
118

--------------------------------------------------------------------------------

any collateral security held by the Administrative Agent on behalf of the
Lenders or the L/C Issuer under any of the Credit Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments or other amounts then owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section 10.06).  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Credit Documents, the provisions of this
Article X and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
 
(d)          Any resignation or removal of the Administrative Agent pursuant to
this Section 10.10 shall also constitute its resignation or removal as L/C
Issuer and Swingline Lender.  The retiring L/C Issuer shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
or removal as L/C Issuer and all L/C Obligations with respect thereto, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  The
retiring Swingline Lender shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation or removal, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(c).  Upon
the appointment by the Borrower of a successor L/C Issuer or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as applicable, (b) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
 
10.07          Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement.  Each Lender and the L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem
119

--------------------------------------------------------------------------------

appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.
 
10.08          No Other Duties; Etc.
 
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, co-documentation agents or co-agents shall have
any powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
 
10.09          Administrative Agent May File Proofs of Claim; Credit Bids.
 
(a)          In case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Credit Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in
such judicial proceeding; and
 
(ii)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
(b)          The holders of the Obligations hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (x) at any sale thereof conducted under the
120

--------------------------------------------------------------------------------

provisions of the Bankruptcy Code of the United States, including under Sections
363, 1123 or 1129 of the Bankruptcy Code of the United States, or any similar
Laws in any other jurisdictions to which a Credit Party is subject, (y) at any
other sale or foreclosure or acceptance of collateral in lieu of debt conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable
Law.  In connection with any such credit bid and purchase, the Obligations owed
to the holders thereof shall be entitled to be, and shall be, credit bid on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Credit Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a)(i) through (a)(vii) of Section 11.01, and (ii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.
 
10.10          Collateral and Guaranty Matters.
 
Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Swap Contract Provider or Treasury Management
Bank) and the L/C Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,
 
(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than (A) contingent Obligations and (B) any obligations and liabilities under
Swap Contracts or Treasury Management Agreements other than such outstanding
obligations then due and payable as to which arrangements satisfactory to the
applicable Swap Contract Provider or Treasury Management Bank have not been
made) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is
transferred or to be transferred as part of or in connection with any
Disposition permitted hereunder or under any other Credit Document or any
Recovery Event, (iii) that is permitted to be released pursuant to Section 7.12
or (iii) as approved in accordance with Section 11.01;
 
(b)          to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.02 and clause (c) in the definition of
“Permitted Liens”; and
 
(c)          to release any Guarantor from its obligations under the Guaranty as
a result of a transaction permitted hereunder, including without limitation if
such release is permitted under the terms of Sections 7.09(b) or (c).
 
121

--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.
 
In each case as specified in this Section 10.10, the Administrative Agent will
execute and deliver to the applicable Credit Party, at the Credit Parties’ sole
expense, such documents as any Credit Party may reasonably request in order to
evidence the release of such item of Collateral from the security interest
granted under the Security Documents or to subordinate its security interest in
such item or to release such Guarantor from its obligations under the Guaranty,
as applicable, in each case in accordance with the terms of this Section 10.10
and the Credit Documents.
 
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
 
10.11          Secured Treasury Management Agreements and Secured Swap
Contracts.
 
No Swap Contract Provider or Treasury Management Bank that obtains the benefit
of the provisions of Section 9.03, the Guaranty or any Collateral by virtue of
the provisions hereof or any Credit Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Credit Document or otherwise in respect of the Collateral (including
the release or impairment of any Collateral) (or to notice of or to consent to
any amendment, waiver or modification of the provisions hereof or of the
Guaranty or any Credit Document) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents. 
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts or Treasury Management Agreements except to the
extent expressly provided herein and unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Swap
Contract Provider or Treasury Management Bank.  The Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Swap
Contracts or Treasury Management Agreements in the case of a Maturity Date.
 
10.12          ERISA Matters.
 
(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Joint Lead Arrangers
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:
 
(i)          such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,
 
122

--------------------------------------------------------------------------------

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement,
 
(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Credit Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Credit Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Credit Agreement, or
 
(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b)          In addition, unless subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Credit Party, that:
 
(i)          none of the Administrative Agent or any Joint Lead Arranger or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Credit Agreement, any Credit Document or
any documents related to hereto or thereto),
 
(ii)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
 
(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the
123

--------------------------------------------------------------------------------

Loans, the Letters of Credit, the Commitments and this Credit Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations),
 
(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Credit
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and
 
(v)          no fee or other compensation is being paid directly to the
Administrative Agent, the Joint Lead Arrangers or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Credit Agreement.
 
The Administrative Agent and each Joint Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Credit Agreement, (ii) may recognize a gain if
it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
ARTICLE XI.

MISCELLANEOUS
 
11.01          Amendments, Etc.
 
No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by any Credit Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Credit Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, further, that
 
(a)          no such amendment, waiver or consent shall:
 
(i)          extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default
124

--------------------------------------------------------------------------------

or a mandatory reduction in Commitments is not considered an extension or
increase in Commitments of any Lender);
 
(ii)          postpone any date fixed by this Credit Agreement or any other
Credit Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Credit
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;
 
(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Credit Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to (A) amend the definition of “Default Rate” or
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
definition used therein) even if the effect of such amendment would be to reduce
the rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
(iv)          change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;
 
(v)          release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;
 
(vi)          change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;
 
(vii)          release the Borrower without the consent of each Lender, or,
except in connection with a transaction permitted under Section 8.04, all or
substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guaranteed thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or
 
(b)          prior to the termination of the Revolving Commitments, unless also
signed by Lenders (other than Defaulting Lenders) holding in the aggregate at
least a majority of the Revolving Commitments, no such amendment, waiver or
consent shall, (i) waive any Default for purposes of Section 5.02(a)(ii), (ii)
amend, change, waive, discharge or terminate Sections 5.02 or 9.01 in a manner
adverse to such Lenders or (iii) amend, change, waive, discharge or terminate
Section 7.07 (or any definition used therein) or this Section 11.01(b); or
 
(c)          unless also signed by Lenders (other than Defaulting Lenders)
holding in the aggregate at least a majority of the Outstanding Amount of the
Term Loans, no such amendment, waiver or consent shall (i) amend, change, waive,
discharge or terminate Section 2.05(b)(iv) so as to alter the manner of
application of proceeds of any mandatory prepayment required by
Section 2.05(b)(ii) or (iii), or (ii) amend, change, waive, discharge or
terminate this Section 11.01(c);
 
125

--------------------------------------------------------------------------------

(d)          unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Credit
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it;
 
(e)          unless also signed by the Swingline Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swingline Lender under this
Credit Agreement;
 
(f)          unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Credit Agreement or any other Credit Document;
 
(g)          for the avoidance of doubt and notwithstanding provisions to the
contrary in this Section 11.01 or elsewhere in this Credit Agreement, this
Credit Agreement may be amended (or amended and restated) with the written
consent of the Credit Parties and the Administrative Agent (and the consent of
the Lenders or the Required Lenders shall not be required, other than the
consent of any Lenders providing the Incremental Credit Facilities referred to
below) for the purpose of including one (1) or more Incremental Credit
Facilities as contemplated by Section 2.01(c) by (i) increasing the Aggregate
Revolving Commitments and/or (ii) adding one (1) or more Term Loans hereunder or
otherwise to effect the provisions of Section 2.01(c);
 
provided, however, that notwithstanding anything to the contrary herein, (i)
each of the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein, (iii) the Required Lenders shall determine whether
or not to allow a Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders, (iv) (A) the L/C Commitment reflected on Schedule 2.03 may
be amended from time to time by the Borrower, the Administrative Agent and the
applicable L/C Issuer, to reflect the L/C Commitment of such L/C Issuer in
effect from time to time and (B) the Swingline Commitment reflected on Schedule
2.04 may be amended from time to time by the Borrower, the Administrative Agent
and the Swingline Lender to reflect the Swingline Commitment of the Swingline
Lender in effect from time to time and (v) any provision of this Credit
Agreement or any other Credit Document may be amended by an agreement in writing
entered into between the Borrower and the Administrative Agent for the purpose
of curing any ambiguity, omission, defect or inconsistency so long as, in each
case, the Lenders shall have received at least five (5) Business Days’ prior
notice thereof and the Administrative Agent shall not have received, within five
(5) Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment.
 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
 
126

--------------------------------------------------------------------------------

11.02          Notices; Effectiveness; Electronic Communications.
 
(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)          if to any Credit Party, the Administrative Agent, the L/C Issuer or
the Swingline Lender, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 11.02; and
 
(ii)          if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain MNPI relating to the Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).
 
(b)          Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE
127

--------------------------------------------------------------------------------

ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
 
(d)          Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the
Swingline Lender.  In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one (1) individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Laws, including United States
Federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain MNPI with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
(e)          Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Credit Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Credit Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Credit Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
128

--------------------------------------------------------------------------------

11.03          No Waiver; Cumulative Remedies; Enforcement.
 
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Credit Document preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Credit Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.
 
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Credit Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
 
11.04          Expenses; Indemnity; and Damage Waiver.
 
(a)          Costs and Expenses.  The Credit Parties shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, its Affiliates and the Joint Lead Arrangers (including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent and the Joint Lead Arrangers), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the L/C Issuer), and shall pay all reasonable and
documented out-of-pocket legal fees and time charges for attorneys (other than
internal counsel), in connection with the enforcement or protection of its
rights (A) in connection with this Credit Agreement and the other Credit
Documents, including its rights under this Section 11.04, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
129

--------------------------------------------------------------------------------

(b)          Indemnification by the Credit Parties.  The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Credit Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Credit Agreement and the other Credit Documents
(including, without duplication, in respect of any matters addressed in Section
3.01), (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by a Credit
Party or any of its Subsidiaries, or any Environmental Liability related in any
way to a Credit Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by any Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Credit Document,
if such Credit Party has obtained a final and non-appealable judgment in its
favor on such claim as determined by a court of competent jurisdiction or (z)
result from disputes solely among Indemnitees other than any claims against an
Indemnitee in its capacity or in fulfilling its role as the Administrative Agent
or a Joint Lead Arranger and other than any claims arising out of any act or
omission on the part of the Borrower or any of its affiliates.  Without limiting
the provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claims.
 
(c)          Reimbursement by Lenders.  To the extent that the Credit Parties
for any reason fail to indefeasibly pay any amount required under clause (a)
or (b) of this Section 11.04 to be paid by them to the Administrative Agent (and
any sub-agent thereof), the L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (and
any sub-agent thereof), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (and any sub-agent thereof) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (and any sub-agent thereof) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 2.12(d).
 
130

--------------------------------------------------------------------------------

(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Laws, no party hereto shall assert, and each party
hereto hereby waives, any claim against any other party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided, that
this sentence shall in no way diminish the Borrower’s indemnification
obligations under Section 11.04(b).  No Indemnitee referred to in clause (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Credit Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and non-appealable
judgment of a court of competent jurisdiction.
 
(e)          Payments.  All amounts due under this Section 11.04 shall be
payable not later than ten (10) Business Days after written demand therefor.
 
(f)          Survival.  The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swingline Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
11.05          Payments Set Aside.
 
To the extent that any payment by or on behalf of any Credit Party is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.
 
11.06          Successors and Assigns.
 
(a)          Successors and Assigns Generally.  The provisions of this Credit
Agreement and the other Credit Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of clause (b) of
this Section 11.06, (ii) by way of participation in accordance with the
provisions of clause (d) of this Section 11.06 or (iii) by way
131

--------------------------------------------------------------------------------

of pledge or assignment of a security interest subject to the restrictions of
clause (f) of this Section 11.06 (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in clause (d) of this Section 11.06 and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.
 
(b)          Assignments by Lenders.  Any Lender may at any time assign to one
(1) or more assignees all or a portion of its rights and obligations under this
Credit Agreement and the other Credit Documents (including all or a portion of
its Commitment and the Loans (including for purposes of this clause (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
 
(i)          Minimum Amounts.
 
(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in clause (b)(i)(B) of this Section 11.06 in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
 
(B)          in any case not described in clause (b)(i)(A) of this Section
11.06, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date, shall not be less than $10,000,000, in the case of any assignment in
respect of the revolving credit facility provided hereunder, or $5,000,000, in
the case of any assignment in respect of the term loan facility provided
hereunder, unless (1) for the remaining outstanding amount under the revolving
credit facility or term loan facility hereunder, or (2) each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans, if any, on a non-pro rata basis;
 
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (b)(i)(B) of this Section
11.06 and, in addition:
 
132

--------------------------------------------------------------------------------

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or, in the case of an assignment of Term Loans, an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;
 
(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Loans or Revolving Commitment if such assignment is to a
Person that is not a Lender with a Revolving Commitment or an Affiliate of such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
 
(C)          the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments; and
 
(D)          the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.
 
(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)          No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.
 
(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage. 
133

--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Laws without compliance with the provisions of this clause (vi), then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Credit Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.06, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment); provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this clause (b) shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (d) of this Section 11.06.
 
(c)          Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive
(absent manifest error), and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Credit
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swingline
Loans) owing to it); provided that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the other Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Credit Agreement.  For the
avoidance of doubt, each Lender
134

--------------------------------------------------------------------------------

shall be responsible for the indemnity under Section 11.04(c) without regard to
the existence of any participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clauses (i) through (vii) of Section 11.01(a) that affects such Participant. 
Subject to clause (e) of this Section 11.06, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 11.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section 11.06; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under clause (b)
of this Section 11.06 and (B) shall not be entitled to receive any greater
payment under Sections 3.01 or 3.04, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(e)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(f)          Resignation as L/C Issuer or Swingline Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to clause (b) above,
135

--------------------------------------------------------------------------------

Bank of America may, (i) upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the
Borrower, resign as Swingline Lender.  In the event of any such resignation as
L/C Issuer or Swingline Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swingline Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swingline
Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c).  Upon the
appointment of a successor L/C Issuer and/or Swingline Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
 
11.07          Treatment of Certain Information; Confidentiality.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.01(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Credit Party and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 11.07 or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrower.
 
For purposes of this Section 11.07, “Information” means all information received
from a Credit Party or any Subsidiary relating to the Credit Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a non-confidential basis prior to disclosure by such Credit Party or
any Subsidiary,
136

--------------------------------------------------------------------------------

provided that, in the case of information received from a Credit Party or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include MNPI concerning a Credit Party or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of MNPI and (c) it will handle such MNPI in accordance with
applicable Laws, including United States Federal and state securities Laws.
 
11.08          Set-off.
 
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Laws,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Credit
Party against any and all of the obligations of such Credit Party now or
hereafter existing under this Credit Agreement or any other Credit Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Credit Agreement or any other
Credit Document and although such obligations of such Credit Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section 11.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
 
11.09          Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Laws (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Laws, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
137

--------------------------------------------------------------------------------

11.10          Counterparts; Integration; Effectiveness; Amendment and
Restatement.
 
(a)          This Credit Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Credit Agreement and the other Credit Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
5.01, this Credit Agreement shall become effective when it shall have been
executed and delivered by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Credit Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Credit Agreement.
 
(b)          The parties to the Existing Credit Agreement each hereby agrees
that, at such time as this Credit Agreement shall have become effective pursuant
to the terms of Section 5.01, (a) the Existing Credit Agreement automatically
shall be deemed amended and restated in its entirety by this Credit Agreement,
and (b) the Commitments and Loans under the Existing Credit Agreement and as
defined therein automatically shall be replaced with the Commitments and Loans
hereunder.  This Credit Agreement is not a novation of the Existing Credit
Agreement.
 
11.11          Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
 
11.12          Severability.
 
If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Credit Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, the L/C
Issuer or the Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.
 
11.13          Replacement of Lenders.
 
If (a) any Lender requests compensation under Section 3.04, (b) the Borrower is
required to pay any additional amount or indemnification payment to any Lender
or any Governmental Authority for the 
138

--------------------------------------------------------------------------------

account of any Lender pursuant to Section 3.01, (c) a Lender (a “Non-Consenting
Lender”) does not consent to a proposed change, waiver, discharge or termination
with respect to any Credit Document that has been approved by the Required
Lenders as provided in Section 11.01 but requires unanimous consent of all
Lenders or all Lenders directly affected thereby (as applicable) or (d) any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort and with the reasonable assistance and cooperation of such Lender, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Credit Agreement and the related
Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
 
(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);
 
(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);
 
(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)          such assignment does not conflict with applicable Laws; and
 
(e)          in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swingline Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution and delivery by such
Non-Consenting Lender of an Assignment and Assumption.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
11.14          Governing Law; Jurisdiction; Etc.
 
(a)          GOVERNING LAW.  THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)          SUBMISSION TO JURISDICTION.  EACH CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR
 
139

--------------------------------------------------------------------------------

OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS CREDIT
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION, LITIGATION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY
OTHER CREDIT DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
 
(c)          WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT
IN ANY COURT REFERRED TO IN CLAUSE (B) OF THIS SECTION 11.14.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAWS.
 
11.15          Waiver of Right to Trial by Jury.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CREDIT
140

--------------------------------------------------------------------------------

AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.
 
11.16          No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Credit Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent, the Joint Lead Arrangers and the Lenders are arm’s-length
commercial transactions between the Credit Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Lenders, on the other hand, (B) each of the Credit Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Credit Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, the Joint Lead Arrangers and each Lender each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Credit Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Joint Lead Arrangers nor any Lender has any obligation to the Credit Parties or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Credit Documents; and (iii) the Administrative Agent, the Joint Lead Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Credit
Parties and their respective Affiliates, and neither the Administrative Agent,
the Joint Lead Arrangers nor any Lender has any obligation to disclose any of
such interests to the Credit Parties and their respective Affiliates.  To the
fullest extent permitted by Law, each of the Credit Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Joint Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
11.17          Electronic Execution.
 
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Credit Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
 
11.18          USA PATRIOT Act Notice.
 
Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA
141

--------------------------------------------------------------------------------

PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
 
11.19          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
 
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


 
[SIGNATURE PAGES FOLLOW]
 


142

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Credit Agreement
to be executed by a duly authorized officer as of the date first above written.


BORROWER:
DYCOM INDUSTRIES, INC.,
 
a Florida corporation
           
By:
/s/ H. Andrew DeFerrari
 
Name: H. Andrew DeFerrari
 
Title: Senior Vice President and Chief Financial Officer



GUARANTORS:
ANSCO & ASSOCIATES, LLC
a Delaware limited liability company
 
APEX DIGITAL, LLC
a Delaware limited liability company
 
ATLANTIC COMMUNICATIONS SERVICES, LLC,
a Delaware limited liability company
 
BLAIR PARK SERVICES, LLC
a Delaware limited liability company
 
BROADBAND EXPRESS, LLC
a Delaware limited liability company
 
BROADBAND INSTALLATION SERVICES, LLC
a Delaware limited liability company
 
C-2 UTILITY CONTRACTORS, LLC
a Delaware limited liability company
 
CABLECOM, LLC
a Delaware limited liability company
 
CAVO BROADBAND COMMUNICATIONS, LLC
a Delaware limited liability company
 
CCLC, INC.
a Delaware corporation
 
 
CLEARLIGHT TECHNOLOGIES, LLC
a Minnesota limited liability company
           
By:
/s/ H. Andrew DeFerrari
 
Name: H. Andrew DeFerrari
 
Title: Treasurer
     
[Signatures continue on next page]



DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
COMMUNICATIONS CONSTRUCTION GROUP, LLC
a Delaware limited liability company
 
DYCOM CAPITAL MANAGEMENT, INC.
a Delaware corporation
 
DYCOM CORPORATE IDENTITY, INC.
a Delaware corporation
 
DYCOM IDENTITY, LLC
a Delaware limited liability company
 
DYCOM INVESTMENTS, INC.
a Delaware corporation
 
ENGINEERING ASSOCIATES, LLC
a Georgia limited liability company
 
ERVIN CABLE CONSTRUCTION, LLC
a Delaware limited liability company
 
FIBER TECHNOLOGIES SOLUTIONS, LLC,
a Delaware limited liability company
 
GLOBE COMMUNICATIONS, LLC
a North Carolina limited liability company
 
GOLDEN STATE UTILITY CO.
a Delaware corporation
 
IVY H. SMITH COMPANY, LLC
a Delaware limited liability company
 
KANAAN COMMUNICATIONS, LLC,
a Delaware limited liability company
 
LAMBERT’S CABLE SPLICING COMPANY, LLC
a Delaware limited liability company
 
LOCATING, INC.
a Washington corporation
 
 
NEOCOM SOLUTIONS, LLC
a Georgia limited liability company
       
By:
/s/ H. Andrew DeFerrari
 
Name: H. Andrew DeFerrari
 
Title: Treasurer
     
[Signatures continue on next page]



DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
NICHOLS CONSTRUCTION, LLC
a Delaware limited liability company
 
NIELS FUGAL SONS COMPANY, LLC
a Delaware limited liability company
 
NORTH SKY COMMUNICATIONS, LLC
a Delaware limited liability company
 
PARKSIDE SITE & UTILITY COMPANY CORPORATION
a Delaware corporation
 
PARKSIDE UTILITY CONSTRUCTION, LLC
a Delaware limited liability company
 
PAULEY CONSTRUCTION, LLC
an Arizona limited liability company
 
PBG ACQUISITION V, LLC
a Delaware limited liability company
 
PBG ACQUISITION VI, LLC
a Delaware limited liability company
 
POINT TO POINT COMMUNICATIONS, INC.
a Louisiana corporation
 
PRECISION VALLEY COMMUNICATIONS OF VERMONT, LLC
a Delaware limited liability company
 
PRINCE TELECOM, LLC
a Delaware limited liability company
 
PROFESSIONAL TELECONCEPTS, LLC
an Illinois limited liability company
 
PROFESSIONAL TELECONCEPTS, LLC
a New York limited liability company
 
 
RJE TELECOM, LLC
a Delaware limited liability company
           
By:
/s/ H. Andrew DeFerrari
 
Name: H. Andrew DeFerrari
 
Title: Treasurer
     
[Signatures continue on next page]



 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
SAGE TELECOMMUNICATIONS CORP. OF COLORADO, LLC
a Colorado limited liability company
 
SPECTRUM WIRELESS SOLUTIONS, LLC
a Delaware limited liability company
 
STAR CONSTRUCTION, LLC
a Delaware limited liability company
 
STEVENS COMMUNICATIONS, LLC
a Delaware limited liability company
 
TCS COMMUNICATIONS, LLC
a Delaware limited liability company
 
TELCOM CONSTRUCTION, INC.
a Minnesota corporation
 
TESINC, LLC
a Delaware limited liability company
 
TEXSTAR ENTERPRISES, INC.,
a Texas corporation
 
TJADER & HIGHSTROM UTILITY SERVICES, LLC
a Delaware limited liability company
 
TRAWICK CONSTRUCTION COMPANY, LLC
a Florida limited liability company
 
TRIPLE-D COMMUNICATIONS, LLC
a Delaware limited liability company
 
UNDERGROUND SPECIALTIES, LLC
a Delaware limited liability company
 
UTILIQUEST, LLC
a Georgia limited liability company
 
 
VCI CONSTRUCTION, LLC
a Delaware limited liability company
           
By:
/s/ H. Andrew DeFerrari
 
Name: H. Andrew DeFerrari
 
Title: Treasurer
     
[Signatures continue on next page]



DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
VCI UTILITY SERVICES HOLDINGS, LLC
a Delaware limited liability company
 
 
WHITE MOUNTAIN CABLE CONSTRUCTION, LLC
a Delaware limited liability company
           
By:
/s/ H. Andrew DeFerrari
 
Name: H. Andrew DeFerrari
 
Title: Treasurer
     
[Signatures continue on next page]



 
 

 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
MIDTOWN EXPRESS, LLC
a Delaware limited liability company
           
By:
/s/ William P. Healy
 
Name: William P. Healy
 
Title: President




 
OSP SERVICES, LLC
a Delaware limited liability company
           
By:
/s/ William J. Ptak
 
Name: William J. Ptak
 
Title: President




 
VCI UTILITY SERVICES, LLC
a Delaware limited liability company
           
By:
/s/ Frank G. Madera
 
Name: Frank G. Madera
 
Title: President



 
 
 

 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------



ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
           
By:
 /s/ Aamir Saleem  
Name: Aamir Saleem
 
Title: Vice President





 
 
 
 

 


DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender
           
By:
 /s/ Matthew N. Walt  
Name: Matthew N. Walt
 
Title: Director



 
 
 

 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
           
By:
 /s/ Mark B. Felker  
Name: Mark B. Felker
 
Title: Managing Director





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
SUNTRUST BANK,
 
as a Lender
           
By:
 /s/ Chris Hursey  
Name: Chris Hursey
 
Title: Director





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
CITIZENS BANK, N.A.,
 
as a Lender
           
By:
 /s/ Tyler Stephens  
Name: Tyler Stephens
 
Title: Vice President





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
FIFTH THIRD BANK,
 
as a Lender
           
By:
 /s/ Trey Fogg  
Name: Trey Fogg
 
Title: Vice President





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
PNC BANK, NATIONAL ASSOCIATION
 
as a Lender
           
By:
 /s/ James Cullen  
Name: James Cullen
 
Title: Vice President





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
BRANCH BANK & TRUST COMPANY,
 
as a Lender
           
By:
 /s/ C. William Buchholz  
Name: C. William Buchholz
 
Title: Senior Vice President





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
BMO HARRIS BANK, N.A.,
 
as a Lender
           
By:
 /s/ Michael Gift  
Name: Michael Gift
 
Title: Director





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as a Lender
           
By:
 /s/ Wallace Lo  
Name: Wallace Lo
 
Title: Duly Authorized Signatory





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
MUFG UNION BANK, N.A.,
 
as a Lender
           
By:
 /s/ Michael Ball  
Name: Michael Ball
 
Title: Director





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
REGIONS BANK,
 
as a Lender
           
By:
 /s/ Cheryl L. Shelhart  
Name: Cheryl L. Shelhart
 
Title: Vice President





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
TD BANK, N.A.,
 
as a Lender
           
By:
 /s/ Shivani Agarwal  
Name: Shivani Agarwal
 
Title: Senior Vice President





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
GOLDMAN SACHS BANK USA,
 
as a Lender
           
By:
 /s/ Ryan Durkin  
Name: Ryan Durkin
 
Title: Authorized Signatory





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 
FLORIDA COMMUNITY BANK, N.A.,
 
as a Lender
           
By:
 /s/ Irene Marshall  
Name: Irene Marshall
 
Title: SVP, Credit Director





 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
Schedule 1.01
 
EXISTING LETTERS OF CREDIT
 
Customer/Applicant
 
Issuer
Letter of Credit #
Beneficiary
Exposure
Issue Date
Expiration Date
Dycom Industries, Inc.
 
Bank of America, N.A.
68054023
The Travelers Indemnity Company
 $425,000
11/4/2010
11/5/2018
Dycom Industries, Inc.
Bank of America, N.A.
68054765
Liberty Mutual Insurance Company
 $3,523,000
12/1/2010
12/1/2018
Dycom Industries, Inc.
Bank of America, N.A.
68055993
New York Liquidation Bureau
 $131,000
1/18/2011
1/20/2019
Dycom Industries, Inc.
Bank of America, N.A.
68055995
Liberty Mutual Insurance Company
 $411,000
1/13/2011
1/20/2019
Dycom Industries, Inc.
Bank of America, N.A.
68054766
Lumbermens Mutual Casualty Company
 $42,000
12/15/2010
12/15/2018
Dycom Industries, Inc.
Bank of America, N.A.
68037040
Liberty Mutual Insurance Company
 $4,940,000
9/12/2014
9/10/2019
Dycom Industries, Inc.
Bank of America, N.A.
68066259
Liberty Mutual Insurance Company
 $5,668,000
7/30/2012
7/30/2019
Dycom Industries, Inc.
Bank of America, N.A.
68037042
Liberty Mutual Insurance Company
 $1,344,288
10/14/2011
10/10/2019
Dycom Industries, Inc.
Bank of America, N.A.
68036671
Liberty Mutual Insurance Company
 $253,000
7/1/2011
8/1/2019
Dycom Industries, Inc.
Bank of America, N.A.
68036672
Liberty Mutual Insurance Company
 $2,200,000
7/1/2011
6/29/2019
Dycom Industries, Inc.
Bank of America, N.A.
68036673
Liberty Mutual Insurance Company
 $800,000
7/1/2011
6/29/2019
Dycom Industries, Inc.
Bank of America, N.A.
68036674
Liberty Mutual Insurance Company
 $3,645,712
7/1/2011
6/29/2019
Dycom Industries, Inc.
Bank of America, N.A.
68036675
Liberty Mutual Insurance Company
 $3,000,000
7/1/2011
6/29/2019
Dycom Industries, Inc.
Bank of America, N.A.
68036676
Liberty Mutual Insurance Company
 $5,000,000
7/1/2011
6/29/2019
Dycom Industries, Inc.
Bank of America, N.A.
68037038
Arrowood Indemnity Company
 $100,000
7/1/2011
6/29/2019
Dycom Industries, Inc.
Bank of America, N.A.
68036677
Liberty Mutual Insurance Company
 $4,500,000
7/1/2011
6/29/2019
Dycom Industries, Inc.
Bank of America, N.A.
68037041
Liberty Mutual Insurance Company
 $5,960,000
9/12/2011
9/13/2019
Dycom Industries, Inc.
Bank of America, N.A.
68036669
Liberty Mutual Insurance Company
 $2,997,000
5/18/2011
5/18/2019
Dycom Industries, Inc.
Bank of America, N.A.
68066260
Liberty Mutual Insurance Company
 $3,562,000
9/9/2015
9/5/2019
UtiliQuest, LLC
Bank of America, N.A.
68057160
National Union Fire Insurance Co.
 $109,461
3/23/2011
3/23/2019
     
TOTAL:
$48,611,461
   






--------------------------------------------------------------------------------

Schedule 2.01
 
COMMITMENTS AND APPLICABLE PERCENTAGES
 
Lender
Revolving Commitment
Applicable Percentage of Aggregate Revolving Commitments
Term Loan A
Applicable Percentage of Term Loan A
Bank of America, N.A.
$81,250,000.00
10.833333333%
$48,750,000.00
10.833333333%
Wells Fargo Bank, National Association
$81,250,000.00
10.833333333%
$48,750,000.00
10.833333333%
SunTrust Bank
$81,250,000.00
10.833333333%
$48,750,000.00
10.833333333%
Citizens Bank, N.A.
$62,500,000.00
8.333333333%
$37,500,000.00
8.333333333%
Fifth Third Bank
$56,250,000.00
7.500000000%
$33,750,000.00
7.500000000%
PNC Bank, National Association
$56,250,000.00
7.500000000%
$33,750,000.00
7.500000000%
Branch Bank & Trust Company
$46,875,000.00
6.250000000%
$28,125,000.00
6.250000000%
BMO Harris Bank, N.A.
$46,875,000.00
6.250000000%
$28,125,000.00
6.250000000%
Capital One, National Association
$46,875,000.00
6.250000000%
$28,125,000.00
6.250000000%
MUFG Union Bank, N.A.
$46,875,000.00
6.250000000%
$28,125,000.00
6.250000000%
Regions Bank
$46,875,000.00
6.250000000%
$28,125,000.00
6.250000000%
TD Bank, N.A
$46,875,000.00
6.250000000%
$28,125,000.00
6.250000000%
Goldman Sachs Bank USA
$37,500,000.00
5.000000000%
$22,500,000.00
5.000000000%
Florida Community Bank, N.A.
$12,500,000.00
1.666666667%
$7,500,000.00
1.666666667%
Total:
$750,000,000.00
100.000000000%
$450,000,000.00
100.000000000%

 

--------------------------------------------------------------------------------

Schedule 2.03
 
L/C COMMITMENT
 


L/C Issuer
 
L/C Commitment
 
Bank of America, N.A.
 
$100,000,000.00
 
Wells Fargo Bank, National Association
 
$50,000,000.00
 
SunTrust Bank
 
$50,000,000.00
 
TOTAL:
 
 
$200,000,000.00

 
 
 
 

 

--------------------------------------------------------------------------------

Schedule 2.04
 
SWINGLINE COMMITMENT
 


Swingline Lender
 
Swingline Commitment
 
Bank of America, N.A.
 
$50,000,000.00
 
TOTAL:
 
 
$50,000,000.00

 
 
 

--------------------------------------------------------------------------------

Schedule 6.11
 
SUBSIDIARIES
 
Subsidiary
Jurisdiction
Equity Interest Holder
Percent
Ownership
(%)
Material Domestic Subsidiaries
Ansco & Associates, LLC
Delaware
Dycom Investments, Inc.
100
Dycom Capital Management, Inc.
Delaware
Dycom Investments, Inc.
100
Dycom Investments, Inc.
Delaware
Dycom Industries, Inc.
100
Dycom Identity, LLC
Delaware
Dycom Corporate Identity, Inc. Locating, Inc.
97.461
2.539
CableCom, LLC
Delaware
Dycom Investments, Inc.
100
Ervin Cable Construction, LLC
Delaware
Dycom Investments, Inc.
100
Lambert’s Cable Splicing
Company, LLC
Delaware
Dycom Investments, Inc.
100
Immaterial Domestic Subsidiaries - Guarantors
Apex Digital, LLC
Delaware
Dycom Investments, Inc.
100
Atlantic Communications
Services, LLC
Delaware
RJE Telecom, LLC
100
Blair Park Services, LLC
Delaware
Dycom Investments, Inc.
100
Broadband Express, LLC
Delaware
Broadband Installation Services, LLC
100
Broadband Installation Services, LLC
Delaware
Dycom Investments, Inc.
100
C-2 Utility Contractors, LLC
Delaware
Dycom Investments, Inc.
100
Cavo Broadband Communications, LLC
Delaware
Prince Telecom, LLC
100
CCLC, Inc.
Delaware
Spectrum Wireless Solutions, LLC
100
ClearLight Technologies, LLC
Minnesota
PBG Acquisition V, LLC
100
Communications Construction Group, LLC
Delaware
Dycom Investments, Inc.
100
Dycom Corporate Identity, Inc.
Delaware
Dycom Capital Management, Inc.
100
Engineering Associates, LLC
Georgia
Dycom Investments, Inc.
100
Fiber Technologies Solutions, LLC
Delaware
Dycom Investments, Inc.
100
Globe Communications, LLC
North Carolina
Dycom Investments, Inc.
100
Golden State Utility Co.
Delaware
Dycom Investments, Inc.
100
Ivy H. Smith Company, LLC
Delaware
Dycom Investments, Inc.
100
Kanaan Communications, LLC
Delaware
Dycom Investments, Inc.
100
Locating, Inc.
Washington
Dycom Investments, Inc.
100
Midtown Express, LLC
Delaware
Broadband Installation Services, LLC
100




--------------------------------------------------------------------------------

Subsidiary
Jurisdiction
Equity Interest Holder
Percent
Ownership
(%)
NeoCom Solutions, LLC
Georgia
Dycom Investments, Inc.
100
Nichols Construction, LLC
Delaware
Dycom Investments, Inc.
100
Niels Fugal Sons Company, LLC
Delaware
Dycom Investments, Inc.
100
North Sky Communications, LLC
Delaware
Dycom Investments, Inc.
100
OSP Services, LLC
Delaware
Dycom Investments, Inc.
100
Parkside Site & Utility Company Corporation
Delaware
Dycom Investments, Inc.
100
Parkside Utility Construction, LLC
Delaware
Dycom Investments, Inc.
100
Pauley Construction, LLC
Arizona
Dycom Investments, Inc.
100
PBG Acquisition V, LLC
Delaware
Dycom Investments, Inc.
100
PBG Acquisition VI, LLC
Delaware
Dycom Investments, Inc.
100
Point to Point Communications, Inc.
Louisiana
Dycom Identity, LLC
100
Precision Valley Communications of Vermont, LLC
Delaware
Dycom Investments, Inc.
100
Prince Telecom, LLC
Delaware
Dycom Investments, Inc.
100
Professional Teleconcepts, LLC
Illinois
Dycom Investments, Inc.
100
Professional Teleconcepts, LLC
New York
Dycom Investments, Inc.
100
RJE Telecom, LLC
Delaware
Dycom Investments, Inc.
100
Sage Telecommunications Corp. of Colorado, LLC
Colorado
Dycom Investments, Inc.
100
Spectrum Wireless Solutions, LLC
Delaware
Dycom Investments, Inc.
100
Star Construction, LLC
Delaware
Dycom Investments, Inc.
100
Stevens Communications, LLC
Delaware
Dycom Investments, Inc.
100
TCS Communications, LLC
Delaware
Dycom Investments, Inc.
100
TelCom Construction, Inc.
Minnesota
PBG Acquisition V, LLC
100
Tesinc, LLC
Delaware
Dycom Investments, Inc.
100
Texstar Enterprises, Inc.
Texas
PBG Acquisition VI, LLC
100
Tjader & Highstrom Utility Services, LLC
Delaware
Dycom Investments, Inc.
100
Trawick Construction Company, LLC
Florida
Dycom Investments, Inc.
100
Triple-D Communications, LLC
Delaware
Globe Communications, LLC
100
Underground Specialties, LLC
Delaware
Dycom Investments, Inc.
100
UtiliQuest, LLC
Georgia
Dycom Investments, Inc.
100
VCI Construction, LLC
Delaware
Dycom Investments, Inc.
100
VCI Utility Services Holdings, LLC
Delaware
Dycom Investments, Inc.
100
VCI Utility Services, LLC
Delaware
VCI Utility Services Holdings, LLC
100






--------------------------------------------------------------------------------

Subsidiary
Jurisdiction
Equity Interest Holder
Percent
Ownership
(%)
White Mountain Cable Construction, LLC
Delaware
Dycom Investments, Inc.
100
Immaterial Domestic Subsidiary - Non-Guarantors
Alabama Broadband, LLC
Delaware
Dycom Investments, Inc.
100
Dycom Aviation, LLC
Delaware
Dycom Investments, Inc.
100
NCS, LLC
Delaware
Dycom Investments, Inc.
100
North Sky Telecom, Inc.
Delaware
Dycom Investments, Inc.
100
RJE Canada, Inc.
Delaware
Dycom Investments, Inc.
100
UNTRA Express, LLC
Delaware
Dycom Aviation, LLC
100
Immaterial Foreign Subsidiaries
North Sky Telecom ULC
British Columbia Canada
North Sky Telecom, Inc.
100
RJE Canada, ULC
Alberta Canada
RJE Canada, Inc.
100
Unrestricted Subsidiaries
CertusView Solutions, LLC
Delaware
Dycom Investments, Inc.
100
CertusView Technologies, LLC
Delaware
Dycom Investments, Inc.
100
Gardens Capital Management, LLC
Delaware
Dycom Investments, Inc.
100



 
 
 

--------------------------------------------------------------------------------

Schedule 8.01
 
INDEBTEDNESS EXISTING ON THE CLOSING DATE
 
1)          Lost Instrument Bond in the amount of $160,000.00.
 
2)          Indebtedness incurred in connection with the Liens described in
Schedule 8.02.


3)          Indebtedness incurred under the 2021 Convertible Notes.
 
 

 

--------------------------------------------------------------------------------

Schedule 8.02
EQUIPMENT LIENS
 
Equipment Liens listed below and any extension, renewal, refinancing, refunding
or replacement thereof:
Debtor
Secured Party
Filing Number
Date of Filing
Collateral
C-2 Utility Contractors, LLC
Les Schwab Warehouse Center, Inc.
2005 3345544
10/27/2005
Equipment Lease
Cablecom, LLC
Les Schwab Warehouse Center, Inc.
2006 63377975
9/29/2006
Equipment Lease
Cablecom, LLC
U.S. Bank Equipment Finance
2015 1261501
3/25/2015
Equipment Lease
Cablecom, LLC
U.S. Bank Equipment Finance
2018 3346257
5/16/2018
Equipment Lease
ClearLight Technologies, LLC
Electro Rent Corporation
830987500029
6/23/2015
Equipment Lease
Dycom Industries, Inc.
U.S. Bank Equipment Finance
2016 08970440
9/26/2016
Equipment Lease
Ervin Cable Construction, LLC
Brandeis Machinery & Supply Company
2016 3344775
6/3/2016
Equipment Lease
Ervin Cable Construction, LLC
Datamax of Kansas City
2017 3487938
5/26/2017
Equipment Lease
Ervin Cable Construction, LLC
Datamax of Kansas City
2017 3488043
5/26/2017
Equipment Lease
Golden State Utility Co.
Les Schwab Warehouse Center, Inc.
2009 4084635
12/21/2009
Equipment Lease
Lambert’s Cable Splicing Company, LLC
U.S. Bank Equipment Finance, a Division of U.S. Bank National Association
2015 1554889
4/13/2015
Equipment Lease
Lambert’s Cable Splicing Company, LLC
U.S. Bank Equipment Finance
2015 5025241
10/29/2015
Equipment Lease
Lambert’s Cable Splicing Company, LLC
U.S. Bank Equipment Finance
2016 0073260
1/5/2016
Equipment Lease
Niels Fugal Sons Company, LLC
RDO Equipment Co.
2016 5913460
9/27/2016
Equipment Lease
Niels Fugal Sons Company, LLC
RDO Equipment Co.
2016 5914021
9/27/2016
Equipment Lease
Niels Fugal Sons Company, LLC
RDO Equipment Co.
2016 5914278
9/27/2016
Equipment Lease
Niels Fugal Sons Company, LLC
RDO Equipment Co.
2018 3083629
5/7/2018
Equipment Lease
Niels Fugal Sons Company, LLC
RDO Equipment Co.
2018 3534365
5/24/2018
Equipment Lease
Niels Fugal Sons Company, LLC
RDO Equipment Co.
2018 4381691
6/27/2018
Equipment Lease
North Sky Communications, Inc.
Les Schwab Warehouse Center, Inc.
2010 0335525
1/29/2010
Equipment Lease
North Sky Communications, Inc.
Vermeer Pacific
2014 2196533
6/5/2014
Equipment Lease
North Sky Communications, Inc.
Wells Fargo Financial Leasing, Inc.
2014 3615911
9/10/2014
Equipment Lease




--------------------------------------------------------------------------------



Debtor
Secured Party
Filing Number
Date of Filing
Collateral
Prince Telecom, LLC
Les Schwab Warehouse Center, Inc.
2012 0069478
1/6/2012
Equipment Lease
Prince Telecom, LLC
U.S. Bank Equipment Finance
2014 2916062
7/22/2014
Equipment Lease
RJE Telecom, LLC
GreatAmerica Financial Services Corporation
2017 2283783
4/7/2017
Equipment Lease
TelCom Construction, Inc.
Ditch Witch of Minnesota & Iowa
879474700020
3/17/2016
Equipment Lease
TelCom Construction, Inc.
Ditch Witch of Minnesota & Iowa
879638800027
3/18/2016
Equipment Lease
TelCom Construction, Inc.
Ditch Witch of Minnesota & Iowa
879654300024
3/18/2016
Equipment Lease
TelCom Construction, Inc.
Ditch Witch of Minnesota & Iowa
879658700020
3/18/2016
Equipment Lease
TelCom Construction, Inc.
Ditch Witch of Minnesota & Iowa
879660900020
3/18/2016
Equipment Lease
TelCom Construction, Inc.
Ditch Witch of Minnesota & Iowa
879663800028
3/18/2016
Equipment Lease
TelCom Construction, Inc.
Ditch Witch of Minnesota & Iowa
879679100021
3/18/2016
Equipment Lease
TelCom Construction, Inc.
Ditch Witch of Minnesota, Inc.
891630400029
6/10/2016
Equipment Lease
TelCom Construction, Inc.
Ditch Witch of Minnesota, Inc.
891636800021
6/10/2016
Equipment Lease
TelCom Construction, Inc.
Ditch Witch of Minnesota, Inc.
891643000026
6/10/2016
Equipment Lease
TelCom Construction, Inc.
Ditch Witch of Minnesota, Inc.
891659600022
6/10/2016
Equipment Lease
TelCom Construction, Inc.
Ditch Witch of Minnesota, Inc.
891663100021
6/10/2016
Equipment Lease
TelCom Construction, Inc.
RDO Equipment Co.
993218900558
1/9/2018
Equipment Lease
Tesinc, LLC
CIT Bank, N.A.
2017 6911595
10/17/2017
Equipment Lease
Texstar Enterprises, Inc.
RDO Equipment Co.
17-0035736335
10/23/2017
Equipment Lease
Texstar Enterprises, Inc.
RDO Equipment Co.
17-0035737609
10/23/2017
Equipment Lease
Texstar Enterprises, Inc.
RDO Equipment Co.
17-0035738973
10/23/2017
Equipment Lease
Texstar Enterprises, Inc.
RDO Equipment Co.
17-0035740774
10/23/2017
Equipment Lease
Texstar Enterprises, Inc.
RDO Equipment Co.
17-0035743323
10/23/2017
Equipment Lease
Texstar Enterprises, Inc.
RDO Equipment Co.
17-0035745729
10/23/2017
Equipment Lease
Texstar Enterprises, Inc.
RDO Equipment Co.
17-0035750179
10/23/2017
Equipment Lease
Texstar Enterprises, Inc.
RDO Equipment Co.
17-0035751685
10/23/2017
Equipment Lease
Texstar Enterprises, Inc.
RDO Equipment Co.
17-0035754092
10/23/2017
Equipment Lease
Underground Specialties, LLC
Les Schwab Warehouse Center, Inc.
2007 0960574
3/14/2007
Equipment Lease






--------------------------------------------------------------------------------

Schedule 8.05
 
INVESTMENTS EXISTING ON THE CLOSING DATE
 
The Investments as of the Closing Date in the following Subsidiaries:


Unrestricted Subsidiaries:
 
CertusView Technologies, LLC
US $92,869,929
   
CertusView Solutions, LLC
US $959,000
   
Gardens Capital Management, LLC
US $4,000,000

 
 
Foreign Subsidiaries:
 
RJE Canada, ULC
US $823,655
   
North Sky Telecom, ULC
US $878,569

 
 
Restricted Subsidiaries:


Investments constituting ownership of the non-Guarantor Restricted Subsidiaries
as set forth on Schedule 6.11.
 
 
 

--------------------------------------------------------------------------------

Schedule 11.02
 
CERTAIN ADDRESSES FOR NOTICES
 
1.          Addresses for Credit Parties:
 
Care of:
Dycom Industries, Inc.
11780 U.S. Highway 1 Suite 600
Palm Beach Gardens, FL 33408
 
Website of Credit Parties: www.dycomind.com
 
2.          Addresses for Administrative Agent, Swingline Lender and L/C Issuer:
 
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
 
Bank of America, N.A.
2380 Performance Drive
Mail Code: TX2-984-03-23
Richardson, TX 75082
Attention: Jatinder Singh
Telephone: (469) 201-0898
Telecopier: (214) 290-9428
Electronic Mail:  jsingh57@baml.com
Account No.:  #############
Ref:  Dycom Industries, Inc.
ABA# #########
 
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
555 California Street, 4th Floor
Mail Code: CA5-704-04-09
San Francisco, CA 94104
Attention:  Aamir Saleem
Telephone:  (415) 436-2769
Telecopier:  (415) 503-5089
Electronic Mail:  aamir.saleem@baml.com
 
L/C Issuer:
 
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Michael A. Grizzanti
Telephone:  (570) 496-9621
Telecopier:  (800) 755-8743
Electronic Mail:  Michael.A.Grizzanti@baml.com
 


 



--------------------------------------------------------------------------------

 
Swingline Lender:
 
Bank of America, N.A.
2380 Performance Drive
Mail Code: TX2-984-03-23
Richardson, TX 75082
Attention: Jatinder Singh
Telephone: (469) 201-0898
Telecopier: (214) 290-9428
Electronic Mail:  jsingh57@baml.com
Account No.:  #############
Ref:  Dycom Industries, Inc.
ABA# #########
 


 
 
 

--------------------------------------------------------------------------------

Exhibit 2.01(c)


[FORM OF] LENDER JOINDER AGREEMENT




THIS LENDER JOINDER AGREEMENT (this “Agreement”), dated as of _______ __, 20__,
to the Credit Agreement referenced below is by and among [NEW LENDER] (the “New
Lender”), DYCOM INDUSTRIES, INC., a Florida corporation (the “Borrower”), the
Guarantors, [[BANK OF AMERICA, N.A.][other L/C Issuer], as L/C Issuer], [BANK OF
AMERICA, N.A., as Swingline Lender] and BANK OF AMERICA, N.A., as Administrative
Agent.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.


W I T N E S S E T H


WHEREAS, pursuant to that Amended and Restated Credit Agreement, dated as of
October 19, 2018 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, the Lenders have agreed
to provide the Borrower with a revolving credit facility and term loan
facilities;


WHEREAS, pursuant to Section 2.01(c) of the Credit Agreement, the Borrower has
requested that the New Lender provide a portion of an Incremental Credit
Facility under the Credit Agreement; and


WHEREAS, the New Lender has agreed to provide a portion of such Incremental
Credit Facility on the terms and conditions set forth herein and to become a
“Lender” under the Credit Agreement in connection therewith;


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.          Capitalized terms used but not defined herein shall have the meaning
provided to such terms in the Credit Agreement.


2.          The New Lender hereby agrees to provide a [Revolving Commitment]
[Term Loan Commitment] to the Borrower in an amount [up to its Revolving
Commitment] [equal to its Term Loan Commitment] set forth on Schedule 2.01
attached hereto.  The New Lender’s Applicable Percentage of the [Aggregate
Revolving Commitments] [aggregate amount of Term Loan Commitments] as of the
date hereof shall be as set forth on Schedule 2.01 attached hereto.  The
existing Schedule 2.01 to the Credit Agreement shall be deemed to be amended to
include the information set forth on Schedule 2.01 attached hereto.


[3.          The New Lender shall be deemed to have purchased, without recourse,
a risk participation from each of the applicable L/C Issuers in all Letters of
Credit issued by it under the Credit Agreement (including Existing Letters of
Credit) and the obligations arising thereunder in an amount equal to its
Applicable Percentage of the obligations under such Letters of Credit, and shall
absolutely, and unconditionally assume, and be obligated to pay to the L/C
Issuer and discharge when due as provided in the Credit Agreement, its
Applicable Percentage of the obligations arising under such Letters of Credit.]


[4.          The New Lender shall be deemed to have purchased, without recourse,
a risk participation from the Swingline Lender in all Swingline Loans made by it
under the Credit Agreement and the obligations arising thereunder in an amount
equal to its Applicable Percentage of the obligations under such Swingline
Loans, and shall absolutely and unconditionally assume, and be obligated to pay
to the Swingline


--------------------------------------------------------------------------------

Lender and discharge when due as provided in the Credit Agreement, its
Applicable Percentage of the obligations arising under such Swingline Loans.]
 
5.          The New Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the date
hereof, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and, based on such
information, has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender and (v) attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement (including pursuant to Section 3.01(e) of the Credit
Agreement), duly completed and executed by the New Lender; and (b) agrees that
it will (i) independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents and (ii) perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.


[6.          TERMS APPLICABLE TO THE TERM LOAN SUCH AS AMORTIZATION, APPLICABLE
RATE, ETC.]


7.          Each of the Credit Parties agrees that, as of the date hereof, the
New Lender shall (a) be a party to the Credit Agreement, (b) be a “Lender” for
all purposes of the Credit Agreement and the other Credit Documents and (c) have
the rights and obligations of a Lender under the Credit Agreement and the other
Credit Documents.


8.          The address of the New Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
the New Lender to the Administrative Agent.


9.          This Agreement may be executed in any number of counterparts and by
the various parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one contract.  Delivery of an executed counterpart of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”) 
shall be effective as delivery of a manually executed counterpart of this
Agreement.


10.          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


NEW LENDER:
[NEW LENDER]
 
 
By: ___________________________________
Name:
Title:
 
BORROWER:
DYCOM INDUSTRIES, INC.,
a Florida corporation
 
 
By: ___________________________________
Name:
Title:





GUARANTORS:
[LIST ALL GUARANTORS AS OF DATE OF EXECUTION]
 
 
By: ___________________________________
Name:
Title:
 



Accepted and Agreed:


BANK OF AMERICA, N.A.,
as Administrative Agent


By: _________________________
Name:
Title:


[Consented to:


[L/C Issuer(s)]


By: ________________________
Name:
Title:


BANK OF AMERICA, N.A.,
as Swingline Lender




By: ________________________
Name:
Title:]





--------------------------------------------------------------------------------

Schedule 2.01 to Lender Joinder Agreement


LENDERS AND COMMITMENTS




Lender
Revolving Commitment
Applicable Percentage of Aggregate Revolving
Commitments
Term Loan Commitment
Applicable Percentage of
Term Loan Commitments
                                                                               
         
Total:
       




 
 

--------------------------------------------------------------------------------

Exhibit 2.02


[FORM OF] LOAN NOTICE


Date:  ___________, _____




To:          Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 19, 2018 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among Dycom Industries, Inc., a Florida corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.


The undersigned hereby requests (select one):


☐          A Borrowing of [Revolving][Term] Loans


☐          A conversion or continuation of [Revolving][Term] Loans



1.
On ______________ (a Business Day).




2.
In the amount of $______________.1




3.
Comprised of [Base Rate Loans][Eurodollar Rate Loans].




[4.
For Eurodollar Rate Loans:  with an Interest Period of [1, 2, 3 or 6] months.]



With respect to such Borrowing, the Borrower hereby represents and warrants that
(a) such request complies with the requirements of Section 2.01 of the Credit
Agreement and (b) each of the conditions set forth in (i) Section 5.02(a) of the
Credit Agreement and (ii) Section 5.01 of the Credit Agreement, solely with
regard to the initial Request for Credit Extension on the Closing Date, have
been satisfied or waived in accordance with Section 11.01 of the Credit
Agreement on and as of the date of such Borrowing.
 
 
DYCOM INDUSTRIES, INC.,
a Florida corporation
           
By:
   
Name:
 
Title:





--------------------------------------------------------------------------------

1 In the case of a Borrowing of, or conversion to, Eurodollar Rate Loans, not
less than $5,000,000 or a whole multiple of $1,000,000 in excess thereof and in
the case of a Borrowing of, or conversion to, Base Rate Loans, not less than
$1,000,000 or a whole multiple of $500,000 in excess thereof.
 
 

--------------------------------------------------------------------------------

Exhibit 2.03


[FORM OF] LETTER OF CREDIT REPORT


TO:          Bank of America, N.A., as Administrative Agent



RE:
Amended and Restated Credit Agreement, dated as of October 19, 2018 (as amended,
restated, amended and restated, modified, supplemented, increased or extended
from time to time, the “Credit Agreement”), by and among Dycom Industries, Inc.,
a Florida corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer.  Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.



DATE:          [Date]

--------------------------------------------------------------------------------



The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of Section
2.03(m) of the Credit Agreement.


The L/C Issuer plans to issue, amend, renew, increase or extend the following
Letter(s) of Credit on [insert date].


 
L/C No.
Maximum Face
Amount
Current Face
Amount
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
                                                                       



[The L/C Issuer made a payment, with respect to L/C No. _______, on [insert
date] in the amount of [$]_____________].


[The Borrower failed to reimburse the L/C Issuer for a payment made in the
amount of [$][insert amount of such payment] pursuant to L/C No. ______ on
[insert date of such failure], with respect to L/C No. _______.]


Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.
 


 
L/C No.
Maximum Face
Amount
Current Face
Amount
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
                                                     

 


--------------------------------------------------------------------------------

                 



Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
 
 
[L/C ISSUER],
as L/C Issuer
           
By:
    Name:  


--------------------------------------------------------------------------------

Exhibit 2.04


[FORM OF] SWINGLINE LOAN NOTICE


Date: __________, 20__


To:          Bank of America, N.A., as Swingline Lender


Cc:          Bank of America, N.A., as Administrative Agent



Re:
Amended and Restated Credit Agreement, dated as of October 19, 2018 (as amended,
restated, amended and restated, modified, supplemented, increased or extended
from time to time, the “Credit Agreement”), by and among Dycom Industries, Inc.,
a Florida corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer.  Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.



Ladies and Gentlemen:


The undersigned hereby requests a Swingline Loan:


1.          On __________          , 20__ (a Business Day).


2.          In the amount of $__________.1


With respect to such Borrowing of Swingline Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 5.02(a) of the
Credit Agreement have been satisfied on and as of the date of such Borrowing of
Swingline Loans.
 
 
DYCOM INDUSTRIES, INC.,
a Florida corporation
           
By:
   
Name:
 
Title:


 


 

--------------------------------------------------------------------------------

1 In an amount not less than $100,000 or a whole multiple of $100,000 in excess
thereof.

--------------------------------------------------------------------------------

Exhibit 2.05


[FORM OF] NOTICE OF LOAN PREPAYMENT
 

TO:
Bank of America, N.A., as Administrative Agent

 

RE:
Amended and Restated Credit Agreement, dated as of October 19, 2018 (as amended,
restated, amended and restated, modified, supplemented, increased or extended
from time to time, the “Credit Agreement”), by and among Dycom Industries, Inc.,
a Florida corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer.  Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

DATE:
[Date]

 


The undersigned Borrower hereby notifies the Administrative Agent that on
_____________1 pursuant to the terms of Section 2.05(a) of the Credit Agreement,
the undersigned Borrower intends to prepay the following Loans as more
specifically set forth below:


☐          Voluntary prepayment of [Revolving Loans][Term Loans][Swingline
Loans]2 in the following amount(s):


☐          Eurodollar Rate Loans: $___________________3
Applicable Interest Period: __________________


☐          Base Rate Loans:  $_________________4


[This Notice of Loan Prepayment is contingent upon the consummation or
occurrence of [insert description of transaction or event].


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this notice.
 
 
DYCOM INDUSTRIES, INC.,
a Florida corporation
           
By:
   
Name:
 
Title:




--------------------------------------------------------------------------------

1Specify date of such prepayment.
 
2 Any prepayment of Swingline Loans shall be in a minimum principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).
 
3Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).
 
4Any prepayment of Base Rate Loans (other than Swingline Loans) shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or if less, the entire principal amount thereof outstanding).
 

--------------------------------------------------------------------------------

Exhibit 2.11(a)-1


[FORM OF] [AMENDED AND RESTATED] REVOLVING NOTE


[Date]


FOR VALUE RECEIVED, the undersigned, DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”), hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to
________________ or its registered assigns (the “Lender”) in accordance with the
terms and conditions of the Credit Agreement (as defined below) at the
Administrative Agent’s Office in Dollars and in immediately available funds, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the undersigned pursuant to Section 2.01(a) of the Credit Agreement (as defined
below).  The undersigned further agrees to pay interest in like money at the
Administrative Agent’s Office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement (as defined below).


This [Amended and Restated] Revolving Note [(this “Revolving Note”)] is one of
the Revolving Notes referred to in the Amended and Restated Credit Agreement,
dated as of October 19, 2018 (as amended, restated, amended and restated,
modified, supplemented, increased or extended from time to time, the “Credit
Agreement”), by and among the Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer, and the holder is
entitled to the benefits thereof and is secured by the Collateral.  This
Revolving Note may be prepaid in whole or in part subject to the terms and
conditions provided in the Credit Agreement.  Terms used but not otherwise
defined herein shall have the meanings provided in the Credit Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note may
be declared to be immediately due and payable, as provided in the Credit
Agreement, without diligence, presentment, demand, protest, or any notice of any
kind.  If any amount is not paid in full when due hereunder (whether due at any
stated or accelerated maturity or otherwise) such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (before as well as after judgment) computed at the applicable per
annum rate set forth in the Credit Agreement.


All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, endorser or otherwise, hereby waive diligence,
presentment, demand, protest and all other notices of any kind.


THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[This Revolving Note amends and restates, and is given in replacement for, and
not in payment of, that certain Revolving Note dated as of [December 3,
2012][April 24, 2015] (the “Original Note”), given by the Borrower in favor of
the Lender and is in no way intended, and shall not be deemed or construed, to
constitute a novation of the Original Note.  This Revolving Note supersedes the
Original Note in all respects and, upon the execution and delivery by the
Borrower of this Revolving Note, the Original Note shall have no further force
and effect.]


This Revolving Note may, upon execution, be delivered by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”), which shall be deemed for all
purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed by its duly authorized officer as of the day and year first above
written.
 
 
DYCOM INDUSTRIES, INC.,
a Florida corporation
           
By:
   
Name:
 
Title:


 
 
 

--------------------------------------------------------------------------------

 
Exhibit 2.11(a)-2


[FORM OF] [AMENDED AND RESTATED] SWINGLINE NOTE


[Date]


FOR VALUE RECEIVED, the undersigned, DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”), hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to
________________ or its registered assigns (the “Swingline Lender”) in
accordance with the terms and conditions of the Credit Agreement (as defined
below) at the Administrative Agent’s Office in Dollars and in immediately
available funds, the aggregate unpaid principal amount of all Swingline Loans
made by the Lender to the undersigned pursuant to Section 2.04 of the Credit
Agreement (as defined below).  The undersigned further agrees to pay interest in
like money at the Administrative Agent’s Office on the unpaid principal amount
hereof and, to the extent permitted by law, accrued interest in respect hereof
from time to time from the date hereof until payment in full of the principal
amount hereof and accrued interest hereon, at the rates and on the dates set
forth in the Credit Agreement (as defined below).


This [Amended and Restated] Swingline Note [(this “Swingline Note”)] is the
Swingline Note referred to in the Amended and Restated Credit Agreement, dated
as of October 19, 2018 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, and the holder is
entitled to the benefits thereof and is secured by the Collateral.  This
Swingline Note may be prepaid in whole or in part subject to the terms and
conditions provided in the Credit Agreement.  Terms used but not otherwise
defined herein shall have the meanings provided in the Credit Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Note may
be declared to be immediately due and payable, as provided in the Credit
Agreement, without diligence, presentment, demand, protest, or any notice of any
kind.  If any amount is not paid in full when due hereunder (whether due at any
stated or accelerated maturity or otherwise) such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (before as well as after judgment) computed at the applicable per
annum rate set forth in the Credit Agreement.


All parties now and hereafter liable with respect to this Swingline Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[This Swingline Note amends and restates, and is given in replacement for, and
not in payment of, that certain Swingline Note dated as of December 3, 2012 (the
“Original Note”), given by the Borrower in favor of the Lender and is in no way
intended, and shall not be deemed or construed, to constitute a novation of the
Original Note.  This Swingline Note supersedes the Original Note in all respects
and, upon the execution and delivery by the Borrower of this Swingline Note, the
Original Note shall have no further force and effect.]


This Swingline Note may, upon execution, be delivered by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”), which shall be deemed for all
purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be duly
executed by its duly authorized officer as of the day and year first above
written.
 
 
DYCOM INDUSTRIES, INC.,
a Florida corporation
           
By:
   
Name:
 
Title:

 
 
 
 
 

--------------------------------------------------------------------------------

Exhibit 2.11(a)-3


[FORM OF] [AMENDED AND RESTATED] TERM NOTE


[Date]


FOR VALUE RECEIVED, the undersigned, DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”), hereby unconditionally promises to pay to
________________ or its registered assigns (the “Lender”) in accordance with the
terms and conditions of the Credit Agreement (as defined below) at the
Administrative Agent’s Office in Dollars and in immediately available funds, the
aggregate unpaid principal amount of all Term Loans made by the Lender to the
undersigned pursuant to Section 2.01(b) of the Credit Agreement referred to
below.  The undersigned further agrees to pay interest in like money at the
Administrative Agent’s Office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement (as defined below).


This [Amended and Restated] Term Note [(this “Term Note”)] is one of the Term
Notes referred to in the Amended and Restated Credit Agreement, dated as of
October 19, 2018 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, and the holder is
entitled to the benefits thereof and is secured by the Collateral.  This Term
Note may be prepaid in whole or in part subject to the terms and conditions
provided in the Credit Agreement. Terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Term Note may be
declared to be immediately due and payable, as provided in the Credit Agreement,
without diligence, presentment, demand, protest, or any notice of any kind.  If
any amount is not paid in full when due hereunder (whether due at any stated or
accelerated maturity or otherwise) such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(before as well as after judgment) computed at the applicable per annum rate set
forth in the Credit Agreement.


All parties now and hereafter liable with respect to this Term Note, whether
maker, principal, surety, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.


THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


[This Term Note amends and restates, and is given in replacement for, and not in
payment of, that certain Term Note dated as of [December 3, 2012][April 24,
2015] (the “Original Note”), given by the Borrower in favor of the Lender and is
in no way intended, and shall not be deemed or construed, to constitute a
novation of the Original Note. This Term Note supersedes the Original Note in
all respects and, upon the execution and delivery by the Borrower of this Term
Note, the Original Note shall have no further force and effect.]


This Term Note may, upon execution, be delivered by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”), which shall be deemed for all
purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be duly executed
by its duly authorized officer as of the day and year first above written.
 
 
DYCOM INDUSTRIES, INC.,
a Florida corporation
           
By:
   
Name:
 
Title:

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 2.16


[FORM OF]
AUCTION PROCEDURES


This Outline is intended to summarize certain basic terms of the reverse Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 2.16 of the Credit Agreement, of which this Exhibit 2.16 is a part. 
It is not intended to be a definitive list of all of the terms and conditions of
a reverse Dutch auction and all such terms and conditions shall be set forth in
the applicable Auction Procedures set for each Auction (the “Offer Documents”). 
The Administrative Agent, the Auction Managers, or any of their respective
Affiliates may tender Return Bids (as defined below) and be a participating
Lender on the same terms and conditions set forth in this Outline and the
applicable Offer Document, and such participation may not be deemed a
recommendation to any Lender to submit a Return Bid or to take part in this or
any other offer.  Capitalized terms not otherwise defined in this Outline have
the meanings assigned to them in the Credit Agreement.
 
Summary.  Any Credit Party may conduct one or more Auctions in order to purchase
Term Loans of all tranches or any individual tranche of Term Loans at its sole
discretion.  No Auction may be commenced for a tranche of Term Loans if any
other Auction has been previously commenced for the same tranche of Term Loans
and not yet completed, terminated or expired.  Two separate Auctions for the
same tranche of Term Loans may not be commenced on the same day.
 
Notice Procedures.  In connection with each Auction, the applicable Credit Party
will notify the applicable Auction Manager (for distribution to all Lenders)
prior to 1:00 p.m.  New York time on the date on which such Credit Party
proposes to commence such Auction of the Term Loans that will be the subject of
the Auction (an “Auction Notice”).  Each Auction Notice shall contain (i) the
maximum principal face amount of Term Loans such Credit Party is willing to
purchase in the Auction (the “Auction Amount”), which shall be no less than
$5,000,000 or an integral multiple of $500,000 in excess thereof; (ii) the range
of discounts to par (the “Discount Range”), expressed as a range of prices per
$1,000 (in increments of $5), at which such Credit Party would be willing to
purchase Term Loans in the Auction; (iii) the applicable tranche or tranches of
Term Loans such Credit Party is willing to purchase in the Auction; and (iv) the
date on which the Auction will conclude, on which date Return Bids (defined
below) will be due by 1:00 p.m. New York time, as such date and time may be
extended (such time, the “Expiration Time”) for a period not exceeding ten (10)
Business Days upon notice by such Credit Party to the applicable Auction Manager
not less than twenty-four (24) hours before the original Expiration Time;
provided, however, that only one (1) extension per Auction shall be permitted. 
An Auction shall be regarded as a “Failed Auction” in the event that either
(x) such Credit Party withdraws such Auction in accordance with the terms hereof
or (y) the Expiration Time occurs with no Return Bids having been received.  In
the event of a Failed Auction, such Credit Party shall not be permitted to
deliver a new Auction Notice prior to the date occurring three (3) Business Days
after such withdrawal or Expiration Time, as the case may be.
 
Reply Procedures.  In connection with any Auction, each Lender holding Term
Loans of the applicable tranche or tranches wishing to participate in such
Auction shall, prior to the Expiration Time, provide the applicable Auction
Manager with a notice of participation (the “Return Bid”) which shall specify
(i) a discount to par that must be expressed as a price per $1,000 (in
increments of $5) of Term Loans (the “Reply Price”) within the Discount Range
and (ii) the principal amount of Term Loans of the applicable tranche or
tranches, in an amount not less than $1,000,000 (or such lesser amount as shall
constitute the aggregate amount of the Term Loans of such tranche of the
assigning Lender), that such Lender is willing to offer for sale at its Reply
Price (the “Reply Amount”); provided, that Lender may submit a Reply Amount that
is less than the minimum amount and incremental amount requirements described
above only if the Reply Amount comprises the entire amount of the relevant
tranche of Term Loans held by such Lender. Lenders may only submit one (1)
Return Bid per Auction but each Return Bid may contain up to three (3) component
bids, each of which may result in a separate Qualifying Bid (as defined below)
and each of which will not be contingent on any other component bid submitted by
such
 

--------------------------------------------------------------------------------

Lender resulting in a Qualifying Bid.  In addition to the Return Bid, the
participating Lender must execute and deliver, to be held by the applicable
Auction Manager, the Assumption Agreement in the form included in the Offer
Document.  The applicable Credit Party will not have any obligation to purchase
any Term Loans at a price that is outside of the applicable Discount Range, nor
will any Return Bids (including any component bids specified therein) submitted
at a price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price (as defined below).
 
Acceptance Procedures.  Based on the Reply Prices and Reply Amounts received by
the applicable Auction Manager, such Auction Manager, in consultation with the
applicable Credit Party, will calculate the lowest purchase price (the
“Applicable Threshold Price”) for the Auction within the Discount Range for the
Auction that will allow such Credit Party to complete the Auction by purchasing
the full Auction Amount (or such lesser amount of Term Loans for which such
Credit Party has received Return Bids within the Discount Range). The applicable
Credit Party shall purchase Term Loans from each Lender whose Return Bid
contains a Reply Price that is equal to or less than the Applicable Threshold
Price (each, a “Qualifying Bid”).  All principal amounts of Term Loans included
in Return Bids received at a Reply Price that is equal to or lower than the
Applicable Threshold Price will be purchased at the applicable Reply Price up to
the Applicable Threshold Price, subject to proration as described below.
 
Proration Procedures.  All Term Loans of the relevant tranche offered in Return
Bids (or, if applicable, any component bid thereof) constituting Qualified Bids
at or lower than the Applicable Threshold Price will be purchased at the
applicable Reply Price up to the Auction Amount; provided that if the aggregate
principal amount of all Term Loans for which Qualifying Bids have been submitted
in any given Auction at or lower than the Applicable Threshold Price would
exceed the Auction Amount, then the applicable Credit Party shall purchase the
Term Loans tendered by the Lenders below the Applicable Threshold Price first,
and then to the extent of the remaining amounts under the Auction Amount, such
Credit Party will purchase the Term Loans tendered by the Lenders at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount up to the Auction Amount. No Return Bids (or
any component thereof) will be accepted above the Applicable Threshold Price.
 
Notification Procedures.  The applicable Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet site (including an IntraLinks or such other electronic
workspace reasonably acceptable to the Borrower) in accordance with such Auction
Manager’s standard dissemination practices by 4:00 p.m.  New York time on the
same Business Day as the date the Return Bids were due.  The applicable Auction
Manager will insert the amount of Term Loans to be assigned and the applicable
settlement date onto each applicable Assumption Agreement received in connection
with a Qualifying Bid.  Upon request of the submitting Lender, the applicable
Auction Manager will promptly return any Assumption Agreement received in
connection with a Return Bid that is not a Qualifying Bid.
 
Additional Procedures.  Once initiated by an Auction Notice, the applicable
Credit Party may withdraw an Auction only in the event that, as of such time, no
Return Bid has been received by the applicable Auction Manager, provided that
such Credit Party’s obligation to purchase Term Loans from any Lender shall be
conditioned on (i) such Lender making the representations and warranties set
forth in the Assumption Agreement and (ii) there being no pending actions, suits
or proceedings pending or threatened in writing that seek to enjoin such
Auction.  Furthermore, in connection with any Auction, upon submission by a
Lender of a Return Bid, such Lender will not have any withdrawal rights.  Any
Return Bid (including any component bid thereof) delivered to the applicable
Auction Manager may not be modified, revoked, terminated or cancelled by a
Lender.  However, an Auction may become void if the conditions to the purchase
of Term Loans by the applicable Credit Party required by the terms and
conditions of Section 2.16 of the Credit Agreement are not met.  The purchase
price for each purchase of Term Loans in accordance with Section 2.16 of the
Credit Agreement shall be paid directly by the applicable Credit Party, in each
case directly to the respective assigning Lender on a settlement date as
determined by the applicable
 

--------------------------------------------------------------------------------

Auction Agent in consultation with the Borrower (which shall be no later than
five (5) Business Days after the date Return Bids are due).
 
 

--------------------------------------------------------------------------------

Annex A to Exhibit 2.16
 
AUCTION NOTICE
[Credit Party Letterhead]
 
[Auction Manager]
Attention:  [___]
Fax No.:   [____]
Email:  [______]
 
Re:  Loan Auction
 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 19, 2018 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among by and among Dycom Industries, Inc. (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer.  Capitalized terms used but not defined herein have the meanings
given to such terms in the Credit Agreement.
 
[NAME OF ASSIGNEE] (the “Purchaser”) hereby gives notice to the Lenders that it
desires to conduct the following Auction:
 

·
Auction Amount:  $[______]

 

·
Discount Range:  Not less than $[_] nor greater than $[___] per $1,000 principal
amount of Term Loans.

 
The Purchaser acknowledges that this Auction Notice may not be withdrawn other
than in accordance with the Auction Procedures.  The Auction shall be
consummated in accordance with the Auction Procedures with each Return Bid due
by 1:00 p.m. (New York time) on [_________ __, ____].
 

  Very truly yours,    
 
[NAME OF ASSIGNEE]
           
By:
     
Name:
   
Title:
 
 
 
 

 
 

--------------------------------------------------------------------------------

Annex B to Exhibit 2.16
 
RETURN BID
 
[Auction Manager]
Attention:  [___]
Fax No.:   [____]
Email:  [______]
 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 19, 2018 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among by and among Dycom Industries, Inc. (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer.  Capitalized terms used but not defined herein have the meanings
given to such terms in the Credit Agreement.
 
The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid1:
 
The purchase price of any Term Loans that are assigned pursuant to an Assumption
Agreement is requested to be disbursed to the undersigned Lender’s account with
[____________] (Account No. [         ]).
 
The undersigned Lender acknowledges that the submission of this Return Bid along
with an executed Assumption Agreement, to be held in escrow by the Auction
Manager, obligates the Lender to sell the entirety or its pro rata portion of
the Reply Amount in accordance with the Auction Procedures, as applicable.
 
Reply Price
 
Reply
 
Amount
(price per $1,000)
       
$
 
$
   
$
 
$
   
$
 
$
   

 

  Very truly yours,    
 
[NAME OF LENDER]
           
By:
     
Name:
   
Title:
 
 
 
 



--------------------------------------------------------------------------------

1          Lender may submit up to three component bids but need not submit more
than one.  The sum of Lender’s bid(s) may not exceed the aggregate principal
face amount of Term Loans held by it.
 
 

--------------------------------------------------------------------------------

 
Annex C to Exhibit 2.16 to
Credit Agreement
 
[FORM OF] ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Auction Manager as contemplated in the Auction Procedures, all of the Assignor’s
rights and obligations as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.
Assignor:
_______________
   
Assignor [is][is not] a Defaulting Lender
     
2.
Assignee:
_______________
     
3.
Borrower:
Dycom Industries, Inc., a Florida corporation
     
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement
     
5.
Credit Agreement:
Amended and Restated Credit Agreement, dated as of October 19, 2018 (as amended,
restated, amended and restated, modified, supplemented, increased or extended
from time to time), by and among the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer.
     
6.
Assignor’s Interest under the Credit Agreement:
 




 
Aggregate Principal Face Amount of Term Loans of Assignor
 
Percentage of Term Loans of Assignor
Tranche [__] Term Loans
 
$____________________________
 
 
____________%
 
Tranche [__] Term Loans
 
$____________________________ 
 
 
 ____________%
 
Tranche [__] Term Loans
 
$____________________________ 
 
 
 ____________%
 




--------------------------------------------------------------------------------

7.
Assigned Interest1:

 
List below the Term Loans to be assigned by Assignor to Assignee subject to the
terms and conditions of the Auction, including, without limitation, the pro rata
reduction procedures set forth in the Auction Procedures.
 
Tranche
 
Reply Price with respect to Term Loans being tendered to Assignee (price per
$1,000 principal amount)2
 
Reply Amount
(principal face
amount of Term
Loans to be
Assigned to
Assignee at
relevant Reply
Price) (subject to
pro rata
reduction)3
 
Pro Rata
Principal Face
Amount of Term
Loans Assigned4
 
Percentage
Assigned of Term
Loans5
   
$____________
 
$____________
 
$____________
 
__________%
                     
$____________
 
$____________
 
$____________
 
__________%
                     
$____________
 
$____________
 
$____________
 
__________%

 
8.          Effective Date:  __________ __, 20__ [TO BE INSERTED BY AUCTION
MANAGER AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 



--------------------------------------------------------------------------------

1          Set forth, to at least 9 decimals, as a percentage of the Loans of
all Lenders thereunder.  To be completed by Assignor.
2          To be completed by Assignor.
3          To be completed by Assignor.  The sum of Lender’s Reply Amount(s) may
not exceed the aggregate principal face amount of Term Loans held by it.
4          To be completed by the Auction Manager, if necessary, based on the
proration procedures set forth in the Auction Procedures.
5          To be completed by the Auction Manager to at least 9 decimals as a
percentage of the Term Loans of all Lenders thereunder.
 

--------------------------------------------------------------------------------

9.
Notice and Wire Instructions

 
ASSIGNOR:
ASSIGNEE
   
[NAME OF ASSIGNOR]
[NAME OF ASSIGNEE]
   
Notices:
   
Notices:
                                           
Attention:
Attention:
Telecopier:
Telecopier:
   
with a copy to:
   
with a copy to:
                                           
Attention:
Attention:
Telecopier:
Telecopier:
   
Wire Instructions:
             




10.
The Assignor acknowledges and agrees that (i) tenders of the Term Loans will
constitute a binding agreement between the Assignor and the Assignee in
accordance with the terms and conditions of the Auction Procedures and the
Credit Agreement; (ii) validly tendered Term Loans will be deemed to have been
accepted by the Assignee to the extent such Term Loans are part of a Qualifying
Bid upon notification by the Auction Manager to the Assignor that such Term
Loans are part of a Qualifying Bid (subject to applicable proration in
accordance with the terms and conditions of the Auction); and (iii) it does not
have any withdrawal rights with respect to any tender of its Term Loans.

 
Subject to and effective upon the acceptance by the Assignee for purchase of the
principal amount of the Term Loans to be assigned by the Assignor to the
Assignee, the Assignor hereby irrevocably constitutes and appoints the Auction
Manager as the true and lawful agent and attorney-in-fact of the Assignor with
respect to such Term Loans, with full powers of substitution and revocation
(such power of attorney being deemed to be an irrevocable power coupled with an
interest) to complete or fill-in the blanks in this Assignment and Assumption
and deliver the completed Assignment and Assumption to the Assignee and the
Assignor.
 

--------------------------------------------------------------------------------

The Assignor acknowledges and agrees that tenders of its Term Loans pursuant to
the Auction Procedures constitute the Assignor’s acceptance of the terms and
conditions (including the proration procedures) contained in the Auction
Procedures, the Credit Agreement and this Assignment and Assumption.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 



   
ASSIGNOR
[NAME OF ASSIGNOR]
             
By:
     
Name:
   
Title:




   
ASSIGNEE
[NAME OF ASSIGNEE]
             
By:
     
Name:
   
Title:





Accepted:
 
[_______________________]
as Auction Manager
 
By:
 
 
 
Name:
 
 
Title:
 

 

--------------------------------------------------------------------------------

ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1.          The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) it [is][is not] a Defaulting Lender; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv)  the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
 
2.          The Assignee (a) represents and warrants that (i) it is legally
authorized to enter into this Assignment and Assumption and (ii) it does not
possess material non-public information with respect to Borrower and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such information)
and (b) agrees that it will be bound by the provisions of the Credit Agreement
and will perform in accordance with its terms all the obligations which by the
terms of the Credit Agreement are required to be performed by it.
 
3.          From and after the Effective Date, (a) the Assignee shall be a party
to the Credit Agreement bound by the provisions thereof until such time as the
Term Loans assigned hereunder are contributed to the Borrower for cancellation,
which shall be deemed to occur automatically without further action by any
Person on the Effective Date, and (b) the Assignor shall, to the extent provided
in this Assumption Agreement, relinquish its rights (including the right to
receive interest on the Term Loans assigned hereunder) and be released from its
obligations under the Credit Agreement.
 
4.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.
 



--------------------------------------------------------------------------------



EXHIBIT 3.01(e)-1


 [FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of October 19, 2018 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By: 
           
Name: 
             
Title:
           

 
Date: ________ __, 20[  ]
 

--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-2


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of October 19, 2018 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:
           
Name:
             
Title:
           

 
Date: ________ __, 20[  ]
 

--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-3


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of October 19, 2018 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:
           
Name:
             
Title:
           

 
Date: ________ __, 20[  ]
 

--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-4




[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of October 19, 2018 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:
           
Name:
             
Title:
           

 
Date: ________ __, 20[  ]
 

--------------------------------------------------------------------------------

Exhibit 5.01(d)


[FORM OF]
SECRETARY’S CERTIFICATE




Pursuant to Section 5.01(d) of that certain Amended and Restated Credit
Agreement, dated as of the date hereof (the “Credit Agreement”; terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Dycom Industries, Inc., a Florida corporation (the “Borrower”), [  
] (the “Company”), other Guarantors not party to this Secretary’s Certificate,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, the undersigned, [       
  ], being the [____________] of the Company, hereby certifies as follows:


1.          Attached hereto as Annex I is a true and complete copy of
resolutions duly adopted by the board of directors of the Company which (a)
approve and adopt the Credit Agreement and the transactions contemplated thereby
and (b) authorize the execution and delivery of the Credit Agreement and the
performance of the Credit Agreement and the other Credit Documents.  Such
resolutions have not in any way been rescinded or modified and have been in full
force and effect since their adoption to and including the date hereof; and such
resolutions are the only proceedings now in force relating to or affecting the
matters referred to therein.


2.          [Attached hereto as Annex II is a true and complete copy of the
[articles of incorporation][certificate of formation][certificate of limited
partnership] of the Company as certified by the appropriate governmental
authority of the state of incorporation or formation, and such [articles of
incorporation][certificate of formation][certificate of limited
partnership]][The [articles of incorporation][certificate of
formation][certificate of limited partnership] of the Company previously
delivered to the Administrative Agent on [___    ,       ]] [have][has] not been
amended, repealed, modified or restated since the date of certification by such
governmental authority and [are][is] in full force and effect on the date
hereof, and no action for any amendment thereto, or the dissolution of the
Company, has been taken since such date.]


3.          [Attached hereto as Annex III is a true and complete copy of the
[bylaws][operating agreement][partnership agreement] of the Company and all
amendments thereto as in effect on the date hereof.][The [bylaws][operating
agreement][partnership agreement] of the Company previously delivered to the
Administrative Agent on [______    ,       ] [have][has] not been amended,
repealed, modified or restated since such date, [are][is] in full force and
effect on the date hereof, and no action for any amendment thereto, or the
dissolution of the Company, has been taken since such date.]


4.          The following persons are now the duly elected and qualified
officers of the Company, holding the offices indicated next to the names below,
and the signatures appearing opposite the names below are their true and genuine
signatures, and each of such officers is duly authorized to execute and deliver
on behalf of the Company the Credit Agreement and the other Credit Documents to
which it is a party and to act as a Responsible Officer on behalf of the Company
under the Credit Agreement:




Name
Office
Signature
         
 
 
 
 
 
             
 
 
 
 
 
             
 
 
 
 
 
             


 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set [his][her] name as of the
date first above written.



       
By:
   
Name:
 
Title:





I, ________________, the _______________ of the Company, hereby certify, as of
the date first above written, that _______________ was validly appointed to the
office of and is the _________________ of the Company and that the signature set
forth above is [his][her] authentic signature.



       
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------



Exhibit 5.01(j)


[FORM OF] SOLVENCY CERTIFICATE


[Date]
 
This SOLVENCY CERTIFICATE (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 5.01(j) of the Amended
and Restated Credit Agreement, dated as of October 19, 2018 (as amended,
restated, amended and restated, modified, supplemented, increased or extended
from time to time, the “Credit Agreement”), by and among Dycom Industries, Inc.
a Florida corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer.  Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.
 
I, _________________, the Senior Vice President and Chief Financial Officer13 of
the Borrower, in that capacity only and not in my individual capacity (and
without personal liability), DO HEREBY CERTIFY on behalf of the Borrower that,
as of the date hereof, after giving effect to the consummation of the
transactions contemplated by the Credit Agreement and the incurrence of
indebtedness and obligations being incurred in connection with the Credit
Agreement and the transactions contemplated therein, that:
 
1.          The amount of “fair saleable value” of the assets of the Borrower
and its Restricted Subsidiaries, on a consolidated basis, exceeds (i) the value
of all liabilities of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, including contingent and other liabilities, and (ii) the
amount that will be required to pay the probable liabilities of the Borrower and
its Restricted Subsidiaries, on a consolidated basis, on its existing debts
(including contingent liabilities) as such debts become absolute and matured.
 
2.          The Borrower and its Restricted Subsidiaries, on a consolidated
basis, do not have an unreasonably small amount of capital for the operation of
the businesses in which they are engaged.
 
3.          The Borrower and its Restricted Subsidiaries, on a consolidated
basis, are able to pay their liabilities, including contingent and other
liabilities, as they mature.
 
4.          For purposes of this Certificate, (i) “not have an unreasonably
small amount of capital for the operation of the businesses in which it is
engaged or proposed to be engaged” and “able to pay its liabilities, including
contingent and other liabilities, as they mature” means that the Borrower and
its Restricted Subsidiaries, on a consolidated basis, will be able to generate
enough cash from operations, asset dispositions or refinancing, or a combination
thereof, to meet its obligations as they become due, and (ii) the amount of any
contingent liability has been computed as the amount that, in light of all of
the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
5.          The undersigned is generally familiar with the business and assets
of the Borrower and its Restricted Subsidiaries and is duly authorized to
execute this Certificate on behalf of the Borrower pursuant to the Credit
Agreement.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

13 Note to Draft: Confirm CFO name and title(s).
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.
 


 

 
DYCOM INDUSTRIES, INC.,
a Florida corporation
           
By:
     
Name: 
      Title:  [Senior Vice President and Chief Financial Officer]  


 
 

--------------------------------------------------------------------------------

Exhibit 7.02(b)


[FORM OF] COMPLIANCE CERTIFICATE


TO:          Bank of America, N.A., as Administrative Agent



RE:
Amended and Restated Credit Agreement, dated as of October 19, 2018 (as amended,
restated, amended and restated, modified, supplemented, increased or extended
from time to time, the “Credit Agreement”), by and among Dycom Industries, Inc.,
a Florida corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement



DATE:          [Date]
 

--------------------------------------------------------------------------------


Pursuant to Section 7.02(b) of the Credit Agreement, I, __________________,
hereby certify in my official capacity as __________________ of the Borrower,
that to the best of my knowledge and belief as of the fiscal year/quarter ending
______________, ______, the statements below are accurate and complete in all
respects (all capitalized terms used herein shall have the meanings set forth in
the Credit Agreement):


(a)          The financial statements for the fiscal period cited above, which
accompany this Compliance Certificate, fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries for such period in
conformity with GAAP applied on a consistent basis.


(b)          During the fiscal period cited above each of the Credit Parties
observed or performed its covenants and other agreements under the Credit
Agreement and other Credit Documents, and satisfied the conditions contained in
the Credit Agreement to be observed, performed or satisfied by it (except to the
extent waived in accordance with the provisions of the Credit Agreement).


(c)          I have obtained no knowledge of any Default or Event of Default
under the Credit Agreement.


(d)          Attached hereto as Schedule 1 are calculations (calculated as of
the date of the financial statements/reports referred to in paragraph (a) above)
which demonstrate compliance by the Credit Parties with each of the financial
covenants contained in Section 7.07 of the Credit Agreement.


[(e)          Attached hereto as Schedule 2 is an updated Schedule 6.11 as of
the end of the fiscal period cited above.]14
 



--------------------------------------------------------------------------------

14 Include in the Compliance Certificate with the delivery of the annual
financial statements only.
 

--------------------------------------------------------------------------------

 
DYCOM INDUSTRIES, INC.,
a Florida corporation
           
By:
     
Name:
      Title:  


 
 
 

--------------------------------------------------------------------------------

Schedule 1




[Borrower to provide]
 
 

 

--------------------------------------------------------------------------------

[Schedule 2




[Borrower to provide]]


 

 

--------------------------------------------------------------------------------

 
Exhibit 7.09


[FORM OF] GUARANTOR JOINDER AGREEMENT




THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of _____________,
____, is by and among _____________________, a ______________________ (the
“Subsidiary Guarantor”), DYCOM INDUSTRIES, INC., a Florida corporation (the
“Borrower”), the Guarantors, and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent under that certain Amended and Restated Credit Agreement,
dated as of October 19, 2018 (as amended, restated, amended and restated,
modified, supplemented, increased or extended from time to time, the “Credit
Agreement”), by and among the Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer (the “Administrative
Agent”).  Capitalized terms used herein but not otherwise defined shall have the
meanings provided in the Credit Agreement.


[The Subsidiary Guarantor is a Material Domestic Subsidiary that is a Restricted
Subsidiary and is required by Section 7.09 of the Credit Agreement to become a
“Guarantor” thereunder.][The Subsidiary Guarantor is an Immaterial Domestic
Subsidiary that is a Restricted Subsidiary and is required by Section 7.09 of
the Credit Agreement to become a “Guarantor” thereunder.][The Borrower desires
that the Subsidiary Guarantor become a “Guarantor” under the Credit Agreement].


Accordingly, the Subsidiary Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:


1.          The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution and delivery of this Agreement, the Subsidiary Guarantor
will be deemed to be a party to the Credit Agreement and a “Guarantor” for all
purposes of the Credit Agreement and the other Credit Documents, and shall have
all of the obligations of a Guarantor thereunder as if it had executed and
delivered the Credit Agreement and the other Credit Documents.  The Subsidiary
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions contained in the Credit Documents,
including without limitation (a) all of the representations and warranties of
the Credit Parties set forth in Article VI of the Credit Agreement and (b) all
of the affirmative and negative covenants set forth in Articles VII and VIII of
the Credit Agreement.  Without limiting the generality of the foregoing terms of
this paragraph 1, the Subsidiary Guarantor hereby jointly and severally together
with the other Guarantors, guarantees to each Lender and the Administrative
Agent as provided in the Credit Agreement the prompt payment of the Obligations
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) strictly in
accordance with the terms thereof and agrees that if any of such Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Subsidiary Guarantor will, jointly and severally together with
the other Guarantors, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) in accordance with the terms of
such extension or renewal.


2.          The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution and delivery of this Agreement, the Subsidiary Guarantor
will be deemed to be a party to the Pledge Agreement, and shall have all the
rights and obligations of a “Pledgor” thereunder as if it had executed and
delivered the Pledge Agreement.  The Subsidiary Guarantor hereby ratifies, as of
the date hereof, and agrees to be bound by, all the terms, provisions and
conditions contained in the Pledge Agreement.  Without limiting the generality
of the foregoing terms of this paragraph 2, the Subsidiary Guarantor hereby
pledges and assigns to the Administrative Agent, for the benefit of the Secured
Parties, and grants to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in any and all


--------------------------------------------------------------------------------

right, title and interest of the Subsidiary Guarantor in and to Pledged
Collateral (as such term is defined in Section 2 of the Pledge Agreement).
 
3.          The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto. 
The information on the schedules to the Credit Agreement are hereby amended to
include the information shown on the attached Schedule A (Schedules to the
Credit Agreement and Security Documents).


4.          The information on Schedule B (Disclosure Information) to this
Agreement is true and correct as of the date hereof.


5.          The Borrower and the Guarantors confirm that all of their
obligations under the Credit Agreement are, and upon the Subsidiary Guarantor
becoming a Guarantor, shall continue to be, in full force and effect.  The
parties hereto confirm and agree that immediately upon the Subsidiary Guarantor
becoming a Guarantor, the term “Obligations,” as used in the Credit Agreement,
shall include all obligations of such Subsidiary Guarantor under the Credit
Agreement and under each other Credit Document.


6.          The Subsidiary Guarantor hereby agrees that upon becoming a
Guarantor it will assume all Obligations of a Guarantor as set forth in the
Credit Agreement.


7.          Each of the Borrower and the Subsidiary Guarantor agrees that at any
time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts and things as the Administrative Agent may reasonably request in order to
effect the purposes of this Agreement.


8.          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


9.          This Agreement (a) may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or other electronic imaging means (e.g. “pdf” or “tif”), which shall be deemed
for all purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.
 
 
BORROWER:
DYCOM INDUSTRIES, INC.,
a Florida corporation
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
SUBSIDIARY GUARANTOR:
[SUBSIDIARY GUARANTOR]
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
GUARANTORS:
[LIST ALL OF THE GUARANTORS AS OF THE DATE OF EXECUTION AND DELIVERY]
 
 
 
 
 
 
 
 
 
 
By:
 
 
  Name:       Title:    



Acknowledged and accepted:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
       
By:
 
 
 
Name:
 
 
Title:
   

 

--------------------------------------------------------------------------------

Schedule A


Schedules to Credit Agreement and Security Documents









--------------------------------------------------------------------------------

Schedule B


Disclosure Information




Legal Name of Credit Party (and any previous legal names within the last five
years):
     
State of Organization:
     
Jurisdictions of Organization:
     
Type of Organization:
     
Address of Chief Executive Office:
     
Address of Principal Place of Business:
     
Business Phone Number:
     
Organizational Identification Number:15
     
Federal Tax Identification Number:
     
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
     
List the issued and outstanding equity interests owned by (a) the Subsidiary
Guarantor and (b) the owner of the Subsidiary Guarantor’s equity interests:
 



[TO BE COMPLETED BY BORROWER/SUBSIDIARY GUARANTOR]





--------------------------------------------------------------------------------

15 This item does not apply to a Credit Party organized under the laws of
Alabama, Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York,
Oklahoma, South Carolina, Vermont or West Virginia.
 

--------------------------------------------------------------------------------

 
Exhibit 11.06(b)


[FORM OF] ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
[(including, without limitation, Letters of Credit and Swingline Loans included
in such facilities)] and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.
Assignor:
______________________________
       
Assignor [is] [is not] a Defaulting Lender.
       
2.
Assignee:
______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrower:
Dycom Industries, Inc., a Florida corporation
     
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement
     
5.
Credit Agreement:
Amended and Restated Credit Agreement, dated as of October 19, 2018 (as amended,
restated, amended and restated, modified, supplemented, increased or extended
from time to time), by and among the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer
     

 

--------------------------------------------------------------------------------

1 Select as applicable.

--------------------------------------------------------------------------------

6.
Assigned Interest:
 



Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



[7.          Trade Date:          ______________]4


Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
[NAME OF ASSIGNOR]
       
By:
   
Name:
 
Title:




 
ASSIGNEE
[NAME OF ASSIGNEE]
       
By:
   
Name:
 
Title:





[Consented to and]5 Accepted:


 
BANK OF AMERICA, N.A.,
as Administrative Agent
       
By:
 
 
 
Name:
 
 
Title:
   

 

--------------------------------------------------------------------------------

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Loan Commitment,” etc.)
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
5To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

--------------------------------------------------------------------------------

[Consented to:]6


 
[BANK OF AMERICA, N.A., as L/C Issuer][and Swingline Lender]
       
By:
 
 
 
Name:
 
 
Title:
       

[DYCOM INDUSTRIES, INC.,
a Florida corporation
       
By:
 
 
 
Name:
 
 
Title:
   




--------------------------------------------------------------------------------

6 To be added only if the consent of the Borrower and/or other parties (L/C
Issuer or Swingline Lender) is required by the terms of the Credit Agreement.
 
 

--------------------------------------------------------------------------------

ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.          Representations and Warranties.


1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby, and (iv) it [is] [is not] a Defaulting Lender;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.


1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements to be an assignee under Section 11.06(b)(iii) and Section
11.06(b)(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.


2.          Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.


3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed
 

--------------------------------------------------------------------------------

counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.
 
 

--------------------------------------------------------------------------------